Exhibit 10.2

 

 

Published CUSIP Number: 83545FAH7

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 23, 2014


among

SONIC AUTOMOTIVE, INC.,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

MERCEDES-BENZ FINANCIAL SERVICES USA LLC,

as Syndication Agent,

 

BMW FINANCIAL SERVICES NA LLC

and

TOYOTA MOTOR CREDIT CORP.,

as Co-Documentation Agents,

 

THE OTHER LENDERS PARTY HERETO


and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as
Sole Lead Arranger and Sole Bookrunner

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

Section

Page

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Assignments and Allocations; Amendment and Restatement

1

1.02

Defined Terms

3

1.03

Other Interpretive Provisions

47

1.04

Accounting Terms

48

1.05

Rounding

50

1.06

Times of Day

50

1.07

Letter of Credit Amounts

50

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

50

2.01

Committed Loans

50

2.02

Borrowings, Conversions and Continuations of Committed Loans

50

2.03

Letters of Credit

51

2.04

Swing Line Loans

61

2.05

Prepayments

64

2.06

Termination or Reduction of Commitments

65

2.07

Repayment of Loans

66

2.08

Interest

66

2.09

Fees

67

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

67

2.11

Evidence of Debt

68

2.12

Payments Generally; Administrative Agent’s Clawback

69

2.13

Sharing of Payments by Lenders

70

2.14

Increase in Commitments

71

2.15

Cash Collateral and Other Credit Support

72

2.16

Defaulting Lenders

73

ARTICLE IIA.

SECURITY

75

2A.01.

Security

75

2A.02.

Further Assurances

75

2A.03.

Information Regarding Collateral

76

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

76

3.01

Taxes

76

3.02

Illegality

81

3.03

Inability to Determine Rates

82

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

82

3.05

Mitigation Obligations; Replacement of Lenders

84

3.06

Survival

85

ARTICLE IV.

CONDITIONS PRECEDENT TO amendment and restatement

85

4.01

Amendment and Restatement

85

4.02

Conditions to all Credit Extensions

88

--------------------------------------------------------------------------------

Table of Contents

 

Section

Page

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

89

5.01

Existence, Qualification and Power; Compliance with Laws

89

5.02

Authorization; No Contravention

89

5.03

Governmental Authorization; Other Consents

90

5.04

Binding Effect

90

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event

90

5.06

Litigation

91

5.07

No Default

91

5.08

Ownership of Property; Liens

91

5.09

Environmental Compliance

91

5.10

Insurance

91

5.11

Taxes

92

5.12

ERISA Compliance

92

5.13

Subsidiaries; Equity Interests

93

5.14

Margin Regulations; Investment Company Act

93

5.15

Disclosure

93

5.16

Compliance with Laws

93

5.17

Intellectual Property; Licenses, Etc

93

5.18

Books and Records

94

5.19

Franchise Agreements and Framework Agreements

94

5.20

Collateral

94

5.21

Solvency

94

5.22

Labor Matters

95

5.23

Acquisitions

95

5.24

Real Estate Indebtedness

95

5.25

Service Loaner Vehicles

95

5.26

Permitted Third Party Service Loaner Indebtedness

95

5.27

OFAC

95

5.28

Anti-Corruption Laws

95

ARTICLE VI.

AFFIRMATIVE COVENANTS

95

6.01

Financial Statements

96

6.02

Certificates; Other Information

99

6.03

Notices

102

6.04

Payment of Obligations

103

6.05

Preservation of Existence, Etc.; Maintenance of Vehicle Title Documentation

103

6.06

Maintenance of Properties; Repairs

104

6.07

Maintenance of Insurance

104

6.08

Compliance with Laws and Contractual Obligations

104

6.09

Books and Records

104

6.10

Inspection Rights

104

6.11

Use of Proceeds

105

ii

--------------------------------------------------------------------------------

Table of Contents

 

Section

Page

 

6.12

[Intentionally Omitted]

105

6.13

Location of Collateral

105

6.14

Additional Subsidiaries

105

6.15

Further Assurances

106

6.16

Landlord Waivers

106

6.17

Notices regarding Indebtedness

106

6.18

Joinder of Additional Silo Lenders

106

6.19

Deposit Accounts

106

ARTICLE VII.

NEGATIVE COVENANTS

107

7.01

Liens

107

7.02

Investments

108

7.03

Indebtedness

109

7.04

Fundamental Changes

110

7.05

Dispositions

111

7.06

Restricted Payments

112

7.07

Change in Nature of Business

113

7.08

Transactions with Affiliates

113

7.09

Burdensome Agreements

113

7.10

Use of Proceeds

113

7.11

Financial Covenants

113

7.12

Acquisitions

114

7.13

Revolving Borrowing Base

114

7.14

Amendments of Certain Indebtedness

114

7.15

Prepayments, etc. of Certain Indebtedness

115

7.16

Silo Subsidiaries

115

7.17

Dual Subsidiaries

115

7.18

Related Swap Contracts

115

7.19

Disposition of Subsidiary or Franchise

116

7.20

Additional Credit Support Documentation

116

7.21

Perfection of Deposit Accounts

116

7.22

Sanctions

116

7.23

Certain Service Loaner Vehicles

116

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

117

8.01

Events of Default

117

8.02

Remedies Upon an Event of Default

119

8.03

Application of Funds

120

ARTICLE IX.

ADMINISTRATIVE AGENT

122

9.01

Appointment and Authority

122

9.02

Rights as a Lender

122

9.03

Exculpatory Provisions

122

9.04

Reliance by Administrative Agent

123

9.05

Delegation of Duties

124

iii

--------------------------------------------------------------------------------

Table of Contents

 

Section

Page

 

9.06

Resignation of Administrative Agent

124

9.07

Non-Reliance on Administrative Agent and Other Lenders

126

9.08

No Other Duties, Etc

126

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

126

9.10

Collateral and Guaranty Matters

127

9.11

Secured Cash Management Arrangements and Related Swap Contracts

128

ARTICLE X.

MISCELLANEOUS

129

10.01

Amendments, Etc

129

10.02

Notices; Effectiveness; Electronic Communication

131

10.03

No Waiver; Cumulative Remedies; Enforcement

133

10.04

Expenses; Indemnity; Damage Waiver

134

10.05

Payments Set Aside

136

10.06

Successors and Assigns

136

10.07

Treatment of Certain Information; Confidentiality

142

10.08

Right of Setoff

143

10.09

Interest Rate Limitation

143

10.10

Counterparts; Integration; Effectiveness

143

10.11

Survival of Representations and Warranties

144

10.12

Severability

144

10.13

Replacement of Lenders

144

10.14

Governing Law; Jurisdiction; Etc

145

10.15

Waiver of Jury Trial

146

10.16

USA PATRIOT Act Notice

146

10.17

Designated Senior Indebtedness

146

10.18

No Advisory or Fiduciary Responsibility

147

10.19

Keepwell

147

SIGNATURES

 

S-1

 

 

iv

--------------------------------------------------------------------------------

 

SCHEDULES

Schedule 1.01A

Silo Subsidiaries

Schedule 1.01B

Dual Subsidiaries

Schedule 1.01C

Certain ERISA Information

Schedule 2.01

Commitments and Applicable Percentages

Schedule 2.03

Existing Letters of Credit

Schedule 2A.03(a)

Information Regarding Collateral

Schedule 4.01

Good Standing Jurisdictions and Foreign Qualifications

Schedule 5.05

Material Indebtedness and Other Liabilities

Schedule 5.06

Litigation

Schedule 5.13

Subsidiaries; Equity Interests

Schedule 5.19

Franchise Agreements and Framework Agreements

Schedule 6.13  

Location of Collateral

Schedule 7.01

Existing Liens

Schedule 7.03

Existing Indebtedness

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

Form of:

Exhibit A

Committed Loan Notice

Exhibit B

Swing Line Loan Notice

Exhibit C

Note

Exhibit D

Assignment and Assumption

Exhibit E

Third Amended and Restated Subsidiary Guaranty

Exhibit F

Compliance Certificate

Exhibit G

Joinder Agreement

Exhibit H-1

Third Amended and Restated Pledge Agreement

Exhibit H-2

Third Amended and Restated Escrow and Security Agreement

Exhibit I

Revolving Borrowing Base Certificate

Exhibit J

Third Amended and Restated Security Agreement

Exhibit K

Opinion Matters

Exhibit L

Master Intercreditor Agreement

Exhibit M

Letters of Credit Reports

Exhibit O

Tax Compliance Certificates

 

 

v

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of July 23, 2014, among SONIC AUTOMOTIVE, INC., a Delaware corporation (the
“Company”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and Wells Fargo Bank,
National Association, as an L/C Issuer.

The Company, certain of the Lenders (the “Existing Lenders”) and the
Administrative Agent entered into that certain Second Amended and Restated
Credit Agreement dated as of July 8, 2011, as amended by that certain Amendment
No. 1 to Second Amended and Restated Credit Agreement dated as of April 19,
2012, that certain Amendment No. 2 to Second Amended and Restated Credit
Agreement dated as of March 14, 2013, and that certain Amendment No. 3 to Second
Amended and Restated Credit Agreement dated as of February 12, 2014 (and as
further amended, supplemented or otherwise modified prior to (but excluding) the
date hereof, the “Existing Credit Agreement”), pursuant to which certain of the
Existing Lenders agreed to make a revolving credit facility available to the
Company in accordance with the terms thereof.

The Company has requested that the Lenders amend and restate the Existing Credit
Agreement in order to continue to provide a revolving credit facility and extend
the maturity thereof and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01Assignments and Allocations; Amendment and Restatement.  

(a)Simultaneously with the Closing Date, the parties hereby agree that (i) the
initial Aggregate Commitments are $225,000,000, the initial Commitment of each
of the Lenders hereunder shall be as set forth in Schedule 2.01, the outstanding
amount of the Revolving Loans (as defined in and under the Existing Credit
Agreement, without giving effect to any Borrowings of Loans under this Agreement
on the Closing Date, but after giving effect to any repayment or reduction
thereof with the proceeds of any applicable sources) shall be reallocated in
accordance with such Commitments and the requisite assignments shall be deemed
to be made in such amounts by and between the Lenders and from each Lender to
each other Lender (including from Lenders who increase or reduce their
Commitments in connection with this Agreement), with the same force and effect
as if such assignments were evidenced by applicable Assignments and Assumptions
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement but without the payment of any related assignment fee, and no other
documents or instruments, shall be, or shall be required to be, executed in
connection with such assignments (all of which requirements are hereby waived),
(ii) the Revolving Swing Line (as defined under the Existing Credit Agreement)
shall continue as the swing line subfacility hereunder, with the Swing Line
Sublimit set out herein, and the Revolving Swing Line Loans (as defined in the
Existing Credit

1

--------------------------------------------------------------------------------

 

Agreement), if any, shall continue as and deemed to be Swing Line Borrowings
hereunder and (iii) the letter of credit subfacility provided in the Existing
Credit Agreement shall continue as the Letter of Credit facility hereunder with
the Letter of Credit Sublimit set forth herein.

(b)On the Closing Date, the applicable Lenders shall make full or net cash
settlement with one another and with any lender under the Existing Credit
Agreement that may not be a Lender under this Agreement, in each case through
the Administrative Agent, as the Administrative Agent may direct or approve,
with respect to all assignments, reallocations and other changes in Commitments,
such that after giving effect to such settlements, each Lender’s Applicable
Percentage of the Aggregate Commitments equals (with customary rounding) its
Applicable Percentage of (x) the Outstanding Amount of all Loans and (y) the
Outstanding Amount of all L/C Obligations.

(c)The Company, each Subsidiary Guarantor, the Administrative Agent and the
Lenders hereby agree that upon the effectiveness of this Agreement, the terms
and provisions of the Existing Credit Agreement that in any manner govern or
evidence the Obligations, the rights and interests of the Administrative Agent
and the Lenders, in any of their respective capacities, and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Agreement, and the terms and provisions of the Existing Credit Agreement, except
as otherwise expressly provided herein, shall be superseded by this Agreement.

(d)Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and certain of the related
“Loan Documents” as defined in the Existing Credit Agreement (the “Prior Loan
Documents”), (i) after giving effect to any repayments, commitment reductions
and commitment terminations on the date hereof, all of the indebtedness,
liabilities and obligations owing by the Company under the Existing Credit
Agreement and other Prior Loan Documents shall continue as Obligations
hereunder, as amended, supplemented or otherwise modified by the terms of this
Agreement, (ii) each of this Agreement and the Notes and the other Loan
Documents is given as a substitution or supplement of, as the case may be, and
not as a payment of, the indebtedness, liabilities and obligations of the
Company and the Subsidiary Guarantors (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement or any Prior Loan Document and is
not intended to constitute a novation thereof or of any of the other Prior Loan
Documents, and (iii) certain of the Prior Loan Documents will remain in full
force and effect, as set forth in this Agreement or in such Prior Loan
Document.  Upon the effectiveness of this Agreement, all Revolving Loans (as
defined in the Existing Credit Agreement) owing by the Company and outstanding
under the Existing Credit Agreement shall continue as Loans hereunder subject to
the terms hereof.  Revolving Loans which are Base Rate Loans, each as defined
and outstanding under the Existing Credit Agreement on the Closing Date, shall
continue to accrue interest at the Base Rate hereunder, and Revolving Loans
which are Eurodollar Rate Loans, each as defined and outstanding under the
Existing Credit Agreement on the Closing Date, shall continue to accrue interest
at the Eurodollar Rate hereunder; provided, that, on and after the Closing Date,
the margin applicable to any Loan or Letter of Credit hereunder shall be as set
forth in the definition of Applicable Rate below, without regard to any margin
applicable thereto under the Existing Credit Agreement prior to the Closing
Date.  All accrued but unpaid interest and fees owing under the Existing Credit
Agreement as of the date hereof shall be repaid on the date hereof at the
applicable rates set forth in the Existing Credit Agreement.

2

--------------------------------------------------------------------------------

 

1.02Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, chattel paper or general intangibles (including a payment
intangible).

“Accounts” means, collectively, all of the following property of the Company or
any Grantor, whether now owned or hereafter acquired or arising, all accounts,
as defined in the UCC, including any rights to payment for the sale, lease or
license of goods or rendition of services, whether or not they have been earned
by performance.

“Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by or a vehicle franchise or vehicle brand licensed
or owned by such Person, or (iii) assets constituting a vehicle dealership.

“Acquisition Arrangement” has the meaning specified in Section 7.12.

“Additional Unsecured Indebtedness” means Indebtedness of the Company (which may
be guaranteed by the Subsidiaries of  the Company on an unsecured basis);
provided that, (i) such Indebtedness is (A) not secured by any property of the
Company or any Subsidiary, (B) does not have a maturity, and does not require
any principal payments (whether by scheduled installment, mandatory prepayment
or redemption, or the exercise of any put right), earlier than six (6) months
following the Maturity Date, and (C) has terms (including terms of maturity and
amortization) that are typical for indebtedness of such type issued at such time
and such terms (other than applicable rates of interest) are otherwise no more
restrictive, or less advantageous to the Lenders, than the Loan Documents or are
otherwise on terms satisfactory to the Administrative Agent, and (ii) after
giving effect to the issuance of such Indebtedness, (A) no Event of Default
shall have occurred and be continuing or would occur as a result therefrom and
(B) all other requirements set forth in Section 7.03(k) shall have been met.

“Additional Unsecured Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Additional Unsecured Indebtedness, provided,
however, that “Additional Unsecured Indebtedness Prepayment” shall not include
any amount prepaid with the proceeds of the refinancing of such Additional
Unsecured Indebtedness with new or additional Additional Unsecured Indebtedness.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

3

--------------------------------------------------------------------------------

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Third Amended and Restated Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans or the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Total Lease Adjusted Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a)(i):

Applicable Rate

Pricing Level

Consolidated Total Lease

Adjusted Leverage Ratio

Commitment Fee

Eurodollar

Rate Loans +

–––––––––

Letter of

Credit Fee

Base Rate Loans +

1

Less than  3.50:1.00

0.30%

1.75%

0.75%

2

Less than 4.00:1.00 but greater than or equal to 3.50:1.00

0.30%

2.00%

1.00%

3

Less than 4.50:1.00 but greater than or equal to 4.00:1.00

0.35%

2.25%

1.25%

4

Less 5.00:1.00 but greater than or equal to 4.50:1.00

0.35%

2.50%

1.50%

5

Greater than or equal to 5.00:1.00

0.50%

2.75%

1.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day of the calendar month immediately succeeding the date a
Compliance Certificate is delivered pursuant to Section 6.02(a)(i); provided,
however, that (i) if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 5 shall apply as of the first Business Day after the date on which
such Compliance

4

--------------------------------------------------------------------------------

 

Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered and (ii) the
Applicable Rate in effect from the Closing Date through the first Business Day
of the calendar month immediately succeeding the date the Compliance Certificate
with respect to the fiscal quarter ended September 30, 2014 is delivered
pursuant to Section 6.02(a)(i) shall be Pricing Level 3.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.  

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.  

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Autoborrow Advance” shall have the meaning specified in Section 2.04(b).  

“Autoborrow Agreement” shall have the meaning specified in Section 2.04(b).

“Automatic Debit Date” means the fifth day of a calendar month, provided that if
such day is not a Business Day, the respective Automatic Debit Date shall be the
next succeeding Business Day.

“Availability Period” means, the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to

5

--------------------------------------------------------------------------------

 

make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Letter” means the letter agreement, dated June 17, 2014, among
the Company, the Administrative Agent and the Arranger.  

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base Real Estate Permitted Liens” means, collectively:

(a) Liens created pursuant to the Loan Documents and securing the Obligations;
and

(b) zoning, easements and other restrictions on any real estate which do not
materially detract from the value of such real estate or (in the reasonable
discretion of the Administrative Agent) the mortgageability of such real estate,
and which do not materially impair the use of such real estate.

“Builder Basket Amount” means, as of any date of determination, with respect to
any Restricted Payment or any Subordinated Indebtedness Prepayment, the sum of:

(A)

$160,000,000; plus

(B)

50% of the aggregate Consolidated Net Income of the Company accrued on a
cumulative basis during the period beginning March 31, 2014 and ending on the
last day of the Company's last fiscal quarter ending prior to the date of such
Restricted Payment or Subordinated Indebtedness Prepayment, or, if such
aggregate cumulative Consolidated Net Income shall be a loss, minus 100% of such
loss; plus

(C)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after March 31, 2014, and on or prior to such date of

6

--------------------------------------------------------------------------------

 

determination, by the Company either (x) as capital contributions in the form of
common equity to the Company or (y) from the issuance or sale (other than to any
of its Subsidiaries) of Qualified Capital Stock of the Company or any options,
warrants or rights to purchase such Qualified Capital Stock of the Company
(except, in each case, to the extent such proceeds are used to purchase, redeem
or otherwise retire Capital Stock or Subordinated Indebtedness as set forth
below in clause (ii) or (iii) of paragraph (b) below) (and excluding the net
cash proceeds and the fair market value of assets other than cash received from
the issuance of Qualified Capital Stock financed, directly or indirectly, using
funds borrowed from the Company or any Subsidiary until and to the extent such
borrowing is repaid); plus

(D)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after March 31, 2014, and on or prior to such date of
determination, by the Company (other than from any of its Subsidiaries) upon the
exercise of any options, warrants or rights to purchase Qualified Capital Stock
of the Company (and excluding the net cash proceeds and the fair market value of
assets other than cash received from the exercise of any options, warrants or
rights to purchase Qualified Capital Stock financed, directly or indirectly,
using funds borrowed from the Company or any Subsidiary until and to the extent
such borrowing is repaid); plus

(E)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after March 31, 2014, and on or prior to such date of
determination, by the Company from the conversion or exchange, if any, of debt
securities or Redeemable Capital Stock of the Company or its Restricted
Subsidiaries into or for qualified Capital Stock of the Company plus, to the
extent such debt securities or Redeemable Capital Stock were issued after March
31, 2014, upon the conversion or exchange of such debt securities or Redeemable
Capital Stock, the aggregate of net cash proceeds and the fair market value of
assets other than cash received from their original issuance (and excluding the
net cash proceeds and the fair market value of assets other than cash received
from the conversion or exchange of debt securities or Redeemable Capital Stock
financed, directly or indirectly, using funds borrowed from the Company or any
Subsidiary until and to the extent such borrowing is repaid); plus

(F)

in the case of the disposition or repayment of any Specified Investment made
after March 31, 2014, and on or prior to such date of determination, an amount
(to the extent not included in Consolidated Net Income) equal to (a) the lesser
of (i) the (return of capital with respect to such Investment and (ii) the
initial amount of such Investment, in either case, less the cost of the
disposition of such Investment and net of taxes.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

7

--------------------------------------------------------------------------------

 

“Buyer Notes” means those promissory notes received by the Company or any
Subsidiary as partial or full payment consideration for Dispositions of vehicle
dealerships, associated dealership real estate or related businesses, or
Dispositions of Subsidiaries, by the Company or such Subsidiary to the obligors
of such promissory notes.

“Capital Stock” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person's capital stock or other equity interests whether now outstanding or
issued after the date of this Agreement, including limited liability company
interests, partnership interests (whether general or limited), any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of (other than a
distribution in respect of Indebtedness), the issuing Person, including any
Preferred Stock and any rights (other than debt securities convertible into
Capital Stock), warrants or options exchangeable for or convertible into such
Capital Stock.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
respective L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the applicable
L/C Issuer or Swing Line Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the respective L/C Issuer or the Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Management Arrangement” means any arrangement or agreement to provide cash
management products and services, including treasury products, depository
products and services, overdrafts, credit or debit cards, merchant card
processing exposure, ACH and other electronic funds transfer products, immediate
credit facilities on deposited dealer drafts, check guarantee letters and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Arrangement, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Arrangement, in each case in its capacity as a party to such Cash Management
Arrangement (even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking

8

--------------------------------------------------------------------------------

 

Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.  

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than (i) Sonic Financial, O. Bruton Smith or B. Scott Smith; (ii) any
spouse or immediate family member of O. Bruton Smith and B. Scott Smith
(collectively with O. Bruton Smith and B. Scott Smith, a “Smith Family Member”);
or (iii)  any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners and owners of which are Smith Family
Members, (the persons and entities in “i”, “ii”, and “iii” being referred to,
collectively and individually, as the “Smith Group”) so long as in the case of
clause (ii) and (iii) O. Bruton Smith or B. Scott Smith retains a majority of
the voting rights associated with such ownership) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 25% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c)any Person or two or more Persons (excluding members of the Smith Group so
long as O. Bruton Smith or B. Scott Smith retains a majority of the voting
rights associated with such equity securities) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon

9

--------------------------------------------------------------------------------

 

consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Company, or control over the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 25% or more of the combined voting power of such
securities; or

(d)the Company fails to own, directly or indirectly, 100% of the Equity
Interests of any Subsidiary other than as a result of the sale of all Equity
Interests in a Subsidiary pursuant to a Permitted Disposition.

“Closing Date” means July 23, 2014.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the assets and rights and interests in
property of any Person in which the Administrative Agent, on behalf of the
Secured Parties, is granted a Lien under any Security Instrument as security for
all or any portion of the Obligations.  

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Company pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Borrowing or (b) a conversion of
Committed Loans from one Type to the other, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

10

--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries on a consolidated basis as of
such date (but excluding in any event (i) any long-term assets of discontinued
operations held for sale, other than such assets which (x) are the subject of an
executed non-cancelable purchase and sale agreement between the applicable Loan
Party and a Person which is not an Affiliate of any Loan Party and (y) the
applicable Loan Party intends, in good faith, to Dispose of within 60 days of
such date of determination and (ii) any Investment described in Section
7.02(i)).

“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Company and its Subsidiaries on a consolidated basis
as of such date.

“Consolidated EBITDAR” means for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (a) Consolidated Net Income, plus (b) to the extent deducted in
computing Consolidated Net Income for such period: (i) Consolidated Interest
Expense with respect to non-floorplan Indebtedness (including interest expense
not payable in cash), (ii) charges against income for foreign, Federal, state
and local income taxes, (iii) depreciation expense, (iv) amortization expense,
including, without limitation, amortization of other intangible assets and
transaction costs, (v) non-cash charges, (vi) all extraordinary losses, (vii)
legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the aggregate for
each such Acquisition), (viii) Consolidated Rental Expense, and (ix) non-cash
lease termination charges, net of any amortization of such charges minus (c) to
the extent included in computing Consolidated Net Income for such period, (i)
extraordinary gains and (ii) all gains on repurchases of long-term
Indebtedness.  

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense with respect to non-floorplan Indebtedness for such period
(excluding any interest expense not payable in cash and not payable as a result
of any default), plus (b) Consolidated Principal Payments for such period, plus
(c) Consolidated Rental Expenses for such period, plus (d) Federal, state, local
and foreign income taxes paid in cash by the Company and its Subsidiaries on a
consolidated basis during such period, plus (e) dividends and distributions paid
in cash by the Company and its Subsidiaries on a consolidated basis during such
period, minus (f) cash refunds of Federal, state, local and foreign income taxes
received by the Company and its Subsidiaries on a consolidated basis during such
period.  The calculation of “Consolidated Fixed Charges” is further described in
Section 1.04(e).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated EBITDAR for
the four fiscal quarter period ending on such date minus (ii) an amount equal to
$100,000 (representing assumed maintenance capital expenditures) multiplied by
the average daily number of physical dealership locations at which the
Subsidiaries operated  franchised vehicle dealerships during such period to (b)
Consolidated Fixed Charges for such period.

11

--------------------------------------------------------------------------------

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary.

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest (before
factory assistance or subsidy), premium payments, debt discount, fees, charges
and related expenses of the Company and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.  

“Consolidated Liquidity Ratio” means, as of any date of determination, the ratio
of (a) the sum of Consolidated Current Assets (excluding Temporary Excess Cash)
plus the Revolving Facility Liquidity Amount to (b) the sum of (i) Consolidated
Current Liabilities (but excluding, without duplication and only to the extent
such amounts would otherwise have been included in this clause (b)(i), (A) such
Consolidated Current Liabilities consisting of any holder put right, balloon,
bullet or similar final scheduled principal payment that would repay any
Indebtedness permitted by Section 7.03 in full, other than any such holder put
right, balloon, bullet or final payment which is due within ninety (90) days
following such date of determination, and (B) any Temporary Indebtedness) plus
(ii) without duplication, Indebtedness (whether or not reflected as a
Consolidated Current Liability) under all floorplan financing arrangements.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period.

“Consolidated Principal Payments” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, all scheduled payments of principal and
amortization of the Company and its Subsidiaries in connection with Indebtedness
for money borrowed (including Permitted Real Estate Indebtedness) or in
connection with the deferred purchase price of assets which payments are made or
are required to be made during such period, in each case to the extent treated
as principal in accordance with GAAP (other than any balloon, bullet or similar
final scheduled principal payment that repays such Indebtedness in full).  It is
acknowledged that payments permitted under Section 7.15 shall not be deemed to
be scheduled payments of principal for purposes of determining “Consolidated
Principal Payments”.

12

--------------------------------------------------------------------------------

 

“Consolidated Rental Expense” means, for any period, on a consolidated basis for
the Company and its Subsidiaries, the aggregate amount of fixed and contingent
rentals payable in cash by the Company and its Subsidiaries with respect to
leases of real and personal property  (excluding capital lease obligations)
determined in accordance with GAAP for such period (subject to Section 1.04(b)).

“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Total Outstanding Indebtedness
(excluding (v) Indebtedness under the New Vehicle Floorplan Facility, (w)
Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory, (x)
Indebtedness under the Used Vehicle Floorplan Facility, (y) Temporary
Indebtedness and (z) Permitted Third Party Service Loaner Indebtedness) as of
such date plus (ii) eight (8) times Consolidated Rental Expense for the period
of four fiscal quarters most recently ended (excluding Consolidated Rental
Expense relating to any real property acquired during the period of four fiscal
quarters most recently ended but including as Consolidated Rental Expense the
“rental payments” for any real property Disposed of and leased back to the
Company or its Subsidiaries during the period of four fiscal quarters most
recently ended as if such sale-leaseback transaction had occurred on and such
“rental payments” began on the first day of such applicable four fiscal quarter
period) to (b) Consolidated EBITDAR for the period of four fiscal quarters most
recently ended.  

“Consolidated Total Outstanding Indebtedness” means, for any period, for the
Company and its Subsidiaries on a consolidated basis, the aggregate outstanding
principal amount of Consolidated Funded Indebtedness of the Company and its
Subsidiaries for such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.  

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication):  (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Company
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (vi) the aggregate fair
market value

13

--------------------------------------------------------------------------------

 

of all other consideration given by the Company or any Subsidiary in connection
with such Acquisition; provided that (x) the Cost of Acquisition shall not
include the purchase price of floored vehicles acquired in connection with such
Acquisition, (y) to the extent such Acquisition (or any other Acquisition or
proposed Acquisition included in the calculation of any threshold set forth in
Section 6.14 or 7.12) includes the purchase or leasing of any real property, the
consideration attributable to such real property shall be excluded from the
calculation of Cost of Acquisition, and (z) amounts under clause (iv) above
shall be excluded from the calculation of Cost of Acquisition to the extent that
such amounts as of the date of entering into any agreement with respect to such
Acquisition are not reasonably expected to exceed $5,000,000 in the aggregate
(each such determination for each applicable year of earnouts and other
contingent obligations with respect to the applicable Acquisition to be based on
the reasonably expected operations and financial condition of the Company and
its Subsidiaries during the first year after the date of the applicable
Acquisition).  For purposes of determining the Cost of Acquisition for any
transaction, the Equity Interests of the Company shall be valued in accordance
with GAAP.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder  including in respect of its Loans hereunder or
participations in respect of Letters of Credit or Swing Line Loans, or has
failed to perform any of its funding obligations under the Floorplan Credit
Agreement including in respect of its Used Vehicle Floorplan Loans or New
Vehicle Floorplan Loans (each as defined in the Floorplan Credit Agreement)
thereunder, in each case within three Business Days of the date required to be
funded by it hereunder or thereunder, (b) has notified the Company or the
Administrative Agent that it does not intend to comply with any such funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder, thereunder or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent, that it will comply with such funding obligations,
or (d) has, or has a direct or indirect parent company that has, (i)

14

--------------------------------------------------------------------------------

 

become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority.  

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Deliveries” has the meaning specified in Section 6.02(c).

“Dollar” and “$” mean lawful money of the United States.

“Dual Subsidiary” means a Subsidiary which (i) operates more than one franchised
vehicle dealership and (ii) has entered into separate floorplan financing
arrangements with either (A) more than one Silo Lender or (B) the Floorplan
Lenders and at least one Silo Lender.  The Dual Subsidiaries as of the Closing
Date are set forth on Schedule 1.01B.  The Company may designate other
Subsidiaries as Dual Subsidiaries from time to time in accordance with Section
7.17.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Accounts” means the Accounts, other than contracts-in-transit, of the
Company and the Grantors arising from the sale, lease or license of goods or
rendition of services in the ordinary course of business of the Company and the
Grantors, which the Administrative Agent, in the exercise of its reasonable
discretion, determines to be Eligible Accounts.  Without limiting the discretion
of the Administrative Agent to establish other criteria of ineligibility,
Eligible Accounts shall not (unless otherwise agreed to by the Administrative
Agent) include any Account:

(a)with respect to which more than 90 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past due;

(b)with respect to which any of the representations, warranties, covenants, and
agreements contained in the Loan Documents are incorrect or have been breached;

(c)with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;

15

--------------------------------------------------------------------------------

 

(d)which represents a progress billing (as hereinafter defined) or as to which
the Company or any Grantor has extended the time for payment without the consent
of the Administrative Agent; for the purposes hereof, “progress billing” means
any invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which the Account Debtor’s obligation to pay such invoice
is conditioned upon the Company’s or the applicable Subsidiary’s completion of
any further performance under the contract or agreement;

(e)with respect to which any one or more of the following events has occurred to
the Account Debtor on such Account:  death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under Debtor Relief Laws; the making of any general assignment by
the Account Debtor for the benefit of creditors; the appointment of a receiver
or trustee for the Account Debtor or for any of the assets of the Account
Debtor, including, without limitation, the appointment of or taking possession
by a “custodian,” as defined in the Bankruptcy Code of the United States; the
institution by or against the Account Debtor of any other type of insolvency
proceeding (under Debtor Relief Laws or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the Account Debtor; the sale, assignment, or
transfer of all or any material part of the assets of the Account Debtor; the
nonpayment generally by the Account Debtor of its debts as they become due; or
the cessation of the business of the Account Debtor as a going concern;

(f)owed by an Account Debtor if twenty-five percent (25%) or more of the
aggregate Dollar amount of outstanding Accounts owed at such time by such
Account Debtor is classified as ineligible under clause (a) above;

(g)owed by an Account Debtor which: (1) does not maintain its chief executive
office in the United States or Canada; (2) is not organized under the laws of
the United States, Canada or any state or province thereof; (3) is not, if a
natural person, a citizen of the United States or Canada residing therein; or
(4) is a Governmental Authority of any foreign country or sovereign state, or of
any state, province, municipality, or other political subdivision thereof;

(h)owed by an Account Debtor which is an Affiliate, officer, director or
employee of the Company or any Grantor;

(i)except as provided in clause (k) below, with respect to which either the
perfection, enforceability, or validity of the Administrative Agent’s Liens in
such Account, or the Administrative Agent’s right or ability to obtain direct
payment to the Administrative Agent of the proceeds of such Account, is governed
by any federal, state, or local statutory requirements other than those of the
UCC;

16

--------------------------------------------------------------------------------

 

(j)owed by an Account Debtor to which the Company or any Grantor is indebted in
any way, or which is subject to any right of setoff or recoupment by the Account
Debtor (including, without limitation, all Accounts that are subject to any
agreement encumbering or limiting in any manner the Company’s or any Grantor
access to such Accounts), unless the Account Debtor has entered into an
agreement acceptable to the Administrative Agent to waive setoff rights; or if
the Account Debtor thereon has disputed liability or made any claim with respect
to any other Account due from such Account Debtor, but in each such case only to
the extent of such indebtedness, setoff, recoupment, dispute, or claim;

(k)owed by any Governmental Authority, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any other steps
necessary to perfect the Administrative Agent’s Liens therein, have been
complied with to the Administrative Agent’s satisfaction with respect to such
Account;

(l)owed by any Governmental Authority and as to which the Administrative Agent
determines that its Lien therein is not or cannot be perfected;

(m)which represents a sale on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment, or other repurchase or return basis;

(n)which is evidenced by a promissory note or other instrument or by chattel
paper;

(o)with respect to which the Account Debtor is located in any state requiring
the filing of a Notice of Business Activities Report or similar report in order
to permit the Company or any Grantor to seek judicial enforcement in such state
of payment of such Account, unless the Company or any Grantor has qualified to
do business in such state or has filed a Notice of Business Activities Report or
equivalent report for the then current year;

(p)which arises out of a sale not made in the ordinary course of the Company’s
or the applicable Grantor’s business or out of finance or similar charges;

(q)with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Company or the
applicable Grantor’s and, if applicable, accepted by the Account Debtor, or the
Account Debtor revokes its acceptance of such goods or services;

(r)owed by an Account Debtor which is obligated to the Company or the applicable
Grantor’s respecting Accounts the aggregate unpaid balance of which exceeds
twenty-five percent (25%) of the aggregate unpaid balance of all Accounts owed
to the Company or the applicable Grantor at such time by all of the Company’s or
the applicable Grantor’s Account Debtors, but only to the extent of such excess;

17

--------------------------------------------------------------------------------

 

(t)which is not subject to the Administrative Agent’s Liens, which are perfected
as to such Accounts, or which are subject to any other Lien whatsoever, other
than Liens permitted by Section 7.01(j) or (m) so long as such Liens are subject
to the Master Intercreditor Agreement;

(s)in which the payment thereof has been extended, the Account Debtor has made a
partial payment, or such Account arises from a sale on a cash-on-delivery basis;
or

(t)which includes a billing for interest, fees or late charges, provided that
ineligibility shall be limited to the extent of such billing.

The Company, by including an Account in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent and the Lenders that such Account is not of the type described in any of
(a) through (t) above, and if any Account at any time ceases to be an Eligible
Account, then such Account shall promptly be excluded by the Company from the
calculation of Eligible Accounts.  For the sake of clarity, it is understood
that the term “Eligible Account” shall not include a loan, receivable,
instrument or chattel paper that has a maturity date or permits any payment more
than ninety (90) days after the date of the respective loan or advance.

“Eligible Borrowing Base Real Estate” means any real property of the Company or
a Subsidiary Guarantor that satisfies each of the following conditions:

(i)the property is owned in fee simple by the Company or a Subsidiary Guarantor;

(ii)the property has been designated by the Company from time to time as
property to be included in the Revolving Borrowing Base, unless the Company has
subsequently removed such property from the Revolving Borrowing Base and has not
thereafter re-designated it to be included in the Revolving Borrowing Base;

(iii)the property is not subject to any lien or encumbrances (other than
Borrowing Base Real Estate Permitted Liens);

(iv)the property (A) is the headquarters of the Company or (B) is utilized by
the Company or a Subsidiary Guarantor for a Permitted Borrowing Base Real Estate
Use, or (C) is being developed by the Company or a Subsidiary Guarantor for a
Permitted Borrowing Base Real Estate Use (provided that, with respect to
property described in the immediately preceding clauses (A), (B), or (C), such
property is not occupied by any Person other than the Company or a Subsidiary
Guarantor;

(v)the address(es), tenant(s), value(s) and date(s) included for the property,
and whether or not such property is located in a flood hazard area, are detailed
quarterly in a Revolving Borrowing Base Certificate (and, if applicable,

18

--------------------------------------------------------------------------------

 

the Pro Forma Revolving Borrowing Base Certificate first reflecting such
property) delivered to the Administrative Agent;

(v)the Administrative Agent has received (A) a FIRREA-conforming appraisal for
such property of the current value of such property as of a date that is within
12 months before the date of the first Revolving Borrowing Base Certificate that
reflects such property, which appraisal shall be delivered by the Administrative
Agent to the Lenders upon receipt by the Administrative Agent, and (B) a Phase I
(or, if necessary, a Phase II) environmental report for such property;

(vi)the property is located in a state within the United States or in the
District of Columbia; and

(vii)if the property has been deemed Eligible Borrowing Base Real Estate for 12
consecutive months or longer then, (a) with respect to each anniversary of the
date such property was first deemed Eligible Borrowing Base Real Estate, the
Administrative Agent has received (x) a limited updated appraisal as of a date
within sixty (60) days of such anniversary date, which appraisal shall be
delivered by the Administrative Agent to the Lenders upon receipt by the
Administrative Agent, (y) if requested by the Administrative Agent in its sole
discretion, an updated Phase I (or if necessary, a Phase II) environmental
report and (z) a title report for such property and (b) the Administrative
Agent, in its reasonable discretion, deems the property to be acceptable and
mortgageable each time a limited updated appraisal or new FIRREA-conforming
appraisal is provided, with sufficient closing cost liquidity and market access
available to the Company to consummate a mortgage financing and recordation in
the open market;

provided that if the Administrative Agent deems such real property not to be
acceptable or mortgageable, the Administrative Agent shall notify the Company in
writing of such determination (such notice being referred to as a “Real Estate
Exclusion Notice”) and such real property shall cease to be Eligible Borrowing
Base Real Estate at the time of delivery by the Company of the first Revolving
Borrowing Base Certificate after the Administrative Agent has delivered such
Real Estate Exclusion Notice.  With respect to a limited updated appraisal
provided in connection with clause (vii)(x) above, (1) if the limited updated
appraisal shows that the value of the property has decreased in value, the value
of the Eligible Borrowing Base Real Estate will be reduced by a corresponding
amount and (2) if the limited updated appraisal shows that the value of the
property has increased in value (or at any other time in connection with
delivery of a quarterly Revolving Borrowing Base Certificate), the Company may
provide the Administrative Agent with a full FIRREA-conforming appraisal to
verify the increased value of the property (which appraisal shall be delivered
by the Administrative Agent to the Lenders upon receipt by the Administrative
Agent) and the increased value (as set forth in such FIRREA-conforming
appraisal) will subsequently be added to the value of the Eligible Borrowing
Base Real Estate.  Each such FIRREA-conforming appraisal or limited updated
appraisal shall be performed by an appraiser engaged by the Administrative
Agent.  If the Company desires to remove any real property from the Revolving
Borrowing Base, the Company shall deliver to the

19

--------------------------------------------------------------------------------

 

Administrative Agent a Pro Forma Revolving Borrowing Certificate (reflecting the
exclusion of such property), and the Revolving Borrowing Base and Revolving
Advance Limit shall be adjusted immediately in accordance with such certificate.

“Eligible Equipment” means Equipment of the Company or a Grantor which the
Administrative Agent, in the exercise of its reasonable commercial discretion,
determines to be Eligible Equipment.  Without limiting the discretion of the
Administrative Agent to establish other criteria of ineligibility, Eligible
Equipment shall not (unless otherwise agreed to by the Administrative Agent)
include any Equipment:

(a)that is not legally owned by the Company or a Grantor;

(b)that is not subject to the Administrative Agent’s Liens, which are perfected
as to such Equipment, or that are subject to any other Lien whatsoever, other
than Liens permitted by Section 7.01(j) or (m) so long as such Liens are subject
to the Master Intercreditor Agreement, and (without limiting the generality of
the foregoing) in no event shall “Eligible Equipment” include any Permitted Real
Estate Indebtedness Collateral;

(c)that is not in good working condition for its intended use or for sale;

(d)that is located outside the United States or at a location other than a place
of business of the Company or a Grantor; or

(e)that is located in a facility leased by the Company or the applicable
Grantor, if the lessor has not delivered to the Administrative Agent, if
requested by the Administrative Agent, a Landlord Waiver in form and substance
satisfactory to the Administrative Agent.

The Company, by including Equipment in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent that such Equipment is not of the type described in any of (a) through (e)
above, and if any Equipment at any time ceases to be Eligible Equipment, then
such Equipment shall promptly be excluded by the Company from the calculation of
Eligible Equipment.

“Eligible Inventory” means Inventory consisting of parts and accessories which
the Administrative Agent, in its reasonable discretion, determines to be
Eligible Inventory.  Without limiting the discretion of the Administrative Agent
to establish other criteria of ineligibility, Eligible Inventory shall not
(unless otherwise agreed to by the Administrative Agent) include any Inventory:

(a)that is not owned by the Company or a Grantor;

(b)that is not subject to the Administrative Agent’s Liens, which are perfected
as to such Inventory, or that are subject to any other Lien whatsoever, other
than Liens permitted by Section 7.01(j) or (m) so long as such Liens are subject
to the Master Intercreditor Agreement, and (without limiting the generality of
the foregoing) in no event shall “Eligible Inventory” include any Permitted Real
Estate Indebtedness Collateral;

20

--------------------------------------------------------------------------------

 

(c)that does not consist of finished goods;

(d)that consists of raw materials, work-in-process, chemicals, samples,
prototypes, supplies, or packing and shipping materials;

(e)that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;

(f)that is not currently either usable or salable, at prices approximating at
least cost, in the normal course of the Company’s or the applicable Grantor
business, or that is slow moving or stale;

(g)that is obsolete or returned or repossessed or used goods taken in trade;

(h)that is located outside the United States of America or Canada (or that is
in-transit from vendors or suppliers);

(i)that is located in a public warehouse or in possession of a bailee or in a
facility leased by the Company or the applicable Grantor, if the warehouseman,
or the bailee, or the lessor has not delivered to the Administrative Agent, if
requested by the Administrative Agent, a subordination agreement in form and
substance satisfactory to the Administrative Agent;

(j)that contains or bears any IP Rights licensed to the Company or the
applicable Grantor by any Person, if the Administrative Agent is not satisfied
that it may sell or otherwise dispose of such Inventory in accordance with the
terms of the Security Agreement and Section 9.10 without infringing the rights
of the licensor of such IP Rights or violating any contract with such licensor,
and, as to which the Company or the applicable Grantor has not delivered to the
Administrative Agent a consent or sublicense agreement from such licensor in
form and substance acceptable to the Administrative Agent if requested; or

(k)that is Inventory placed on consignment.

The Company, by including Inventory in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent and the Lenders that such Inventory is not of the type described in any of
(a) through (k) above, and if any Inventory at any time ceases to be Eligible
Inventory, such Inventory shall promptly be excluded by the Company from the
calculation of Eligible Inventory.  

“Eligible Used Vehicle Inventory” has the meaning specified for such term in the
Floorplan Credit Agreement.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

21

--------------------------------------------------------------------------------

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equipment” means all of the Company’s and the Grantor’s now owned and hereafter
acquired machinery, equipment, furniture, furnishings, trade fixtures, and other
tangible personal property (except Inventory), including computer equipment,
embedded software, construction in progress, parts and accessories, motor
vehicles (which are not Inventory) with respect to which a certificate of title
has been issued, dies, tools, jigs, molds and office equipment, as well as all
of such types of property leased by the Company or any Grantor and all of the
Company’s and Grantors’ rights and interests with respect thereto under such
leases (including, without limitation, options to purchase); together with all
present and future additions and accessions thereto, replacements therefor,
component and auxiliary parts and supplies used or to be used in connection
therewith, and all substitutes for any of the foregoing, and all manuals,
drawings, instructions, warranties and rights with respect thereto; wherever any
of the foregoing is located.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA that has resulted or could reasonably be expected to result in liability
of the Company under Title IV of ERISA in excess of $1,000,000; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization, in either
case that has resulted or could reasonably be expected to result in liability of
the Company under Title IV of ERISA in

22

--------------------------------------------------------------------------------

 

excess of (i) in the case of the Automotive Industries Pension Trust Fund (EIN #
94-1133245), Plan No. 001, $25,000,000 and (ii) in all other cases, $1,000,000;
(d) the filing of a notice of intent to terminate or the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan,
Multiemployer Plan or Multiple Employer Plan; (f) any event or condition which
is reasonably likely to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
of the Company or any ERISA Affiliate; (g) except as set forth on Schedule
1.01C, the determination that any Pension Plan, Multiemployer Plan or Multiple
Employer Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon  the Company or any ERISA Affiliate in excess of (i) in the case
of the Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No.
001, $25,000,000 and (ii) in all other cases, $1,000,000.

“Escrow and Security Agreement” means that certain Third Amended and Restated
Escrow and Security Agreement dated as of the Closing Date made by the Company
and certain Loan Parties in favor of the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit H-2 attached hereto,
as supplemented from time to time by the execution and delivery of Joinder
Agreements pursuant to Section 6.14, and as otherwise supplemented, amended, or
modified from time to time.  

“Eurodollar Rate” means,

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

A Loan bearing interest at the Eurodollar Rate may be (a) borrowed on a day
other than the first day of the applicable Interest Period and (b) repaid or
converted to a different Type of

23

--------------------------------------------------------------------------------

 

Loan on a day other than the last day of an Interest Period without giving rise
to any additional payment for “break funding” losses.

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Swing Line
Loan which bears interest at a rate based on clause (a) of the definition of
“Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Investment” means (i) any Investment in the Company, any Restricted
Subsidiary or any Person which, as a result of such Investment, (a) becomes a
Restricted Subsidiary or (b) is merged or consolidated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or any Restricted Subsidiary; (ii) Indebtedness of the Company owing
to a Restricted Subsidiary, Indebtedness of a Restricted Subsidiary owing to
another Restricted Subsidiary, or guarantees by a Restricted Subsidiary of the
2013-5.0% Indenture Notes; (iii) Investments in any of the 2013-5.0% Indenture
Notes; (iv) Temporary Cash Investments; (v) Investments acquired by the Company
or any Restricted Subsidiary in connection with an asset sale permitted by the
2013-5.0% Indenture to the extent such Investments are non-cash proceeds; (vi)
any Investment to the extent the consideration therefor consists of Qualified
Capital Stock of the Company or any Restricted Subsidiary; (vii) Investments
representing Capital Stock or obligations issued to the Company or any
Restricted Subsidiary in the ordinary course of the good faith settlement of
claims against any other Person by reason of a composition or readjustment of
debt or a reorganization of any debtor or any Restricted Subsidiary; (viii)
prepaid expenses advanced to employees in the ordinary course of business or
other loans or advances to employees in the ordinary course of business not to
exceed $1.0 million in the aggregate at any one time outstanding; (ix)
Investments in existence on May 9, 2013; (x) deposits, including
interest-bearing deposits, maintained in the ordinary course of business in
banks or with floor plan lenders; endorsements for collection or deposit in the
ordinary course of business by such Person of bank drafts and similar negotiable
instruments of such other Person received as payment for ordinary course of
business trade receivables; (xi) Investments acquired in exchange for the
issuance of Capital Stock (other than Redeemable Capital Stock or Preferred
Stock) of the Company or acquired with the net cash proceeds received by the
Company after the date of this Agreement from the issuance and sale of Capital
Stock (other than Redeemable Capital Stock or Preferred Stock); provided that
such net cash proceeds are used to make such Investment within 10 days of the
receipt thereof; (xii) Investments in prepaid expenses, negotiable instruments
held for collection and lease, utility and worker’s compensation, performance
and other similar deposits provided to third parties in the ordinary course of
business; (xiii) consumer loans and leases entered into, purchased or otherwise
acquired by the Company or its Subsidiaries, as lender, lessor or assignee, as
applicable, in the ordinary course of business consistent with past practices;
(xiv) items described in clause (c) of the definition of “Investment”; and (xv)
in addition to the Investments described in clauses (i) through (xiv) above,
Investments in an amount not to exceed the greater of (a) $25.0 million and (b)
1% of the Company’s consolidated tangible assets in the aggregate at any one
time outstanding.  

24

--------------------------------------------------------------------------------

 

“Excluded Real Estate Collateral” shall mean Eligible Borrowing Base Real Estate
and any related contracts, real property rights, fixtures, or proceeds thereof
located at, attached to, or relating to any Eligible Borrowing Base Real Estate.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.19 and any other “keepwell,
support or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
such case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.  

“Existing Credit Agreement” has the meaning specified in the recitals hereto.  

“Existing Letters of Credit” means those Letters of Credit described on Schedule
2.03.

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Company shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit and (ii) all
letter of credit fees relating thereto accruing after such date (which fees
shall be payable solely for the account of the applicable L/C Issuer and shall
be computed (based on interest rates and the Applicable Rate then in effect) on
such undrawn amounts to the respective expiry dates

25

--------------------------------------------------------------------------------

 

of the Letters of Credit), that have, in each case, been fully Cash
Collateralized or as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and such L/C Issuer shall have been
made; (b) all Commitments shall have terminated or expired; and (c) the Company
and each other Loan Party shall have fully, finally and irrevocably paid and
satisfied in full all of their respective Obligations and liabilities arising
under the Loan Documents (except for future obligations consisting of continuing
indemnities and other contingent Obligations of the Company or any Loan Party
that may be owing to the Administrative Agent, any of its Related Parties or any
Lender pursuant to the Loan Documents and expressly survive termination of the
Credit Agreement or any other Loan Document).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Floorplan Administrative Agent” means, as applicable, Bank of America (in its
capacity as the administrative agent under the Floorplan Credit Agreement or any
successor administrative agent under the Floorplan Credit Agreement).  

“Floorplan Credit Agreement” means the Third Amended and Restated Syndicated New
and Used Floorplan Credit Agreement dated as of the date hereof among the
Company, the Subsidiaries of the Company party thereto from time to time, the
Floorplan Administrative Agent and the Floorplan Lenders (as amended,
supplemented or otherwise modified from time to time).  

“Floorplan Facility” means, collectively or individually, as the context may
require, the New Vehicle Floorplan Facility or the Used Vehicle Floorplan
Facility.

“Floorplan Default” has the meaning specified for the term “Default” in the
Floorplan Credit Agreement.

“Floorplan Event of Default” has the meaning specified for the term “Event of
Default” in the Floorplan Credit Agreement.

26

--------------------------------------------------------------------------------

 

“Floorplan Lenders” means the lenders party from time to time to the Floorplan
Credit Agreement.

“Floorplan Loan Documents” has the meaning specified for the term “Loan
Documents” in the Floorplan Credit Agreement.

“Floorplan Secured Parties” has the meaning specified for the term “Secured
Parties” in the Floorplan Credit Agreement.  

“Foreign Lender” means (a) if the Company is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if the Company is not a U.S. Person, a Lender that is
resident or organized under laws of a jurisdiction other than that in which the
Company is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Person” means any Person that is organized under the laws of any
jurisdiction other than the District of Columbia or any of the states of the
United States.

“Framework Agreement” means a framework agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.

The term “franchise” when used with respect to any vehicle manufacturer or
distributor shall be deemed to include each dealership that is authorized by a
Franchise Agreement to sell New Vehicles manufactured or distributed by such
manufacturer or distributor, whether or not such dealership is expressly
referred to as a franchise in the respective Franchise Agreement or Framework
Agreement.

“Franchise Agreement” means a franchise agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which (i) such Defaulting Lender’s
participation obligation has been reallocated pursuant to Section 2.16(a)(iv),
or (ii) Cash Collateral or other credit support acceptable to such L/C Issuer
shall have been provided in accordance with Section 2.04, and (b) with respect
to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which (i) such Defaulting
Lender’s participation obligation has been reallocated pursuant to Section
2.16(a)(iv), or (ii) Cash Collateral or other credit support acceptable to the
Swing Line Lender shall have been provided in accordance with Section 2.05.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its
activities.  

27

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central
Bank).  

“Grantor” has the meaning specified in Section 2A.03.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Swap Contract, in each case, in its capacity

28

--------------------------------------------------------------------------------

 

as a party to such Swap Contract (even if such Person ceases to be a Lender or
such Person’s Affiliate ceased to be a Lender); provided, in the case of a
Related Swap Contract with a Person who is no longer a Lender (or Affiliate of a
Lender), such Person shall be considered a Hedge Bank only through the stated
termination date (without extension or renewal) of such Related Swap Contract.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 60 days after the date on
which such trade account payable was created);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)capital leases and Synthetic Lease Obligations;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

29

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.  

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means the Automatic Debit Date of each calendar month.

“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Inventory” has the meaning given such term in Section 9-102 of the UCC.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the respective L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means each Revolving Joinder Agreement, substantially in the
form of Exhibit G, executed and delivered by a Subsidiary or any other Person to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
Section 6.14.

30

--------------------------------------------------------------------------------

 

“Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord waiver and consent agreement executed by the landlord of such leasehold
interest, in each case in form and substance satisfactory to the Administrative
Agent.

“Last Reported Sale Price” of the Company’s Class A Common Stock on any date
means, so long as the Company’s Class A Common Stock is listed for trading on a
U.S. national or regional securities exchange on the relevant date, the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average asked prices) on that date as reported in composite
transactions for the principal U.S. securities exchange on which the Class A
Common Stock is traded.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America or Wells Fargo, each in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.  All singular references to the L/C Issuer shall mean any L/C
Issuer, the L/C Issuer that has issued the applicable Letter of Credit or all
L/C Issuers, as the context may require.  

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a

31

--------------------------------------------------------------------------------

 

Lender may from time to time notify the Company and the Administrative Agent,
which office may include any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate.  Unless the context otherwise requires
each reference to a Lender shall include its applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is fifteen days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, the Security Agreement, the Escrow and Security Agreement, the Pledge
Agreement, each Joinder Agreement, each other Security Instrument, the
Subsidiary Guaranty, the Bank of America Letter, any Autoborrow Agreement and
any agreement creating or perfecting rights in Cash Collateral or other credit
support pursuant to the provisions of Section 2.15 of this Agreement.

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor, and
each Person (other than the Administrative Agent, the Floorplan Administrative
Agent, any Lender, any Silo Lender or any landlord executing a Landlord Waiver)
executing a Security Instrument.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Intercreditor Agreement” means that certain Amended and Restated Master
Intercreditor Agreement dated as of July 8, 2011 among the Administrative Agent,
the Floorplan Administrative Agent and the Silo Lenders and acknowledged by the
Company on behalf of itself and its Subsidiaries substantially in the form of
Exhibit L, and the exhibits thereto, as such

32

--------------------------------------------------------------------------------

 

agreement may be supplemented from time to time by execution and delivery of
joinder agreements thereto and revised exhibits in accordance with the terms
thereof, and as otherwise supplemented, amended or modified from time to time.  

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (ii) the ability of the Company, the Subsidiary Guarantors and the
other Loan Parties, taken as a whole, to perform their respective obligations
under any Loan Document to which any of them is a party (unless such Company,
Subsidiary Guarantor or other Loan Party has repaid in full all of its
respective Obligations and is no longer a Loan Party in accordance with the
terms of this Agreement and the other Loan Documents) or (b) an adverse effect
on the rights and remedies of the Administrative Agent or the Lenders under the
Loan Documents.

“Maturity Date” means August 15, 2019; provided that if any date determined to
be a “Maturity Date” is not a Business Day, such Maturity Date shall be the next
preceding Business Day.  

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Book Value” means, (i) for any Eligible Account, the gross amount of such
Eligible Account less sales, excise or similar taxes, and less returns,
discounts, claims, credits, allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed in respect of such Eligible
Account, (ii) for any Eligible Inventory, the lower of cost (on a first-in,
first-out basis) or market, (iii) for any Eligible Equipment, the then-current
book value of such Eligible Equipment (giving effect to any adjustments to such
book value on or prior to the date of measurement thereof) less all accumulated
depreciation and amortization of such Equipment through the date of measurement,
and (iv) for any contract-in-transit, the net book value of such
contract-in-transit as reflected on the books of the Company in accordance with
GAAP; provided that, in no event shall “Net Book Value” of any asset described
herein exceed the value of such asset reflected on the books of the Company and
its Subsidiaries.

“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries, the excess, if any, of:

(i)the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over

(ii)the sum of

33

--------------------------------------------------------------------------------

 

(A) (1) any Indebtedness that is secured by the applicable asset and that is
required to be repaid in connection with such transaction (including any new or
used vehicle floorplan loans or any Permitted Real Estate Indebtedness required
to be repaid in connection therewith) and (2) any net obligations of such Person
under any Swap Contract that relates to such Indebtedness and is also required
by the terms of such Swap Contract to be repaid,

(B) the reasonable and customary out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction and

(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.

“New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and (except in the case of Service Loaner
Vehicles) has never been registered, and (notwithstanding clause (c) of the
definition of “Vehicle”) includes Rental Vehicles and Demonstrators (each as
defined in the Floorplan Credit Agreement) and Service Loaner Vehicles, in each
case whether or not held for sale.

“New Vehicle Borrower” has the meaning specified for such term in the Floorplan
Credit Agreement.

“New Vehicle Floorplan Facility” means the new vehicle floorplan facility
described in Section 2.01 through 2.05 of the Floorplan Credit Agreement
providing for revolving loans to certain Subsidiaries of the Company by the
lenders party thereto.

“New Vehicle Floorplan Lender” has the meaning specified for such term in the
Floorplan Credit Agreement.

“New Vehicle Floorplan Loan” has the meaning specified for such term in the
Floorplan Credit Agreement.  

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Note” means a promissory note made by the Company, in favor of a Lender
evidencing Loans made by such Lender to the Company, as applicable,
substantially in the form of Exhibit C.  

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Arrangement or any Related Swap Contract, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding

34

--------------------------------------------------------------------------------

 

under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Company of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).  

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” shall mean the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth

35

--------------------------------------------------------------------------------

 

in, with respect to plan years ending prior to the effective date of the Pension
Act, Section 412 of the Code and Section 302 of ERISA, each as in effect prior
to the Pension Act and, thereafter, Section 412, 430, 431, 432 and 436 of the
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition permitted by Section 7.12.  

“Permitted Borrowing Base Real Estate Use” means, with respect to any property,
that such property is used by the Company or a Subsidiary Guarantor as a motor
vehicle dealership or as a facility for the sale, repair, service or storage of
motor vehicles or the provision of related goods or services.

“Permitted Disposition” means any Disposition permitted by Section 7.05.

“Permitted Real Estate Indebtedness” means Indebtedness of the Company or a
Subsidiary owing to non-Affiliated Persons secured solely by Liens on Permitted
Real Estate Indebtedness Collateral so long as the amount of such Indebtedness
(as measured for any specified real property parcel and improvements (if any)
financed thereby) is no greater than eighty-five percent (85%) of the value of
such parcel and improvements set forth in an appraisal thereof prepared by a
member of the Appraisal Institute and an independent appraisal firm satisfactory
to the Administrative Agent and commissioned in connection with such financing,
a copy of which such appraisal has been provided to the Administrative Agent
upon its request.

“Permitted Real Estate Indebtedness Collateral” means, with respect to any
particular Permitted Real Estate Indebtedness, the applicable real property used
(at the time of the incurrence of such Permitted Real Estate Indebtedness) by a
Subsidiary of the Company for the operation of a vehicle dealership or a
business ancillary thereto, together with related real property rights,
improvements, fixtures (other than trade fixtures), insurance payments, leases
and rents related thereto and proceeds thereof; provided that Permitted Real
Estate Indebtedness Collateral shall not include Excluded Real Estate
Collateral.

“Permitted Silo Guaranty” means, with respect to any Permitted Silo Indebtedness
provided by any Silo Lender, the guaranty of such Indebtedness by (a) the
Company or (b) any Subsidiary that operates one or more dealerships at which New
Vehicle floorplan financing is provided by such Silo Lender.

“Permitted Silo Indebtedness” means Indebtedness (including Permitted Silo
Guaranties but excluding Indebtedness provided pursuant to the Floorplan Credit
Agreement) incurred from time to time by any of the Company’s current or future
Subsidiaries consisting of floorplan financing for New Vehicles or Used Vehicles
provided by financial institutions or manufacturer-affiliated finance companies
(“Silo Lenders”) to such Subsidiaries, provided that (i) with respect to
financing of Used Vehicles, the proceeds of such financing are used for
purchasing and carrying Used Vehicles, (ii) such indebtedness is secured by, in
the case of Silo Lenders providing New Vehicle floorplan financing or New
Vehicle and Used Vehicle floorplan

36

--------------------------------------------------------------------------------

 

financing, a lien on certain assets of such Subsidiaries (including New Vehicles
and Used Vehicles financed (including related contracts-in-transit) and the
proceeds thereof and certain general intangibles, but excluding real property
and fixtures (other than trade fixtures)), and (iii) such Silo Lender is a party
to and bound by the Master Intercreditor Agreement; provided that, Permitted
Silo Indebtedness provided by a Silo Lender may be cross-collateralized with
other Permitted Silo Indebtedness provided by such Silo Lender.

“Permitted Third Party Service Loaner Indebtedness” means Indebtedness incurred
from time to time by any of the Company’s current or future Subsidiaries
consisting of financing for Service Loaner Vehicles, which financing is provided
by manufacturers, manufacturer affiliated finance companies or other Persons
(excluding Floorplan Lenders and Silo Lenders) to the Company or such Subsidiary
(“Service Loaner Lenders”) so long as (i) such Indebtedness is secured solely by
a Lien on said Service Loaner Vehicles so financed by the respective Service
Loaner Lenders and the proceeds of such Service Loaner Vehicles, (ii) such
Indebtedness is on terms (including pricing terms) that, taken as a whole, are
more favorable to the Company and its Subsidiaries than the terms of the
Floorplan Credit Agreement, and (iii) the Company has obtained and delivered to
the Administrative Agent an intercreditor agreement executed by such applicable
Service Loaner Lender, which intercreditor agreement (x) is in form and
substance reasonably satisfactory to the Administrative Agent, (y) acknowledges
that such Indebtedness is secured solely by a Lien on said Service Loaner
Vehicles so financed and the proceeds thereof and (z) does not conflict with or
violate the terms of the Master Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.  

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (generally including a Pension Plan, but excluding a Multiemployer Plan
and Multiple Employer Plan), maintained by the Company or, in the case of a
Pension Plan, by an ERISA Affiliate, for employees of the Company or any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means that certain Third Amended and Restated Securities
Pledge Agreement dated as of the Closing Date made by the Company and certain
Loan Parties in favor of the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit H-1 attached hereto, as
supplemented from time to time by the execution and delivery of Joinder
Agreements pursuant to Section 6.14 and as otherwise supplemented, amended, or
modified from time to time.

“Preferred Stock” means, with respect to any Person, any Capital Stock of any
class or classes (however designated) which is preferred as to the payment of
dividends or distributions, or as to the distributions of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class in such Person.

“Pro Forma Compliance” means that the Company and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.11 and the
Revolving Borrowing Base, as applicable, in each case calculated as if the event
with respect to which Pro Forma

37

--------------------------------------------------------------------------------

 

Compliance is being tested had occurred on the first day of each relevant period
with respect to which current compliance with such financial covenant and
Revolving Borrowing Base would be determined (for example, in the case of a
financial covenant based on Consolidated EBITDAR, as if such event had occurred
on the first day of the four fiscal quarter period ending on the last day of the
most recent fiscal quarter in respect of which financial statements have been
delivered pursuant to Section 6.01(a) or (b)). Pro forma calculations made
pursuant to this definition that require calculations of Consolidated EBITDAR on
a pro forma basis will be made in accordance with Section 1.04(d).

“Pro Forma Compliance Certificate” means, with respect to any event, a duly
completed Compliance Certificate demonstrating Pro Forma Compliance for such
event.

“Pro Forma Revolving Borrowing Base Certificate” means, with respect to any
event, a duly completed Revolving Borrowing Base Certificate demonstrating Pro
Forma Compliance for such event.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Capital Stock” of any Person means any and all Capital Stock of such
Person other than Redeemable Capital Stock.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Exclusion Notice” has the meaning specified in the definition of
Eligible Borrowing Base Real Estate.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Redeemable Capital Stock” means any Capital Stock that, either by its terms or
by the terms of any security into which it is convertible or exchangeable (at
the option of the holders thereof), is or upon the happening of an event or
passage of time would be, required to be redeemed prior to May 15, 2023 or is
redeemable at the option of the holder thereof at any time prior to May 15, 2023
(other than upon a change of control of or sale of assets by the Company in
circumstances where a holder of any 2013-5.0% Indenture Notes would have similar
rights), or is convertible into or exchangeable for debt securities at any time
prior to any such stated maturity at the option of the holder thereof.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

38

--------------------------------------------------------------------------------

 

“Related Acquisition or Related Proposed Acquisition” means, with respect to any
specified Acquisition (a “Specified Acquisition”), any other Acquisition, or any
proposed Acquisition subject to an Acquisition Arrangement,  that in each case
(a) is part of a related series of Acquisitions or proposed Acquisitions that
includes the Specified Acquisition, (b) involves any seller or transferor that
is a seller or transferor (or an Affiliate of a seller or transferor) involved
in the Specified Acquisition and (c) occurs or is reasonably expected to occur
within six (6) months before or after the date of the Specified Acquisition.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Related Swap Contract” means all Swap Contracts that are entered into or
maintained with a Hedge Bank that are not prohibited by the express terms of the
Loan Documents.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, or
conversion of Committed Loans, a Committed Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, or conversion of Swing Line Loans, a Swing Line Loan Notice.

“Required Financial Information” has the meaning specified in the definition of
“Restricted Subsidiary”.

“Required Floorplan Lenders” has the meaning specified for the term “Required
Lenders” in the Floorplan Credit Agreement.

“Required Lenders” means, as of any date of determination, Lenders whose
Applicable Percentages aggregate more than 50% of the Aggregate Commitments or,
if the commitment of each Lender to make Loans or the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, Lenders holding in the aggregate more than 50% of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans, as applicable, being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party and, solely for the purposes of notices given pursuant to Article
II, any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of

39

--------------------------------------------------------------------------------

 

such Loan Party.  To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the stockholders, partners or members (or the
equivalent Person thereof) of the Company or any Subsidiary.

“Restricted Subsidiary” means each direct or indirect Subsidiary of the Company
that (i) has total assets (including Equity Interests in other Persons) of equal
to or greater than $10,000 (calculated as of the most recent fiscal period with
respect to which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or (b) (or if
prior to delivery of any financial statements pursuant to such Sections, then
calculated based on the Audited Financial Statements) (the “Required Financial
Information”)), or (ii) has revenues (on a consolidated basis with its
Subsidiaries) equal to or greater than $10,000 for a period of four consecutive
fiscal quarters (calculated for the most recent four fiscal quarter period for
which the Administrative Agent has received the Required Financial Information);
provided, however, that notwithstanding the foregoing, the term “Restricted
Subsidiaries” (i) shall also include any Subsidiaries designated as “Restricted
Subsidiaries” pursuant to the definition of “Unrestricted Subsidiaries” and (ii)
shall not include SRM Assurance, Ltd.

“Revolving Advance Limit” means, as of any date of a Borrowing or other date of
determination, calculated as of the most recent date for which a Revolving
Borrowing Base Certificate has been delivered pursuant to the terms hereof, an
amount equal to the lesser of (i) the Aggregate Commitments and (ii) the
Revolving Borrowing Base

“Revolving Borrowing Base” means as of any date of calculation, the lesser of
(1) the Aggregate Commitments and (2) the sum of:

(A) the sum of (i) 80% of the Net Book Value of Eligible Accounts which
constitute factory receivables, net of holdback, (ii) 80% of the Net Book Value
of Eligible Accounts which constitute current finance receivables, provided that
in no event shall Buyer Notes or the rights or obligations thereunder be
considered finance receivables or otherwise be included in the calculation of
the Revolving Borrowing Base, (iii) 80% of the Net Book Value of Eligible
Accounts which constitute receivables for parts and services (after netting any
amounts payable in connection with such parts and services), (iv) 65% of the Net
Book Value of Eligible Inventory which constitutes parts and accessories, and
(v) 40% of the Net Book Value of Eligible Equipment (the portion of the
Revolving Borrowing Base described in this clause (A) being referred to as the
“Personal Property Portion”);

plus (B) 50% of the appraised value of the Eligible Borrowing Base Real Estate
(as reflected in the most recent FIRREA-conforming appraisal that the
Administrative Agent has

40

--------------------------------------------------------------------------------

 

received with respect to such property); provided that if the most recent
limited updated appraisal received by the Administrative Agent shows a lower
value for any real estate than the value reflected in the most recent
FIRREA-conforming appraisal thereof, then such lower value shall be deemed to be
the value of such real estate, and provided, further that amounts added to the
Revolving Borrowing Base pursuant to this clause (B) shall not at any time
exceed 25% of the aggregate amount of the Personal Property Portion of the
Revolving Borrowing Base.

“Revolving Borrowing Base Certificate” means a certificate by a Responsible
Officer of the Company, substantially in the form of Exhibit I (or another form
acceptable to the Administrative Agent) setting forth the calculation of the
Revolving Borrowing Base, including a calculation of each component thereof, all
in such detail as shall be reasonably satisfactory to the Administrative
Agent.  All calculations of the Revolving Borrowing Base in connection with the
preparation of any Revolving Borrowing Base Certificate shall originally be made
by the Company and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and adjust, in the exercise
of its reasonable credit judgment, any such calculation to the extent that such
calculation is not in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Facility Liquidity Amount” means, as of any date of determination,
the lesser of:

(a)the difference of the Revolving Advance Limit minus Total Outstandings, and

(b)the largest principal amount of Loans that may then be borrowed hereunder
without resulting in an Event of Default under Section 7.11(c) (on a pro forma
basis as of the last day of the most recent fiscal quarter for which a
Compliance Certificate was delivered or required to be delivered), after giving
pro forma effect to such Loans.

“Sanction(s)” means any sanction administered or enforced by the United States
government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Arrangement” means any Cash Management Arrangement that
is entered into by and between any Loan Party and any Cash Management Bank, in
each case, in such Cash Management Bank’s sole discretion.

“Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Administrative Agent, the Lenders, the Cash Management Banks,
and each Affiliate of any Lender, which Affiliate is party to a Related Swap
Contract.

41

--------------------------------------------------------------------------------

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security Agreement” means that certain Third Amended and Restated Security
Agreement dated as of the Closing Date among the Company, each other Loan Party,
the Administrative Agent and the Floorplan Administrative Agent, substantially
in the form of Exhibit J attached hereto, as supplemented from time to time by
the execution and delivery of Joinder Agreements pursuant to Section 6.14, and
as otherwise supplemented, amended, or modified from time to time.  

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Pledge Agreement, the Escrow and Security
Agreement, any Joinder Agreement, the Master Intercreditor Agreement, any
Landlord Waiver, and all other agreements (including control agreements),
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Company, any other Loan Party, or any other Person shall
grant or convey to the Administrative Agent, for the benefit of the Secured
Parties a Lien in, or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations, any other
obligation under any Loan Document and any obligation or liability arising under
any Related Swap Contract.

“Service Loaner Lenders” has the meaning specified in the definition of
“Permitted Third Party Service Loaner Indebtedness.”

“Service Loaner Vehicles” means vehicles which are provided as service loaner
vehicles for customers of a Subsidiary that are having their vehicles serviced
by such Subsidiary.

“Silo Lenders” has the meaning specified in the definition of “Permitted Silo
Indebtedness.”

“Silo Subsidiaries” means, those Subsidiaries (other than Dual Subsidiaries)
from time to time obligated pursuant to Permitted Silo Indebtedness as permitted
pursuant to the terms of this Agreement, which such Subsidiaries as of the
Closing Date are set forth on Schedule 1.01A.  The Company may designate other
Subsidiaries as Silo Subsidiaries from time to time in accordance with Section
7.16.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a)the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and

(b)it is then able and expects to be able to pay its debts as they mature; and

(c)it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

42

--------------------------------------------------------------------------------

 

“Sonic Financial” means Sonic Financial Corporation, a North Carolina
corporation.

“Specified Investment” means any Investment in any Person other than an Excluded
Investment.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).

“Subordinated Indebtedness” means Indebtedness of the Company (which may be
guaranteed by the Subsidiaries of  the Company on an unsecured, subordinated
basis); provided that, (i) such Indebtedness is not secured by any property of
the Company or any Subsidiary and at the time of issuance, (A) does not have a
maturity, and does not require any principal payments (whether by scheduled
installment, mandatory prepayment or redemption, or the exercise of any put
right), earlier than six (6) months following the Maturity Date, (B) has terms
(including terms of maturity and amortization) that are typical for indebtedness
of such type issued at such time and such terms (other than applicable rates of
interest) are otherwise no more restrictive, or less advantageous to the
Lenders, than the Loan Documents or are otherwise on terms satisfactory to the
Administrative Agent, (C) is subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent or has subordination terms
substantially similar to those in the 2013-5.0% Indenture and (D) has customary
standstill and blockage provisions with regard to payments and enforcement
actions and (ii) after giving effect to the issuance of such Indebtedness, (a)
no Event of Default shall have occurred and be continuing or would occur as a
result therefrom and (b) all other requirements set forth in Section 7.03(h)
shall have been met.

“Subordinated Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Subordinated Indebtedness, provided, however,
that “Subordinated Indebtedness Prepayment” shall not include any amount prepaid
with the proceeds of the refinancing of such Subordinated Indebtedness with new
or additional Subordinated Indebtedness.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and shall include, without limitation, the Unrestricted
Subsidiaries.

“Subsidiary Guarantors” means, collectively, all Restricted Subsidiaries
executing a Subsidiary Guaranty on the Closing Date and all other Subsidiaries
that enter into a Joinder Agreement.

43

--------------------------------------------------------------------------------

 

“Subsidiary Guaranty” means the Third Amended and Restated Subsidiary Guaranty
Agreement made by the Subsidiary Guarantors in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit E as supplemented from
time to time by execution and delivery of Joinder Agreements pursuant to Section
6.14 and as otherwise supplemented, amended, or modified from time to time.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor revolving swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or

44

--------------------------------------------------------------------------------

 

electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.  

“Temporary Cash Investments” means (a) cash or (b) Investments held in the form
of cash equivalents and short-term marketable securities.

“Temporary Excess Cash” means cash proceeds received by the Company from
the  issuance of Subordinated Indebtedness permitted by Section 7.03(h), which
cash (as set forth in a notice delivered by the Company to the Administrative
Agent within five (5) Business Days of the Company’s receipt of such cash
proceeds) is intended by the Company to be applied to the prepayment or purchase
(whether by open market purchase or pursuant to a tender offer) of other
Subordinated Indebtedness, but has not yet been so applied solely because the
Company has not completed such prepayment, repurchase or refinancing, so long as
such cash is so applied within six (6) months of receipt thereof.

“Temporary Indebtedness” means Subordinated Indebtedness the Company intends to
repay (whether by open market purchase or pursuant to a tender offer) using cash
proceeds received by the Company from the issuance of other Subordinated
Indebtedness permitted by Section 7.03(h); provided that, such applicable
Subordinated Indebtedness shall only qualify as “Temporary Indebtedness” for so
long as such cash proceeds qualify as “Temporary Excess Cash”.

“Threshold Amount” means $20,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trading Day” means, so long as the Class A Common Stock (or other security for
which a closing sale price must be determined) is listed or traded, a day on
which (i) (A) if the Class A Common Stock is listed on the New York Stock
Exchange, trading in the Class A Common Stock generally occurs on The New York
Stock Exchange, or (B) if the Class A Common Stock is not then listed on The New
York Stock Exchange, trading in the Class A Common Stock

45

--------------------------------------------------------------------------------

 

generally occurs on the principal other United States national or regional
securities exchange on which the Class A Common Stock is then listed, and (ii) a
Last Reported Sale Price for the Class A Common Stock is available on such
securities exchange or market.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code then in effect in the state of North
Carolina or, if the context so indicates, another applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means all Subsidiaries of the Company other than the
Restricted Subsidiaries; provided that in no event shall the Unrestricted
Subsidiaries as a whole have more than $100,000 in total assets or more than
$100,000 in total revenues for a period of four consecutive fiscal quarters (in
each case) calculated as of the most recent four fiscal quarter period for which
the Administrative Agent has received the Required Financial Information; and if
either such threshold is exceeded, the Company shall immediately designate one
or more such Subsidiaries to be “Restricted Subsidiaries” and deliver to the
Administrative Agent all documents specified in Section 6.14 for such
Subsidiaries, so that after giving effect to such designation, the remaining
Unrestricted Subsidiaries shall satisfy such requirements; provided, however,
that notwithstanding the foregoing, the assets and revenues of SRM Assurance,
Ltd. shall not be taken into account for the purposes of determining the
Company’s compliance with, and its covenants relating to, the thresholds
described in this definition.

“Used Vehicle” means a Vehicle other than a New Vehicle.

“Used Vehicle Floorplan Facility” means the used vehicle floorplan facility
described in Sections 2.06 through 2.08 of the Floorplan Credit Agreement
providing for revolving loans to the Company by the lenders party thereto.

“Used Vehicle Floorplan Lender” has the meaning specified for such term in the
Floorplan Credit Agreement.

“Used Vehicle Floorplan Loan” has the meaning specified for such term in the
Floorplan Credit Agreement.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

46

--------------------------------------------------------------------------------

 

“Vehicle” means an automobile or truck with a gross vehicle weight of less than
16,000 pounds which satisfies the following requirements:  (a) the vehicle is
owned by a Grantor free of any title defects or any liens or interests of others
except (i) the security interest in favor of the Administrative Agent for the
benefit of the Secured Parties, (ii) the security interest in favor of the
Administrative Agent for the benefit of the Floorplan Secured Parties, (iii) the
security interests subject to the Master Intercreditor Agreement and (iv) other
Liens to which the Administrative Agent consents in writing in its sole
discretion; (b) except as set forth in Section 6.13, the vehicle is located at
one of the locations identified in Schedule 6.13; (c) the vehicle is held for
sale in the ordinary course of a Grantor’s business and is of good and
merchantable quality and (d) the vehicle is not a commercial truck designated as
Class 4 or above by the U.S. Department of Transportation, Federal Highway
Administration.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wells Fargo Letter” means any agreement among the Company and Wells Fargo
regarding the payment of fronting fees with respect to Letters of Credit issued
by Wells Fargo.

“2013-5.0% Indenture” means the Indenture dated as of May 13, 2013 between the
Company, the guarantors set forth therein and U.S. Bank National Association, as
Trustee.

“2013-5.0% Indenture Notes” means, collectively, the 5.0% Senior Subordinated
Notes due 2023, Series A, and the 5.0% Senior Subordinated Notes due 2023,
Series B, in each case issued pursuant to the 2013-5.0% Indenture.

1.03Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), provided that, any reference to a defined term
in any such agreement, instrument or other document (including the Floorplan
Credit Agreement) which has been terminated shall have the meaning set forth in
such document immediately prior to such termination, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be

47

--------------------------------------------------------------------------------

 

construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.04Accounting Terms.  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that, all calculations of
financial covenants  shall reflect the results of both continuing operations and
discontinued operations of the Company and its Subsidiaries, and in the event of
any such discontinued operations, the Company shall provide subtotals for each
of “continuing operations”, “discontinued operations” and “consolidated
operations”. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.  In connection with the Company’s delivery of financial statements
hereunder, the Company shall deliver a reconciliation of the calculations of the
financial covenants before and after giving effect to the adjustments from FASB
ASC 825 described in this Agreement.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to

48

--------------------------------------------------------------------------------

 

consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)Calculation of Consolidated EBITDAR, Consolidated Fixed Charges and
Consolidated Rental Expense.  Consolidated EBITDAR shall be calculated for any
period by including the actual amount for such period, including the
Consolidated EBITDAR attributable to Acquisitions permitted hereunder and
occurring during such period and (to the extent otherwise included in
Consolidated Net Income) excluding the Consolidated EBITDAR attributable to
Permitted Dispositions of assets occurring during such period on a pro forma
basis for the period from the first day of the applicable period through the
date of the closing of each such permitted Acquisition or Permitted Disposition,
utilizing (i) where available or required pursuant to the terms of this
Agreement, historical audited and/or reviewed unaudited financial statements
obtained from the seller, broken down by fiscal quarter in the Company’s
reasonable judgment or (ii) unaudited financial statements (where no audited or
reviewed financial statements are required pursuant to the terms of this
Agreement) reviewed internally by the Company, broken down in the Company’s
reasonable judgment; provided, however, that (x) any such pro forma adjustment
of Consolidated EBITDAR shall reflect the Company’s and the Subsidiaries’ pro
forma rental payments related to the assets acquired in any applicable
Acquisition (and shall not reflect any rental expense payments of the applicable
seller), and (y) any such pro forma adjustment of Consolidated EBITDAR shall not
result in an increase of more than 10% of Consolidated EBITDAR prior to such
adjustment, unless the Company provides to the Administrative Agent (A) the
supporting calculations for such adjustment and (B) such other information as
the Administrative Agent may reasonably request to determine the accuracy of
such calculations. For purposes of determining “Consolidated Fixed Charges” for
any period, the Consolidated Interest Expense, Consolidated Principal Payments
and Consolidated Rental Expenses attributable to such Permitted Dispositions
described above during such period may, at the option of the Company and subject
to the consent of the Administrative Agent (which shall not be unreasonably
withheld), be excluded therefrom.

1.05Rounding.  Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

49

--------------------------------------------------------------------------------

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Committed Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Company from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Total Outstandings shall not exceed the Revolving Advance
Limit, and (iii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Company may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.  

2.02Borrowings, Conversions and Continuations of Committed Loans.  

(a)Each Committed Borrowing and each conversion of Committed Loans from one Type
to the other, shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone, or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice.  Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) one Business Day prior to the requested date of any
Borrowing of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans
to Base Rate Committed Loans or of any conversion of Base Rate Committed Loans
to Eurodollar Rate Loans, and (ii) one Business Day prior to the requested date
of any Borrowing of Base Rate Committed Loans.  Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice shall
specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, (ii) the requested
date of the Borrowing or conversion, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed or
converted, and (iv) the Type of Committed Loans to be borrowed or to which
existing Committed Loans are to be converted.  If the Company fails to provide a
timely Committed Loan Notice requesting a conversion of Eurodollar Rate Loans to
Base Rate Loans, such Loans shall, subject to Article III, continue as
Eurodollar Rate Loans.  If the Company fails to specify a Type of Committed Loan
in a Committed Loan Notice, then the applicable Committed Loans shall, subject
to Article III, be made as, or converted to, Eurodollar Rate Loans.  

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly (and in any event, at least one Business Day prior to the requested
date of advance of the applicable Committed Loans) notify each Lender of the
amount of its Applicable Percentage of the applicable Committed Loans.  Each
Lender shall make the amount of its Committed Loan

50

--------------------------------------------------------------------------------

 

available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is an
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company in like funds as received by the
Administrative Agent by crediting the account of the Company on the books of
Bank of America with the amount of such funds; provided, however, that if, on
the date the Committed Loan Notice with respect to such Borrowing is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Company as provided
above.

(c)The Administrative Agent shall promptly notify the Company and the Lenders of
the interest rate applicable to any Eurodollar Rate Loans upon determination of
such interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

2.03Letters of Credit.  

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the Total Outstandings shall not exceed the Revolving Advance
Limit, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.    

51

--------------------------------------------------------------------------------

 

(ii)No L/C Issuer shall issue any Letter of Credit, if:

(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;  

(B)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;  

(C)such Letter of Credit is to be denominated in a currency other than Dollars;

(D)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E)any Lender is at that time a Defaulting Lender, unless (x) such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(iv) with respect to such Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which each L/C Issuer has
actual or potential Fronting Exposure.  

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

52

--------------------------------------------------------------------------------

 

(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included each L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.  

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Company.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by such L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer.  Such Letter of Credit Application must be
received by such L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least ten Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to such L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require.  Additionally, the Company shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.

53

--------------------------------------------------------------------------------

 

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application, in its final form, from the Company and, if not, such L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii)If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Company shall not be required to make
a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is ten Business Days before the Non-Extension
Notice Date (1) from the Administrative Agent that the Required Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

54

--------------------------------------------------------------------------------

 

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Company shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing.  If
the Company fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Company
shall be deemed to have requested a Committed Borrowing of Eurodollar Rate Loans
bearing interest at the Eurodollar Rate (or, if converted in accordance
herewith, at the Base Rate) to be disbursed on the Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Eurodollar Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral and other
credit support provided for this purpose pursuant to Section 2.03(a)(iii)(E)) to
the Administrative Agent for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Eurodollar Rate Committed Loan to the Company in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Eurodollar Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.  The
obligations of the Lenders to make such payments shall not be affected by, and
shall survive, any termination (pursuant to Section 8.02) of the commitment of
any Lender to make Loans.

55

--------------------------------------------------------------------------------

 

(iv)Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.

(v)Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the applicable L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable L/C Issuer, the Company or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (and such Lender has also paid such interest and fees as
aforesaid), such amount (other than any such interest and fees as aforesaid) so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d)Repayment of Participations.  

(i)At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time

56

--------------------------------------------------------------------------------

 

during which such Lender’s L/C Advance was outstanding) in the same funds as
those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Obligations Absolute.  The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by any
L/C Issuer which does not in fact materially prejudice the Company;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by any L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

57

--------------------------------------------------------------------------------

 

(vii)any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer.  The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the applicable
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of such L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the applicable L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of such L/C
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Company may have a claim
against such L/C Issuer, and such L/C Issuer may be liable to the Company, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Company which the Company proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument

58

--------------------------------------------------------------------------------

 

transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  Any L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g)Applicability of ISP. Unless otherwise expressly agreed by the applicable L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.  Notwithstanding the foregoing, no
L/C Issuer shall be responsible to the Company for, and any L/C Issuer’s rights
and remedies against the Company shall not be impaired by, any action or
inaction of such L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Laws or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h)Letter of Credit Fees.  The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral or other credit
support arrangements satisfactory to the applicable L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to such L/C
Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07.  Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears, (ii) due and payable
on the Automatic Debit Date after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (iii) automatically debited from a deposit account maintained by the
Company with Bank of America (provided that if there are not sufficient funds in
such account to pay such Letter of Credit Fees, then the Company shall pay such
fees in cash when due).  If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

59

--------------------------------------------------------------------------------

 

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Company shall pay directly to the applicable L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified (in the case of Bank of America) in the Bank of America Letter
and (in the case of Wells Fargo) in the Wells Fargo Letter, in each case
computed on the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears.  Such fronting fee (i) shall be due and
payable on the Automatic Debit Date after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand, (ii) in the case of fronting fees
owing to Bank of America, may be automatically debited from a deposit account
maintained by the Company with Bank of America (provided that if there are not
sufficient funds in such account to pay such fronting fees, then the Company
shall pay such fees in cash when due) and (iii) in the case of fronting fees
owing to Wells Fargo, shall be separately invoiced by Wells Fargo.  For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  In addition, the Company shall pay directly to each L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.  

(l)Letters of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent a report in the form of Exhibit M hereto (appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer) on
the last Business Day of each fiscal quarter (or, at the request of the
Administrative Agent, on the last Business Day of each calendar month), on each
date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, and on each date there is a change to the information set forth on such
report.  The Administrative Agent shall deliver to the Lenders on a quarterly
basis a report of all outstanding Letters of Credit.

2.04Swing Line Loans.  

(a)The Swing Line.  Subject to the terms and conditions set forth herein and in
any Autoborrow Agreement, if any, the Swing Line Lender may, in its sole
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, make loans (each such

60

--------------------------------------------------------------------------------

 

loan, a “Swing Line Loan”) to the Company from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the Total
Outstandings shall not exceed the Revolving Advance Limit and (iii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Company, may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan may be a Base Rate Loan or a Eurodollar Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

(b)Borrowing Procedures.  At any time an Autoborrow Agreement is not in effect,
each Swing Line Borrowing and each conversion of Swing Line Loans from one type
to the other shall be made upon the Company’s irrevocable notice to the Swing
Line Lender and the Administrative Agent, which may be given by (A) telephone or
(B) by a Swing Line Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date or date of conversion
of Eurodollar Rate Loans to Base Rate Loans or of any conversion of Base Rate
Loans to Eurodollar Rate Loans, and in each case shall specify (i) the amount to
be borrowed, (ii) the requested borrowing date, which shall be a Business Day
and (iii) the Type of Swing Line Loan to be borrowed or to which existing Swing
Line Loans are to be converted.  Promptly after receipt by the Swing Line Lender
of any Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in immediately available
funds.  If the Company fails to provide a timely Swing Line Loan Notice
requesting a conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans
shall, subject to Article III, continue as Eurodollar Rate Loans.  If the

61

--------------------------------------------------------------------------------

 

Company fails to specify a Type of Swing Line Loan in a Swing Line Loan Notice,
then the applicable Swing Line Loan shall, subject to Article III, be made as a
Eurodollar Rate Loan.

In order to facilitate the borrowing of Swing Line Loans, the Swing Line Lender
may, in its sole discretion, agree with the Company to, (and the Swing Line
Lender and the Company are hereby authorized to) enter into an Autoborrow
Agreement in form and substance satisfactory to the Administrative Agent and the
Swing Line Lender (the “Autoborrow Agreement”) providing for the automatic
advance by the Swing Line Lender of Swing Line Loans under the conditions set
forth in such agreement, which shall be in addition to the conditions set forth
herein (each such advance, an “Autoborrow Advance”); provided that, (i) in no
event shall the Company be entitled to Autoborrow Advances pursuant to an
Autoborrow Agreement at any time an autoborrow arrangement is in effect under
the Used Vehicle Floorplan Facility (any such arrangement, a “Used Vehicle
Autoborrow Arrangement”) and (ii) subject to the Administrative Agent’s consent,
the Company may, upon 30 days advance notice to the Administrative Agent and the
Swing Line Lender, alternate between the autoborrow arrangement described herein
and a Used Vehicle Autoborrow Arrangement no more frequently than once in any
calendar year.  At any time such an Autoborrow Agreement is in effect, the
requirements for Swing Line Borrowings set forth in the immediately preceding
paragraph shall not apply, and all Swing Line Borrowings shall be made in
accordance with the Autoborrow Agreement, until the right to such Swing Line
Borrowings is suspended or terminated hereunder or in accordance with the terms
of the Autoborrow Agreement.  For purposes of determining the Outstanding Amount
at any time during which an Autoborrow Agreement is in effect, the Outstanding
Amount of all Swing Line Loans shall be deemed to be the amount of the Swing
Line Sublimit.  For purposes of any Swing Line Borrowing pursuant to the
Autoborrow Agreement, all references to Bank of America shall be deemed to be a
reference to Bank of America, in its capacity as Swing Line Lender hereunder.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Lender make a Eurodollar Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of
Eurodollar Rate Loans, but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Company with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available (including for this purpose Cash
Collateral and other credit support made available with respect to the
applicable Swing Line Loan) to the Administrative Agent in immediately available
funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have

62

--------------------------------------------------------------------------------

 

made a Eurodollar Rate Committed Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Eurodollar Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (and such Lender has also paid such
interest and fees as aforesaid), such amount (other than any such interest and
fees as aforesaid) so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

(d)Repayment of Participations.  

(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to

63

--------------------------------------------------------------------------------

 

reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Lender funds its Eurodollar Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05Prepayments.  

(a)The Company may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. on the date of prepayment of such
Loans; (ii) any prepayment of Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid.  The Administrative Agent will promptly notify each applicable Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.  Subject
to Section 2.16, each such prepayment of Committed Loans of the Lenders shall be
applied in accordance with their respective Applicable Percentages.  

(b)At any time during which an Autoborrow Agreement is not in effect, the
Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Company,

64

--------------------------------------------------------------------------------

 

the Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(c)If for any reason the Total Outstandings at any time exceed the Revolving
Advance Limit then in effect (including the Revolving Borrowing Base in effect
after giving pro forma effect to any Disposition required to be reported
pursuant to Sections 6.02(c) and 6.03(g)), the Company shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Company shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Revolving Advance Limit then in effect.

(d)If for any reason the aggregate Outstanding Amount of Swing Line Loans
exceeds the Swing Line Sublimit, the Company shall immediately prepay Swing Line
Loans in an aggregate amount at least equal to such excess.

2.06Termination or Reduction of Commitments.  The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Revolving Advance Limit and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.    The Administrative Agent
will promptly notify the applicable Lenders of any such notice of termination or
reduction of the Aggregate Commitments.  Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender in accordance with
(x) its respective Applicable Percentage.  All fees and interest accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

2.07Repayment of Loans.  

(a)The Company shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b)The Company shall repay each Swing Line Loan (i) at any time on demand by the
Swing Line Lender and (ii) on the Maturity Date.

2.08Interest.  

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Eurodollar Rate plus
the Applicable Rate; and (ii) each Base

65

--------------------------------------------------------------------------------

 

Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default
exists, the Company shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a)Commitment Fees.  The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16.  The commitment fees shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the Automatic Debit Date after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date.  The commitment fees shall be
calculated quarterly in arrears, and if there is any change in the respective
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  Swing Line Loans shall not be
included in calculating the Outstanding Amount of Committed Loans used in
determining the commitment fees set forth above.

66

--------------------------------------------------------------------------------

 

(b)Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Bank of America Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii)The Company shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.  

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i)(A) the Consolidated Total Lease Adjusted Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (B) a
proper calculation of the Consolidated Total Lease Adjusted Leverage Ratio would
have resulted in higher pricing for such period, the Company shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the applicable L/C Issuer, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Company
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii)(A) the Consolidated Total Lease Adjusted Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (B) a
proper calculation of the Consolidated Total Lease Adjusted Leverage Ratio would
have resulted in lower pricing for such period, the Applicable Rate shall be
adjusted as of the date of receipt by the Administrative Agent of a Compliance
Certificate reflecting such proper calculation.  This paragraph shall not limit
the rights of the Administrative Agent, any Lender or any L/C Issuer, as the
case may be, under Section 2.03(c)(iii) or 2.03(i) or under Article VIII.  The
Company’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

67

--------------------------------------------------------------------------------

 

2.11Evidence of Debt.  

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Company and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Company hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Company shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.  

(a)General.  All payments to be made by the Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Company hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage, (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Company shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)

(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on

68

--------------------------------------------------------------------------------

 

such date in accordance with Section 2.02 and may (but shall be under no
obligation to), in reliance upon such assumption, make available to the Company
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Company jointly and severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the foregoing
and (B) in the case of a payment to be made by the Company, the interest rate
applicable to Base Rate Loans.  If the Company and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Company the amount of such
interest paid by the Company for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Committed
Borrowing.  Any payment by the Company shall be without prejudice to any claim
the Company may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Payments by Company; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may (but shall be under no
obligation to), in reliance upon such assumption, distribute to the Lenders or
such L/C Issuer, as the case may be, the amount due.  In such event, if the
Company has not in fact made such payment, then each of the Lenders or the
applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof,

69

--------------------------------------------------------------------------------

 

the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase from the other applicable Lenders (for cash at face value)
participations in the applicable Committed Loans and subparticipations in L/C
Obligations or Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Company pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral in respect of obligations relating to Letters of Credit or Swing Line
Loans provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans, as
the case may be to any assignee or participant, other than an assignment,
participation or subparticipation to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing

70

--------------------------------------------------------------------------------

 

arrangements may exercise against the Company rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Company in the amount of such participation.

2.14Increase in Commitments.  

(a)Request for Increase.  Provided there exists no Default nor any Floorplan
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Company may from time to time, request an increase in the
Aggregate Commitments by an amount (i) for all such requests, not exceeding
$50,000,000 in the aggregate; provided that the Company may make a maximum of
five (5) such requests.  At the time of sending such notice, the Company (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).  

(b)Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
respective Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.  

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent and the L/C Issuers (which
approvals shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.  

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Company, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists and (C) no Floorplan Default exists.  The
Company shall prepay any Committed Loans outstanding

71

--------------------------------------------------------------------------------

 

on the Increase Effective Date to the extent necessary to keep the outstanding
Committed Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15Cash Collateral and Other Credit Support.  

(a)Certain Credit Support Events.  Upon the request of the Administrative Agent
or an L/C Issuer, (i) if an L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of (A) the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, any L/C Issuer or the
Swing Line Lender, the Company shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  

(b)[Intentionally Omitted.]

(c)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Company, and to
the extent provided by any Lender, such Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders (including the Swing Line Lender), a security interest
in all such cash, deposit accounts and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.15(d).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than that required to eliminate the applicable
Fronting Exposure, the Company or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate the
applicable Fronting Exposure.

(d)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans or obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, interest accrued on such
obligation) for which the Cash Collateral or other credit support was so
provided, prior to any other application of such property as may be provided for
herein.

(e)Release.  Cash Collateral provided pursuant to any of the Sections referred
to in Section 2.15(d) shall be released from the Lien granted under Section
2.15(c) (but without

72

--------------------------------------------------------------------------------

 

prejudice to any other Liens granted in such property under any other Loan
Document) (except (i) as may be agreed to among the parties posting, and the
applicable L/C Issuer or Swing Line Lender benefitting from, such Cash
Collateral and (ii) Cash Collateral provided by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default)
promptly following (x) the payment, satisfaction or (as to Letters of Credit)
expiration of the obligations giving rise to delivery of such Cash Collateral or
(y) as to Cash Collateral provided pursuant to Sections 2.03 or 2.04, such
earlier date as (A) the status of the applicable Lender as a Defaulting Lender
shall be terminated or (B) the Administrative Agent shall determine in good
faith that there remain outstanding no actual or potential Defaulting Lender
funding obligations as to which the benefitted L/C Issuer or Swing Line Lender
desires to maintain Cash Collateral.

2.16Defaulting Lenders. (a) Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.08), shall be applied  by the
Administrative Agent as follows; first, as to any payment made in respect of
principal of Loans, ratably to the principal amount of Committed Loans of other
Lenders as if such Defaulting Lender had no Loans outstanding, until such time
as the Outstanding Amount of Committed Loans of each Lender shall equal its pro
rata share thereof based on its Applicable Percentage (without giving effect to
Section 2.16(a)(iv)); second, to any amounts (including interest thereon) owed
hereunder by such Defaulting Lender to the Administrative Agent; third, to any
amounts (including interest thereon) owed hereunder by such Defaulting Lender to
an L/C Issuer or Swing Line Lender (to the extent the Administrative Agent has
received notice thereof), ratably to the Persons entitled thereto, fourth, to
the posting of Cash Collateral (or funding of participations, as applicable) in
respect of its Applicable Percentage (without giving effect to Section
2.16(a)(iv)) of L/C Obligations and Swing Line Loans, (x) ratably to all L/C
Issuers and the Swing Line Lender in accordance with their respective applicable
Fronting Exposures and (y) thereafter, to reduce ratably any reallocation of
Applicable Percentages of other Lenders previously effected under Section
2.16(a)(iv); and fifth, to the Defaulting Lender or otherwise as required by
applicable Law. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii)Certain Fees.  Such Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which such
Lender

73

--------------------------------------------------------------------------------

 

is a Defaulting Lender (and the Company shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender as to which an L/C Issuer or
Swing Line Lender (as applicable) has not received Cash Collateral pursuant to
Section 2.03 or 2.04, then upon the request of an L/C Issuer or Swing Line
Lender (as applicable) to the Administrative Agent, for purposes of computing
the amount of the obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of such
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the initial date thereof, no Default or Event of Default
shall have occurred and be continuing; and (ii) in all cases, the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans shall not exceed the positive difference,
if any, between (1) the Commitment of such non-Defaulting Lender and (2) the
aggregate Outstanding Amount of the Committed Loans of such Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all other L/C
Obligations (prior to giving effect to such reallocation), plus such Lender’s
Applicable Percentage of the Outstanding Amount of all other Swing Line Loans
(prior to giving effect to such reallocation).

(b)Defaulting Lender Cure.  If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing in their reasonable discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender (and the Applicable Percentages of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

ARTICLE IIA
SECURITY

2A.01Security.  As security for the full and timely payment and performance of
all Obligations, the Company shall, and shall cause all other Loan Parties to,
on or before the Closing Date, do or cause to be done all things reasonably
necessary in the opinion of the

74

--------------------------------------------------------------------------------

 

Administrative Agent and its counsel to grant to the Administrative Agent for
the benefit of the Secured Parties a duly perfected security interest in all
Collateral subject to no prior Lien or other encumbrance except as expressly
permitted hereunder or under the other Loan Documents and with the priority
identified in the Security Instruments.  Without limiting the foregoing, the
Company shall deliver, and shall cause each other applicable Loan Party to
deliver, to the Administrative Agent, in form and substance reasonably
acceptable to the Administrative Agent, (a) the Security Agreement, the Pledge
Agreement, the Escrow and Security Agreement and the Master Intercreditor
Agreement and (b) UCC financing statements in form, substance and number as
requested by the Administrative Agent, reflecting the Lien in favor of the
Administrative Agent for the benefit of the Secured Parties on the
Collateral.  In addition, and without limiting the foregoing, the Company shall
take and cause each other Loan Party to take such further action, and deliver or
cause to be delivered such further documents and instruments, as required by the
Security Instruments or otherwise as the Administrative Agent may reasonably
request to create, perfect and maintain the effectiveness and priority of the
Liens contemplated by this Article IIA and each of the Security Instruments.  

2A.02Further Assurances.  At the request of the Administrative Agent from time
to time, the Company will or will cause all other Loan Parties, as the case may
be, to execute, by their respective Responsible Officers, alone or with the
Administrative Agent, any certificate, instrument, financing statement, control
agreement, statement or document, or to procure any certificate, instrument,
statement or document or to take such other action (and pay all related costs)
which the Administrative Agent reasonably deems necessary from time to time to
create, continue or preserve the Liens in Collateral (and the perfection and
priority thereof) of the Administrative Agent for the benefit of the Secured
Parties contemplated hereby and by the other Loan Documents and specifically
including all Collateral acquired by the Company or any other Loan Party after
the Closing Date and all Collateral moved to or from time to time located at
locations owned by third parties, including all leased locations, bailees,
warehousemen and third party processors.  The Administrative Agent is hereby
irrevocably authorized to execute and file or cause to be filed, with or if
permitted by applicable law without the signature of the Company or any Loan
Party appearing thereon, all UCC financing statements reflecting the Company or
any other Loan Party as “debtor” and the Administrative Agent as “secured
party”, and continuations thereof and amendments thereto, as the Administrative
Agent reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.

2A.03Information Regarding Collateral.  The Company represents, warrants and
covenants that Schedule 2A.03(a) contains a true and complete list of (i) the
exact legal name, jurisdiction of formation and location of the chief executive
office of the Company and each other Person providing Collateral pursuant to a
Security Instrument on the Closing Date (such Persons, together with any other
Persons that provide Collateral at any time pursuant to a Security Instrument,
being referred to collectively as the “Grantors”), (ii) each trade name,
trademark or other trade style used by such Grantor on the Closing Date, (iii)
(as to each Grantor) each location in which goods constituting Collateral having
an aggregate value in excess of $100,000 are located as of the Closing Date,
whether owned, leased or third-party locations, and (iv) with respect to each
leased or third party location, the name of each owner of such location and a
summary description of the relationship between the applicable Grantor and such
Person.  The Company further covenants that it shall not change, and shall not
permit any

75

--------------------------------------------------------------------------------

 

other Grantor to change, its name, type of entity, jurisdiction of formation
(whether by reincorporation, merger or otherwise), or the location of its chief
executive office, or use or permit any other Grantor to use, any additional
trade name, trademark or other trade style, except upon giving not less than 15
days’ prior written notice to the Administrative Agent and taking or causing to
be taken all such action at the Company’s or such other Grantor’s expense as may
be reasonably requested by the Administrative Agent to perfect or maintain the
perfection of the Lien of the Administrative Agent for the benefit of the
Secured Parties in Collateral.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.  

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party

76

--------------------------------------------------------------------------------

 

shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)Payment of Other Taxes by the Company.  Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.  (i) The Company shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Company by a Lender or an L/C Issuer (with a copy
to the Administrative Agent, or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.  The Company shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.

(ii)Each Lender and each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that the Company has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Company to do so), (y) the Administrative
Agent and the Company, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (z) the Administrative Agent and
the Company, as applicable, against any Excluded Taxes attributable to such
Lender or such L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or the Company in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative

77

--------------------------------------------------------------------------------

 

Agent to a Governmental Authority as provided in this Section 3.01, the Company
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Company, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Company or the Administrative Agent, as
the case may be.

(e)Status of Lenders; Tax Documentation.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS

78

--------------------------------------------------------------------------------

 

Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II)executed originals of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit O-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(IV)to the extent a Foreign Lender is not the beneficial owner of the applicable
interest in any Credit Extension or Commitment, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-SECT, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
O-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as

79

--------------------------------------------------------------------------------

 

applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines that it has received a refund of any Taxes as
to which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Company an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Company under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Company, upon the request of the
Recipient, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Company pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Company or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

80

--------------------------------------------------------------------------------

 

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Company shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all such Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate) either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal  for such Lender to
determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Company shall also pay accrued interest on
the amount so prepaid or converted.

3.03Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,  (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan  or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i) above, “Impacted Loans”), or (b) the Administrative
Agent or the Required Lenders determine that for any reason  the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice.  Upon receipt of such notice, the Company may

81

--------------------------------------------------------------------------------

 

revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Company that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.  

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any

82

--------------------------------------------------------------------------------

 

other amount) then, upon request of such Lender or such L/C Issuer, the Company
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or such L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error.  The Company shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or such L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans.  The Company shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant

83

--------------------------------------------------------------------------------

 

Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

3.05Mitigation Obligations; Replacement of Lenders.  

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Company through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Company to repay the
Credit Extension in accordance with the terms of this Agreement.  If any Lender
requests compensation under Section 3.04, or the Company is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be.  The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Company is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.05(a), the Company may replace such Lender in accordance with Section 10.13.

3.06Survival.  All of the Company’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO amendment and restatement

4.01Amendment and Restatement.  The effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement is subject to
satisfaction or waiver of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the
Lenders:  

(i)executed counterparts of (A) this Agreement, (B) the Security Agreement, (C)
the Pledge Agreement, (D) the Escrow and Security Agreement, and (E) the

84

--------------------------------------------------------------------------------

 

Subsidiary Guaranty, in each case, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;

(ii)a Note executed by the Company in favor of each Lender requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in the respective jurisdictions specified in Schedule 4.01, which
includes each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(v)a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit K (which shall include matters of Delaware, North
Carolina, South Carolina and Federal Law) and such other matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;

(vi)a favorable opinion of local counsel to the Loan Parties in Florida, Texas,
California, Alabama, and Tennessee, addressed to the Administrative Agent and
each Lender in form and substance satisfactory to the Administrative Agent;

(vii)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

(viii)a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a), (b) and (c) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(ix)a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer of each Loan Party certifying
that each Loan Party is Solvent, after giving effect to this Agreement and the
other Loan Documents and the Indebtedness pursuant hereto and thereto;

85

--------------------------------------------------------------------------------

 

(x)a duly completed preliminary Compliance Certificate as of the last day of the
fiscal quarter of the Company ended on June 30, 2014, signed by a Responsible
Officer of the Company;

(xi)a duly completed preliminary Revolving Borrowing Base Certificate dated as
of the Closing Date certifying as to the Revolving Borrowing Base as of June 30,
2014, signed by a Responsible Officer of the Company;

(xii)with respect to any Eligible Borrowing Base Real Estate that the Company
desires to include in the Revolving Borrowing Base on the Closing Date,
FIRREA-conforming appraisals, Phase I (or if necessary, Phase II environmental
reports) and such other reports or certifications related to such Eligible
Borrowing Base Real Estate as the Administrative Agent may reasonably request;
provided that the inclusion of any such real property in the Revolving Borrowing
Base shall be subject to any other applicable requirements set forth in this
Agreement, including any requirements set forth in the definition of “Eligible
Borrowing Base Real Estate,” and the Administrative Agent (and its internal or
external consultants) must have sufficient time to analyze any documents
delivered pursuant to this paragraph;

(xiii)to the extent not otherwise delivered prior to the date hereof, a copy of
(A) each standard form of Franchise Agreement for each vehicle manufacturer or
distributor and (B) each executed Framework Agreement;

(xiv)duly executed consents and waivers required pursuant to any Franchise
Agreement or Framework Agreement;

(xv)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, including endorsements naming the
Administrative Agent (on behalf of the Secured Parties) as an additional insured
and loss payee, as the case may be, on all such insurance policies maintained
with respect to properties of the Company or any Loan Party constituting part of
the Collateral;

(xvi)consolidating balance sheets (including a separate line item for Eligible
Used Vehicle Inventory) for the Company and each Subsidiary as at the end of
March 31, 2014, and the related consolidating statements of income or
operations, all in reasonable detail prepared by management of the Company or
such Subsidiary, in each case with subtotals for (a) each Subsidiary, (b) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries) and (c)
all Silo Subsidiaries grouped by each Silo Lender, and in each case prior to
intercompany eliminations;

(xvii)forecasts (including assumptions) prepared by the management of the
Company of consolidated balance sheets, income statements and cash flow
statements of the Company and its Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent for each of the first five years
following the Closing Date;

(xviii)if required by the Administrative Agent in its sole discretion,
satisfactory results of audits of the Collateral, provided that, whether or not
any such audit is performed, the Administrative Agent shall be entitled to rely
on information provided by

86

--------------------------------------------------------------------------------

 

any existing lender of the Company or its Subsidiaries as to any Vehicles and
existing new vehicle facilities being refinanced or paid down on the Closing
Date;  

(xix)to the extent not otherwise delivered prior to the date hereof, (x)
delivery by the Company and each applicable Loan Party owning any Equity
Interests required to be pledged pursuant to this Agreement or the Pledge
Agreement of all stock certificates evidencing such pledged Equity Interests,
accompanied in each case by duly executed stock powers (or other appropriate
transfer documents) in blank affixed thereto and (y) delivery by the Company and
each other applicable Loan Party owning any Equity Interests required to be
delivered in escrow pursuant to the Escrow and Security Agreement of all stock
certificates evidencing such Equity Interests;

(xx)UCC financing statements or amendments to previously filed UCC financing
statements for filing in all places required by applicable law to perfect the
Liens of the Administrative Agent for the benefit of the Secured Parties under
the Security Instruments as a valid and perfected Lien (with the priority
described therein) as to items of Collateral in which a security interest may be
perfected by the filing of financing statements, and such other documents and/or
evidence of other actions as may be necessary under applicable law to perfect
the Liens of the Administrative Agent for the benefit of the Secured Parties
under the Security Instruments as a valid and perfected Lien in and to such
other Collateral as the Administrative Agent may require;

(xxi)UCC search results with respect to the Company and the Loan Parties showing
only Liens acceptable to the Administrative Agent (or pursuant to which
arrangements satisfactory to the Administrative Agent shall have been made to
remove any unacceptable Liens promptly after the Closing Date);

(xxii)such duly executed Landlord Waivers for locations of the New Vehicle
Borrowers not already in effect pursuant to the Existing Credit Agreement, as
may be requested by the Administrative Agent in its sole discretion;

(xxiii)a certificate signed by a Responsible Officer of the Company certifying
as to the status of the Unrestricted Subsidiaries; and

(xxiv)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)Any upfront fees or other fees required to be paid to the Collateral Agent,
the Administrative Agent, the Arranger, or any Lender on or before the Closing
Date pursuant to any Loan Document or the Existing Credit Agreement shall have
been paid.

(c)Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

87

--------------------------------------------------------------------------------

 

(d)The Floorplan Facility shall have been amended and restated substantially
simultaneously with the consummation of this Agreement.  

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.  

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than pursuant to a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type) is subject to
the following conditions precedent:

(a)The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c)No Floorplan Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(d)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof; provided that, with respect to Swing
Line Borrowings, for purposes of this Section 4.02(d) and the last sentence of
Section 4.02, while an Autoborrow Agreement is in effect, the Company shall be
deemed to have given a Swing Line Loan Notice (and reaffirmed the
representations and warranties described herein and satisfied all other
conditions to funding hereunder) as of each day on which an Autoborrow Advance
is made.

(e)The Total Outstandings after giving effect to such Request for Credit
Extension shall not exceed the Revolving Advance Limit on such date.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type) submitted by the Company
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a), (b) and (c) have been satisfied on and as of the
date of the applicable Credit Extension.

88

--------------------------------------------------------------------------------

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Administrative Agent and the Lenders
that:

5.01Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all franchises and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, (c)
is duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clauses (b) and (c),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
(i) any such filing necessary or advisable to perfect in favor of the
Administrative Agent, for the benefit of the Secured Parties, the Liens on the
Collateral and (ii) any such approval, consent, exemption, authorization, other
action, notice or filing that has been obtained, taken, given or made and is in
full force and effect), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

89

--------------------------------------------------------------------------------

 

5.05Financial Statements; No Material Adverse Effect; No Internal Control
Event.  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b)The unaudited consolidated and consolidating balance sheets of the Company
and its Subsidiaries dated March 31, 2014, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows, and
consolidating statements of income or operations, in each case for the fiscal
quarter ended on that date, and in each case prior to intercompany eliminations
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the consolidated financial condition of the Company and its
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.  Schedule
5.05 sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries not included in
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)To the Company’s best knowledge, no Internal Control Event, exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, of (x) covenant compliance calculations
provided hereunder or (y) the assets, liabilities, financial condition or
results of operations of the Company and its Subsidiaries on a consolidated
basis.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect.  Schedule 5.06 (as
supplemented by any written notices provided by the Company after the Closing
Date pursuant to Section 6.02(a)) sets forth all actions, suits, proceedings,
claims or disputes pending, or to the knowledge of the Company after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority seeking damages or other
remedies in excess of the

90

--------------------------------------------------------------------------------

 

Threshold Amount or which if determined adversely, could reasonably be expected
to have a Material Adverse Effect.

5.07No Default.  Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property; Liens.  Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09Environmental Compliance.  The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and any material claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10Insurance.  The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as (i)
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates and (ii) satisfy the requirements of the Security Instruments.  

5.11Taxes.  The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

5.12ERISA Compliance.  

(a)Each Plan, and to the knowledge of the Company, each Multiemployer Plan and
Multiple Employer Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Pension Plan which is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Pension Plan is qualified under
Section 401(a) of the Code with respect to all plan document qualification
requirements

91

--------------------------------------------------------------------------------

 

for which the applicable remedial amendment period has closed and that the trust
related thereto has been determined to be exempt from federal income tax under
Section 501(a) of the Code or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the best knowledge of the
Company, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.  

(b)There are no pending or, to the best knowledge of the Company, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan or to the knowledge of the Company, any Multiemployer Plan
or Multiple Employer Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any ERISA Affiliate has engaged in any
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan, Multiemployer Plan or Multiple Employer Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred with respect to any Pension Plan, or to the
knowledge of the Company, any Multiemployer Plan or Multiple Employer Plan, and
neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due which are unpaid; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA.

5.13Subsidiaries; Equity Interests.  As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Company or
its Subsidiaries in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens.  The Company has no equity investments in any other
corporation or entity other than those specifically disclosed in Part(b) of
Schedule 5.13.  All of the outstanding Equity Interests in the Company have been
validly issued and are fully paid and nonassessable.

5.14Margin Regulations; Investment Company Act.  

(a)The Company is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

92

--------------------------------------------------------------------------------

 

(b)None of the Company, any Person Controlling the Company, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15Disclosure.  The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  

5.16Compliance with Laws.  Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17Intellectual Property; Licenses, Etc.  The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  To the best knowledge of the Company, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any Subsidiary
infringes upon any rights held by any other Person.  No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18Books and Records.  Each of the Company and each Subsidiary maintains proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.

5.19Franchise Agreements and Framework Agreements.  The Company has provided to
the Administrative Agent true, correct and complete copies of (a) a standard
form of Franchise Agreement for each vehicle manufacturer or distributor and (b)
each Framework Agreement, in each case in effect as of the Closing Date.  Except
as set forth on Schedule 5.19 or

93

--------------------------------------------------------------------------------

 

with respect to any Franchise Agreement entered into after the Closing Date and
delivered to the Administrative Agent and each Lender pursuant to Section
6.03(f), there is no material deviation in any Franchise Agreement from the
standard form of Franchise Agreements for the applicable vehicle manufacturer or
distributor delivered as of the Closing Date.  Each Franchise Agreement and
Framework Agreement is, other than as disclosed in writing to the Administrative
Agent and the Lenders, in full force and effect and is enforceable by the
applicable Loan Party in accordance with its terms.  To the knowledge of the
Company, (a) no party to any Franchise Agreement or Framework Agreement is in
material breach of, or has failed to perform in any material respect or is in
material default under, such Franchise Agreement or Framework Agreement and (b)
no party to any Franchise Agreement or Framework Agreement has given or received
any notice of any proposed or threatened termination of such Franchise Agreement
or Framework Agreement (except any such notice that has been disclosed to the
Administrative Agent and each Lender, as the case may be, pursuant to Section
6.03(f)).  

5.20Collateral.  

(a)The provisions of each of the Security Instruments are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties, a
legal, valid and enforceable, perfected security interest (with the priority
described therein) in all right, title and interest of each applicable Loan
Party in the Collateral described therein, except as otherwise permitted
hereunder.

(b)No Contractual Obligation to which any Loan Party is a party or by which the
property of any Loan Party is bound prohibits the filing or recordation of any
of the Loan Documents or any other action which is necessary or appropriate in
connection with the perfection of the Liens on Collateral evidenced and created
by any of the Loan Documents.

5.21Solvency.  Both before and after giving effect to the Loans hereunder, each
Loan Party is Solvent.  On the Closing Date, both before and after giving effect
to the Loans hereunder, each Loan Party is Solvent.

5.22Labor Matters.  As of the date hereof, to the Company’s and its
Subsidiaries’ knowledge, there are no material labor disputes to which the
Company or any of its Subsidiaries may become a party, including, without
limitation, any strikes, lockouts or other disputes relating to such Persons’
plants and other facilities.

5.23Acquisitions. As of the Closing Date and as of the date of each Permitted
Acquisition, all material conditions precedent to, all consents from applicable
Governmental Authorities, and all other material consents necessary to permit,
such Permitted Acquisition will have been obtained, satisfied, or waived (except
that (i) no conditions imposed by the Loan Documents are so waivable other than
with the consent of the Required Lenders and (ii) no other conditions shall be
waived if such waiver would materially adversely affect the benefits to be
obtained by the Company or the Secured Parties from such Acquisition), as the
case may be.

5.24Real Estate Indebtedness.  The amount of any Indebtedness of the Company and
its Subsidiaries secured by Liens on the real property and improvements financed
thereby is no greater than eighty-five percent (85%) of the value of such real
property and improvements as set forth in an appraisal of such real property and
improvements prepared by an independent Member

94

--------------------------------------------------------------------------------

 

of the Appraisal Institute certified appraiser in connection with such
Indebtedness (which appraisal shall be delivered to Administrative Agent upon
its request).

5.25Service Loaner Vehicles.  Any Service Loaner Vehicles that are financed by,
or constitute collateral for, any Permitted Third Party Service Loaner
Indebtedness are designated as Service Loaner Vehicles in the books of record
and account of the Company and its Subsidiaries.

5.26Permitted Third Party Service Loaner Indebtedness.  All Indebtedness for the
financing of Service Loaner Vehicles provided by Service Loaner Lenders is
secured solely by a Lien on said Service Loaner Vehicles so financed by the
respective Service Loaner Lenders and the proceeds of such Service Loaner
Vehicles.

5.27OFAC.  Neither the Company, nor any of its Subsidiaries, nor any director or
officer thereof, nor, to the knowledge of the Company and its Subsidiaries, any
employee, agent, affiliate or representative of the Company or any of its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
any individual or entity that is (i) currently the subject or target of any
Sanctions, or (ii) located, organized or resident in a Designated Jurisdiction.

5.28Anti-Corruption Laws.  The Company and its Subsidiaries have conducted their
businesses in compliance in all material respects with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company (or if earlier, fifteen (15) days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)):

(i)an audited consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal year, setting forth in comparative form the figures
for the previous fiscal year, in reasonable detail and prepared in accordance
with GAAP;

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle

95

--------------------------------------------------------------------------------

 

Inventory of such New Vehicle Borrowers), in each case prior to intercompany
eliminations (and, upon request of the Administrative Agent, setting forth in
comparative form the figures for the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP;

(iii)the related audited consolidated statement of income or operations for such
fiscal year setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP;

(iv)the related consolidating statements of income or operations for such fiscal
year with subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers
(excluding the results of any Dual Subsidiaries), and (z) Silo Subsidiaries and
Dual Subsidiaries grouped by each Silo Lender, in each case prior to
intercompany eliminations (and, upon request of the Administrative Agent,
setting forth in comparative form the figures for the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP; and

(v)the related audited consolidated statements of stockholders’ equity and cash
flows for such fiscal year setting forth in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP;

such consolidated financial statements to be audited and accompanied by (x) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders as to whether
such financial statements are free of material misstatement, which report and
opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement; and (y) (A) management’s assessment of the
effectiveness of the Company’s internal controls over financial reporting as of
the end of such fiscal year of the Company as required in accordance with Item
308 of SEC Regulation S-K expressing a conclusion which contains no statement
that there is a material weakness in such internal controls, except for such
material weaknesses as to which the Required Lenders do not object, and (B) an
attestation report of such Registered Public Accounting Firm on management’s
assessment of, and the opinion of the Registered Public Accounting Firm
independently assessing the effectiveness of, the Company’s internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2 and Section 404 of Sarbanes-Oxley and expressing a
conclusion which contains no statement that there is a material weakness in such
internal controls, except for such material weakness as to which the Required
Lenders do not object, and such consolidating statements to be certified by a
Responsible Officer of the Company to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries;

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company (or if earlier, five days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)):

96

--------------------------------------------------------------------------------

 

(i)an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such fiscal quarter, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year, in
reasonable detail and prepared in accordance with GAAP;

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal quarter, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;

(iii)the related unaudited consolidated statement of income or operations for
such fiscal quarter (and the portion of the Company’s fiscal year then ended)
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

(iv)the related consolidating statements of income or operations for such fiscal
quarter (and the portion of the Company’s fiscal year then ended) with subtotals
for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the results of
any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual Subsidiaries grouped
by each Silo Lender, in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding fiscal quarter (and portion) of the previous
fiscal year), all in reasonable detail and prepared in accordance with GAAP; and

(v)the related unaudited consolidated statements of stockholders’ equity and
cash flows for such fiscal quarter (and the portion of the Company’s fiscal year
then ended) setting forth in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

such consolidated and consolidating financial statements described in this
Section 6.01(b) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c)if requested by the Administrative Agent, as soon as available, but in any
event within thirty (30) days after the end of each calendar month (including
December, but excluding the last month of the fiscal quarter periods described
in Section 6.01(b)) of each fiscal year of the Company (or if earlier than such
30th day, five days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)):

97

--------------------------------------------------------------------------------

 

(i)an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such calendar month, setting forth in comparative form the
figures for the corresponding calendar month of the previous fiscal year, in
reasonable detail and prepared in accordance with GAAP;

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such calendar month, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding calendar month of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;

(iii)the related unaudited consolidated statement of income or operations for
such calendar month (and the portion of the Company’s fiscal year then ended)
setting forth in each case in comparative form the figures for the corresponding
calendar month (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

(iv)the related consolidating statements of income or operations for such
calendar month (and the portion of the Company’s fiscal year then ended) with
subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual
Subsidiaries grouped by each Silo Lender, in each case prior to intercompany
eliminations (and, upon the request of the Administrative Agent, setting forth
in comparative form the figures for the corresponding calendar month (and
portion) of the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP; and

(v)the related unaudited consolidated statements of stockholders’ equity and
cash flows for such calendar month (and the portion of the Company’s fiscal year
then ended) setting forth in comparative form the figures for the corresponding
calendar month (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

such consolidated and consolidating financial statements described in this
Section 6.01(c) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to Section
6.02(g), the Company shall not be separately required to furnish such
information under clause (a), (b) or (c) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the

98

--------------------------------------------------------------------------------

 

information and materials described in clauses (a), (b) and (c) above at the
times specified therein.

 

6.02Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)Concurrently with:

(i)the delivery of the financial statements referred to in Section 6.01(a) and
(b) and (if such monthly financial statements are requested by the
Administrative Agent) Section 6.01(c), (A) a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, including the
calculation of the financial covenants set forth in Section 7.11(a), (b) and (c)
and (B) a schedule (which such schedule may be included in the Compliance
Certificate delivered with respect to such period) describing all actions,
suits, proceedings, claims or disputes pending, or to the knowledge of the
Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority seeking
damages or other remedies in excess of the Threshold Amount;

(ii)the delivery of the financial statements referred to in Section 6.01(c)
(with respect to each January, February, April, May, July, August, October and
November), if requested by the Administrative Agent, a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, but only including
the calculation of the financial covenant set forth in Section 7.11(a);  

(iii)the delivery of the financial statements referred to in Section 6.01(a),
financial projections for the 12 months succeeding the date of such financial
statements, such projections to be prepared by management of the Company, in
form satisfactory to the Administrative Agent; and

(iv)any event described herein requiring Pro Forma Compliance, a duly completed
Pro Forma Compliance Certificate (including the calculation of the financial
covenants set forth in Section 7.11(a), (b) and (c)) or Pro Forma Revolving
Borrowing Base Certificate, as applicable, signed by a Responsible Officer of
the Company;

(b)concurrently with (and in no event later than the time required for) the
delivery of the financial statements referred to in Sections 6.01(a) and (b),
and if requested by the Administrative Agent, Section 6.01(c)), a duly completed
Revolving Borrowing Base Certificate as of the end of the respective fiscal
year, fiscal quarter or calendar month, signed by a Responsible Officer of the
Company; provided that, if any Event of Default shall have occurred and be
continuing, the Company shall deliver such Revolving Borrowing Base
Certificates, each signed by a Responsible Officer of the Company, at any other
time requested by the Administrative Agent;

(c)in the event of any Disposition resulting in Net Cash Proceeds in an amount
greater than (A) $15,000,000 (excluding the value of New Vehicles and real
property sold in such Disposition and reasonable costs associated with the
closing of such Disposition), the

99

--------------------------------------------------------------------------------

 

Company shall concurrently deliver a notice of Disposition, as required pursuant
to Section 6.03(g), and (B) $35,000,000 (excluding the value of New Vehicles and
real property sold in such Disposition and reasonable costs associated with the
closing of such Disposition), the Company shall deliver to the Administrative
Agent a duly completed Pro Forma Revolving Borrowing Base Certificate giving pro
forma effect to such Disposition, based on the prior quarter or month’s
Revolving Borrowing Base Certificate, as applicable, and subtracting sold assets
but reflecting prepayments of Loans required pursuant to Section 2.05(c) in
connection with such Disposition and delivery of such certificates (such notices
and Pro Forma Revolving Borrowing Base Certificates described in the immediately
preceding clauses (A) and (B), the “Disposition Deliveries”) and the Revolving
Borrowing Base will immediately be adjusted to reflect such Disposition;

(d)in the event of any Acquisition, the certificates and information required by
Section 7.12;

(e)upon removal of any real property from the Revolving Borrowing Base, a
revised Pro Forma Borrowing Base Certificate reflecting such removal;

(f)within a reasonable period of time after any request by the Administrative
Agent, detailed information regarding assets in the Revolving Borrowing Base,
including without limitation receivables aging reports, inventory and equipment
listings for all Vehicles, in each case in form and substance and containing
such details as may be reasonably requested by the Administrative Agent;

(g)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

(h)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(i)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(j)promptly after any request by the Administrative Agent, copies of any
non-cancelable purchase and sale agreement referenced in the definition of
“Consolidated Current Assets”;

(k)[Intentionally Omitted]; and

100

--------------------------------------------------------------------------------

 

(l)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak,
ClearPar, or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Company hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.  

101

--------------------------------------------------------------------------------

 

6.03Notices.  Promptly notify the Administrative Agent and each Lender:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; (ii)
any notice or correspondence from or on behalf of the applicable franchisor,
distributor or manufacturer, the Company or any Subsidiary alleging that any
such event has occurred with respect to any Franchise Agreement or Framework
Agreement, (iii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority
which such dispute, litigation, investigation, proceeding or suspension arising
under this clause (iii) has resulted or could reasonably be expected to result
in a Material Adverse Effect; or (iv) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws, where the
result of such event arising under this clause (iv) has resulted or could
reasonably be expected to result in a Material Adverse Effect;

(c)of the occurrence of any ERISA Event with respect to a Pension Plan, and
subject to notification to the Company, with respect to a Multiemployer Plan or
Multiple Employer Plan;

(d)of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;

(e)of the Registered Public Accounting Firm’s determination (in connection with
its preparation of any report under Section 6.01(a)(ii)) or the Company’s
determination at any time of the occurrence or existence of any Internal Control
Event;

(f)of (i) any Franchise Agreement entered into after the Closing Date (and a
copy of such Franchise Agreement) which deviates in any material respect from
the Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered on or prior to the Closing Date, (ii) any Framework Agreement (and a
copy of such Framework Agreement) entered into after the Closing Date (including
the subject matter and term of such Framework Agreement), (iii) the termination
or expiration of any Franchise Agreement or Framework Agreement, including the
expiration of a Franchise Agreement which has expired as described in Section
8.01(l) and has not been renewed within 30 days, (iv) any amendment or other
modification (and a copy of such amendment or modification) of any Framework
Agreement, and (v) any material adverse change in the relationship between the
Company or any Subsidiary and any vehicle manufacturer or distributor, including
the written threat of loss of a new vehicle franchise or the written threat of
termination of a Franchise Agreement or Framework Agreement;

(g)of the occurrence of any Disposition of property or assets resulting in Net
Cash Proceeds greater than $15,000,000 (such amount to exclude the value of New
Vehicles and real estate sold in such Disposition and reasonable costs
associated with the closing of such Disposition), such notice pursuant to this
clause (g) to be given on the date of such Disposition and to include (i) a
statement of the date of the Disposition and the property or assets Disposed of,
and (ii) an itemized calculation of the Net Cash Proceeds from such Disposition
(including

102

--------------------------------------------------------------------------------

 

showing as a separate line item each category of payments, expenses or taxes
that are deducted as part of such calculation; and

(h)of the establishment of any program providing for Permitted Third Party
Service Loaner Indebtedness of the Company or any Subsidiary, including notice
of the name of each manufacturer or finance company providing such Indebtedness
and of each Person (including the Company or any Subsidiary) able to incur
Indebtedness under such program.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable (a) all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, including Vehicles, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation.  (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; and (d) if applicable,
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and other customary vehicle title documentation necessary or
desirable in the normal conduct of its business and maintain records evidencing
which Vehicles are being used as Demonstrators and Rental Vehicles (each as
defined in the Floorplan Credit Agreement).  

6.06Maintenance of Properties; Repairs.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07Maintenance of Insurance.  (a) Maintain with financially sound and reputable
insurance companies not Affiliates of the Company or any Subsidiary, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and otherwise as required by the Security Instruments; (b) maintain general
public liability insurance at all times with financially sound and reputable
insurance companies not Affiliates of the Company or any Subsidiary, against
liability

103

--------------------------------------------------------------------------------

 

on account of damage to persons and property; and (c) maintain insurance to the
extent required under all applicable workers’ compensation laws and against loss
by reason of business interruption with such insurance policies to be in form
reasonably satisfactory to the Administrative Agent.  Each of the policies
described in this Section 6.07 shall provide that the insurer shall give the
Administrative Agent not less than thirty (30) days’ (or ten (10) days’ in the
case of termination for non-payment) prior written notice before any material
amendment to any such policy by endorsement or any lapse, termination or
cancellation thereof, each such policy of liability insurance shall list the
Administrative Agent as an additional insured, and each such policy of casualty
insurance shall list the Administrative Agent as loss payee pursuant to a loss
payee clause in form and substance satisfactory to the Administrative Agent.

6.08Compliance with Laws and Contractual Obligations.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees and all Contractual Obligations applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be, including, if
applicable, books and records specifying the year, make, model, cost, price,
location and vehicle identification number of each Vehicle owned by the Company
or such Subsidiary.

6.10Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties (including inspecting Vehicles and conducting random samples of the
Net Book Value of the Used Vehicles), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.

6.11Use of Proceeds.  Use the proceeds of the Credit Extensions for
acquisitions, working capital, capital expenditures and other lawful corporate
purposes, in each case not in contravention of any Law or any Loan Document;
provided that no proceeds of any Credit Extension shall be paid to any
Unrestricted Subsidiary.

6.12[Intentionally Omitted].  

6.13Location of Collateral.  Keep the Collateral only at the locations set forth
on Schedule 6.13, as such schedule may be revised from time to time as set forth
in the Compliance Certificate delivered pursuant to Section 6.02(a), except that
Vehicles may, in the ordinary course of business, (a) be temporarily in transit
to or between such locations or (b) be temporarily removed from such locations
(i) for repair or (ii) when being test driven by potential customers.

104

--------------------------------------------------------------------------------

 

6.14Additional Subsidiaries.  As soon as practicable but in any event within
thirty (30) days following the acquisition, creation or designation of any
Restricted Subsidiary (or the date a Subsidiary otherwise qualifies as a
Restricted Subsidiary) cause to be delivered to the Administrative Agent each of
the following:

(i)a Joinder Agreement duly executed by such Restricted Subsidiary with all
schedules and information thereto appropriately completed (including appropriate
indications if such Restricted Subsidiary is a Dual Subsidiary or a Silo
Subsidiary);

(ii)a Joinder Agreement (or an amendment to a Joinder Agreement or a supplement
to the Pledge Agreement or Escrow and Security Agreement, as applicable) by the
direct owner of the Equity Interests in such Restricted Subsidiary, which
Joinder Agreement (or amendment or supplement) effects the pledge of the Equity
Interests of such Restricted Subsidiary pursuant to the Pledge Agreement or the
escrow of the Equity Interests of such Restricted Subsidiary pursuant to the
Escrow and Security Agreement, as the case may be;

(iii)UCC financing statements naming such Subsidiary as “Debtor” and naming the
Administrative Agent for the benefit of the Secured Parties as “Secured Party,”
in form, substance and number sufficient in the reasonable opinion of the
Administrative Agent and its counsel to be filed in all UCC filing offices in
which filing is necessary or advisable to perfect in favor of the Administrative
Agent for the benefit of the Secured Parties the Liens on the Collateral
conferred under such Joinder Agreement and other Security Instruments to the
extent such Lien may be perfected by UCC filings;

(iv)unless the Required Lenders expressly waive such requirement in accordance
with Section 10.01, in the case of any single Acquisition or any related series
of Acquisitions with an aggregate Cost of Acquisition of $25,000,000 or more, an
opinion or opinions of counsel to such Restricted Subsidiary dated as of the
date of delivery of such Joinder Agreements (and other Loan Documents) provided
for in this Section 6.14 and addressed to the Administrative Agent, in form and
substance acceptable to the Administrative Agent;

(v)the documents described in Sections 4.01(a)(iii), (iv), (vii), (xii), (xiii),
(xx), (xxi) and (xxii) with respect to such Restricted Subsidiary; and

(vi)evidence satisfactory to the Administrative Agent that all taxes, filing
fees, recording fees and other related transaction costs have been paid;
provided that, Sonic FFC 1, Inc., Sonic FFC 2, Inc. and Sonic FFC 3, Inc. shall
be excluded from the requirements in this Section 6.14 so long as such Persons
have no operations other than serving as special purpose entities for the
repayment of Indebtedness identified on Schedule 7.03 as of the Closing Date as
“Falcon Indebtedness” with proceeds of rental payments received by such Persons
in the amount of such payments.  

105

--------------------------------------------------------------------------------

 

In addition, such Subsidiary shall also comply with Section 7.16 (in the case of
a Silo Subsidiary), Section 7.17 (in the case of a Dual Subsidiary) and Section
7.20.  

6.15Further Assurances.  Execute, acknowledge, deliver, and record or file such
further instruments, including, without limitation, further security agreements,
financing statements, and continuation statements, and do such further acts as
may be reasonably necessary, desirable, or proper to carry out more effectively
the purposes of this Agreement, to protect the Liens granted in this Agreement
or the Loan Documents to which any Loan Party is a party and against the rights
or interests of third Persons, and the Company will pay all reasonable costs
connected with any of the foregoing.

6.16Landlord Waivers.  With respect to any real property leased by the Company
or any Loan Party, where requested by the Administrative Agent, the Company and
each Loan Party shall use commercially reasonable efforts (and shall deliver to
the Administrative Agent satisfactory evidence of such efforts) to deliver a
Landlord Waiver (to the extent not previously delivered to the Administrative
Agent) duly executed by the applicable landlord in form and substance reasonably
satisfactory to the Administrative Agent.

6.17Notices regarding Indebtedness.  At the time the Company or any Loan Party
enters into any Subordinated Indebtedness or Additional Unsecured Indebtedness,
the Company shall deliver to the Administrative Agent a certificate, in form and
substance acceptable to the Administrative Agent, attaching copies of all
material documentation relating to such Subordinated Indebtedness or Additional
Unsecured Indebtedness, stating the amount of such Indebtedness and certifying
that (i) such Indebtedness complies with the requirements of Sections 7.15 and
7.09 and the definition of “Subordinated Indebtedness” or “Additional Unsecured
Indebtedness”, as applicable, and (ii) no Event of Default shall have occurred
and be continuing or would occur as a result thereof.

6.18Joinder of Additional Silo Lenders.  To the extent not otherwise required to
be delivered pursuant to Sections 7.16 or 7.17 and as soon as practicable but in
any event within five (5) days following the initial incurrence of Permitted
Silo Indebtedness by any Subsidiary from a Silo Lender with respect to a
particular franchise, cause to be delivered to the Administrative Agent a
joinder agreement to the Master Intercreditor Agreement executed by the
applicable Silo Lender, along with any applicable revised exhibits thereto.

6.19Deposit Accounts.  Maintain with the Administrative Agent at all times the
depository arrangements in existence with the Administrative Agent on the
Closing Date (including the maintenance of all business, operating and
administrative deposit accounts) unless otherwise approved by the Administrative
Agent.  

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

106

--------------------------------------------------------------------------------

 

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
refunding, refinancing, renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any refunding, refinancing, renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

(c)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j)Liens securing Permitted Silo Indebtedness so long as the respective Silo
Lender (and each other party to the Master Intercreditor Agreement) has executed
and delivered the Master Intercreditor Agreement to the Administrative Agent and
such Liens are subject to the Master Intercreditor Agreement; provided that,
Permitted Silo Indebtedness provided by a Silo Lender may be
cross-collateralized with other Permitted Silo Indebtedness provided by such
Silo Lender;

(k)Liens on Permitted Real Estate Indebtedness Collateral securing either
Permitted Real Estate Indebtedness permitted by Section 7.03(m) or permitted
Guarantees thereof;

107

--------------------------------------------------------------------------------

 

(l)Liens securing Permitted Third Party Service Loaner Indebtedness;

(m)Liens securing the Floorplan Facility so long as the Floorplan Administrative
Agent (and each other party to the Master Intercreditor Agreement) has executed
and delivered the Master Intercreditor Agreement to the Administrative Agent and
such Liens are subject to the Master Intercreditor Agreement;

(n)Liens on dealer reserve accounts, participation accounts, premium purchase
accounts or other similar accounts related to sales of retail installment sales
contracts; and

(o)Liens not otherwise permitted under this Section 7.01; provided that (i) at
the time of the creation or incurrence of any such Lien, no Default shall exist
or would result from such Lien,  (ii) no such Lien attaches to any Collateral,
and (iii) the aggregate Indebtedness secured by (and the value of the assets
subject to) all Liens created or incurred in reliance on this clause (o) shall
not exceed $15,000,000 at any time.

Notwithstanding the foregoing, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien (other than a Borrowing Base Real Estate Permitted Lien) upon any
Excluded Real Estate Collateral, whether now owned or hereafter acquired.

7.02Investments.  Make any Investments, except:

(a)Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;

(b)advances to officers, directors and employees of the Company and Subsidiaries
in an aggregate amount not to exceed $5,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

(c)Investments of the Company in any Subsidiary Guarantor and Investments of any
Subsidiary Guarantor in the Company or in another Subsidiary Guarantor;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Guarantees permitted by Section 7.03;

(f)Acquisitions permitted by Section 7.12;

(g)capital contributions (in order to meet capital requirements imposed by
applicable Law) or insurance premium payments by any Loan Party to SRM
Assurance, Ltd.,  which capital contributions and premium payments do not exceed
$6,000,000 in the aggregate in any fiscal year of the Company;

108

--------------------------------------------------------------------------------

 

(h)Buyer Notes obtained by the Company or a Subsidiary in connection with a
Disposition permitted by Section 7.05(g), provided, however, that the aggregate
amount of all such Investments at any one time shall not exceed $10,000,000;

(i)Investments made in connection with the Company’s supplemental executive
retirement plan, as the same may be amended, so long as such Investments do not
exceed $5,000,000 in any given calendar year; and

(j)other Investments not exceeding $10,000,000 in the aggregate in any fiscal
year of the Company.

7.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;  

(c)Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Subsidiary
Guarantor;

(d)obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $10,000,000;

(f)Indebtedness in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding;

109

--------------------------------------------------------------------------------

 

(g)Permitted Silo Indebtedness so long as each Silo Lender holding such
Indebtedness (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent;

(h)Subordinated Indebtedness, provided that both immediately prior to the
issuance of any such Subordinated Indebtedness and after giving effect to such
Subordinated Indebtedness (A) no Default or Event of Default shall exist and (B)
the Company and its Subsidiaries shall be in Pro Forma Compliance, as evidenced
by a Pro Forma Compliance Certificate;

(i)[Intentionally Omitted];

(j)[Intentionally Omitted];

(k)Additional Unsecured Indebtedness if both immediately prior to the issuance
of such Additional Unsecured Indebtedness and after giving effect to such
Additional Unsecured Indebtedness (i) no Default or Event of Default shall
exist, and (ii) the Company and its Subsidiaries shall be in Pro Forma
Compliance, as evidenced by a Pro Forma Compliance Certificate; provided,
however, that the aggregate amount of all such Additional Unsecured Indebtedness
at any one time outstanding shall not exceed $50,000,000;

(l)[Intentionally Omitted];

(m)Permitted Real Estate Indebtedness;

(n)Permitted Third Party Service Loaner Indebtedness;

(o)Indebtedness under the Floorplan Credit Agreement so long as the Floorplan
Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent; and

(p)Indebtedness under any Secured Cash Management Arrangement.

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;

(b)subject to Section 6.14, any Subsidiary may merge into or consolidate with
another Person in order to consummate an Acquisition permitted by Section 7.12;
provided that (i) if the Company is a party to any such merger or consolidation,
the Company is the survivor thereof, and (ii) except as described in clause (i)
above, if a Subsidiary Guarantor is a party to any such merger or consolidation,
a Subsidiary Guarantor is the survivor thereof;

110

--------------------------------------------------------------------------------

 

(c)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be the Company or a Subsidiary Guarantor;

(d)any Subsidiary may Dispose of all or substantially all of its assets to or in
favor of any Person in one transaction or in a series of transactions, provided
that such Disposition or Dispositions satisfy the requirements of Section
7.05(g) and in the case of a Disposition of a dealership Subsidiary, Section
7.19; and

(e)any Subsidiary which has Disposed of all or substantially all of its assets
in accordance with the terms of this Agreement (i) may be dissolved or have its
entity status terminated or (ii) so long as such Subsidiary does not qualify as
a Restricted Subsidiary after giving effect to such Disposition, shall promptly
at the request of the Company be released by the Administrative Agent from its
obligations under the Subsidiary Guaranty and the other Loan Documents, provided
that, at any time such Subsidiary thereafter qualifies as a Restricted
Subsidiary, the Company shall cause to be delivered to the Administrative Agent
all documents required to be delivered by Section 6.14 with respect to such
Subsidiary in the timeframes set forth therein.

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)Dispositions of inventory in the ordinary course of business;

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;

(e)Dispositions permitted by Section 7.04;

(f)Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $50,000,000 in any fiscal year;

(g)Dispositions of retail installment sales contracts and related intangible
property arising from the sale or lease of vehicles, assets, or services in the
ordinary course of business;

(h)Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that at the time of such Disposition, (i) no
Default shall exist or

111

--------------------------------------------------------------------------------

 

would result from such Disposition and (ii) in the case of a Disposition of a
dealership Subsidiary, the requirements of Section 7.19 have been satisfied;

provided, however, that any Disposition pursuant to clauses (a) through (h)
shall be for fair market value.

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a)each Subsidiary may make Restricted Payments to the Company and any
Subsidiaries of the Company that are Subsidiary Guarantors;

(b)the Company may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of such
Person;

(c)any Loan Party may make “net share settlements” of vested restricted stock
for tax withholding;

(d)[Intentionally Omitted];

(e)[Intentionally Omitted];

(f)the Company may declare and make cash dividends in an aggregate amount per
fiscal quarter of up to $0.10 per share for each share of the Company’s
Qualified Capital Stock outstanding as of the quarterly record date for
dividends payable in respect of such fiscal quarter (as such amount shall be
adjusted for changes in the capitalization of the Company upon
recapitalizations, reclassifications, stock splits, stock dividends, reverse
stock splits, stock consolidations and similar transactions), provided, however,
in the event a Change of Control occurs (and without waiving any Default arising
from such Change of Control, or any condition to the payment of cash dividends
relating to such Default), the aggregate amounts (if any) permitted to be paid
in cash dividends per fiscal quarter shall not exceed the aggregate amounts of
such cash dividends paid in the same fiscal quarter most recently occurring
prior to such Change of Control; provided further that for the purposes of this
exception, shares of Qualified Capital Stock issued for less than fair market
value (other than shares issued pursuant to options or otherwise in accordance
with the Company’s stock option, employee stock purchase or other equity
compensation plans) shall not be deemed outstanding; and

(g)the Company may make additional Restricted Payments (including cash dividends
not otherwise permitted by clause (f)), provided that the sum of (i) aggregate
amount of such Restricted Payments which are permitted solely by virtue of this
Section 7.06(g) and which are declared or made on or after the date of this
Agreement plus (ii) the aggregate amount of Subordinated Indebtedness
Prepayments and Additional Unsecured Indebtedness Prepayments that are made on
or after the date of this Agreement, plus (iii) the aggregate amount of
Investments (excluding (A) Loans and advances to the extent these have been
repaid and (B) items described in clause (c) of the definition of “Investment”,
provided that such items are related to the sale, service, or storage of
vehicles or other related services and products) that are made on or after the
date of this Agreement, does not exceed the Builder Basket Amount.  

112

--------------------------------------------------------------------------------

 

7.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.  In addition, SRM Assurance, Ltd. is prohibited from
engaging in any business other than the provision of business insurance to the
Company.

7.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Company and any Subsidiary Guarantor or
between and among any Subsidiary Guarantors.

7.09Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Company or any Loan Party or
to otherwise transfer property to the Company or any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Company, or (iii) of the Company
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that (x) clauses (i), (ii) and (iii) above
shall not prohibit any such restriction on Restricted Payments, Guarantees or
liens incurred or provided in favor of any Floorplan Secured Party under the
Floorplan Loan Documents, and (y) clause (iii) above shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e), (g), (m) or (n) solely to the extent any such
negative pledge relates to the property financed by or securing such
Indebtedness, or (z) manufacturer limitations on dividends set forth in
Franchise Agreements or Framework Agreements which limitations relate to minimum
capitalization requirements for dealerships; or (b) requires the grant of a Lien
to secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

7.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11Financial Covenants.  

(a)Consolidated Liquidity Ratio.  Permit the Consolidated Liquidity Ratio as of
the end of any fiscal quarter (or at the request of the Administrative Agent, as
of the end of any calendar month) to be less than 1.05 to 1.00.

(b)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio at any time to be less than 1.20 to 1.00.

113

--------------------------------------------------------------------------------

 

(c)Consolidated Total Lease Adjusted Leverage Ratio.  Permit the Consolidated
Total Lease Adjusted Leverage Ratio at any time to be greater than 5.50 to 1.00.

7.12Acquisitions.  Enter into any agreement, contract, binding commitment or
other arrangement providing for a transaction which would, if consummated,
constitute an Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition,
(each, an “Acquisition Arrangement”) unless (i) the Person to be (or whose
assets are to be) acquired does not oppose such Acquisition and the material
line or lines of business of the Person to be acquired are substantially the
same as one or more line or lines of business conducted by the Company and its
Subsidiaries, or substantially related or incidental thereto, (ii) no Default or
Floorplan Default shall have occurred and be continuing either immediately prior
to or immediately after giving effect to such Acquisition and, (iii) if the
aggregate Cost of Acquisition of all Acquisitions (including such Acquisition)
occurring in any fiscal year (together with any other Related Acquisition or
Related Proposed Acquisition with respect to such Acquisition -- whether or not
occurring or expected to occur in the same fiscal year) is in excess of
$50,000,000, (w) the Required Lenders shall have consented to such Acquisition,
(x) no Default would exist immediately after giving effect to such Acquisitions,
(y) the Company shall have furnished to the Administrative Agent pro forma
historical financial statements as of the end of the most recently completed
fiscal year of the Company and most recent interim fiscal quarter, if
applicable, giving effect to such Acquisition and all other Acquisitions
consummated since such fiscal year end, and (z) the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such Acquisition, as
evidenced by a Pro Forma Compliance Certificate and a Pro Forma Revolving
Borrowing Base Certificate, in each case delivered simultaneously with such pro
forma historical financial statements, (iv) the Person acquired shall be a
wholly-owned Subsidiary, or be merged into the Company or a wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be the Company or a wholly-owned Subsidiary),
and (v) after the consummation of such Acquisition, the Company or any
applicable Subsidiary shall have complied with the provisions of Section 6.14.

7.13Revolving Borrowing Base.  

(a)Permit at any time the sum of the Total Outstandings to exceed the Revolving
Advance Limit, unless the Company shall have immediately complied with Section
2.05(c) with respect to such excess; or

(b)substantially change the method of valuation of the Collateral with respect
to the Revolving Borrowing Base from that used by the Company and its
Subsidiaries on the Closing Date.

7.14Amendments of Certain Indebtedness.  Amend, modify or change in any manner
any term or condition of any of the Subordinated Indebtedness or any Additional
Unsecured Indebtedness permitted by Section 7.03(h) or (k) or refinance or
replace any such Indebtedness so that the terms and conditions thereof are less
favorable to the Administrative Agent, the Lenders and the L/C Issuers than the
terms and conditions of the relevant Indebtedness as of the later of the Closing
Date or the date of incurrence thereof.

7.15Prepayments, etc. of Certain Indebtedness.  Make any Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment, except
that the

114

--------------------------------------------------------------------------------

 

Company may make such Subordinated Indebtedness Prepayment or Additional
Unsecured Indebtedness Prepayment, provided that (a) no Default shall have
occurred and be continuing at the time of any such Subordinated Indebtedness
Prepayment or Additional Unsecured Indebtedness Prepayment or would result
therefrom, and (b) the sum of (i) aggregate amount of such Subordinated
Indebtedness Prepayments and Additional Unsecured Indebtedness Prepayments made
on or after the date of this Agreement plus (ii) the aggregate amount of
Restricted Payments permitted by Section 7.06(g) that are declared or made on or
after the date of this Agreement, plus (iii) the aggregate amount of Investments
(excluding (A) Loans and advances to the extent these have been repaid and (B)
items described in clause (c) of the definition of “Investment”, provided that
such items are related to the sale, service, or storage of vehicles or other
related services and products) that are made on or after the date hereof, does
not exceed the Builder Basket Amount.

7.16Silo Subsidiaries.  Permit any Subsidiary to become a Silo Subsidiary unless
(i) any Silo Lender providing Permitted Silo Indebtedness to such Subsidiary has
delivered to the Administrative Agent a joinder agreement to the Master
Intercreditor Agreement (or if applicable, a revised exhibit to the Master
Intercreditor Agreement for such Silo Lender), (ii) such Subsidiary shall not be
designated a New Vehicle Borrower or entitled to the proceeds of any New Vehicle
Floorplan Loans, and (iii) prior to the time of designation of such Subsidiary
as a Silo Subsidiary, all outstanding New Vehicle Floorplan Loans with respect
to such Subsidiary shall have been repaid.

7.17Dual Subsidiaries.  Permit any Subsidiary to become a Dual Subsidiary unless
(i) any Silo Lender providing Permitted Silo Indebtedness to such Subsidiary has
delivered to the Administrative Agent a joinder agreement to the Master
Intercreditor Agreement (or if applicable, a revised exhibit to the Master
Intercreditor Agreement for such Silo Lender), (ii) in the event the New
Vehicles of any such Dual Subsidiary are financed by both the New Vehicle
Floorplan Facility and Permitted Silo Indebtedness (each, an “Applicable Vehicle
Floorplan”), each separate brand of New Vehicles of any such Dual Subsidiary
must be financed by the same Applicable Vehicle Floorplan, (iii) no Used
Vehicles of any such Dual Subsidiary shall be financed by the Used Vehicle
Floorplan Facility, and (iv) no Silo Lender may finance Used Vehicles at the
applicable dealership unless it finances New Vehicles at such dealership and (v)
prior to the time of designation of such Subsidiary as a Dual Subsidiary, all
outstanding New Vehicle Floorplan Loans with respect to such Subsidiary for New
Vehicles of any dealerships which will be financed by such Permitted Silo
Indebtedness shall have been repaid.

7.18Related Swap Contracts.  Permit the Company or any other Loan Party party to
any Related Swap Contract to amend, supplement or otherwise modify the terms of
any Related Swap Contract or any document relating thereto in any way to
advantage, or provide any incremental credit support to, any Hedge Bank without
amending, modifying or supplementing each other Related Swap Contract to equally
advantage, or to provide the same incremental credit support to, the Hedge
Bank.  Each Lender agrees to and acknowledges (on behalf of itself and its
Affiliates) the restrictions on amendments, supplements or other modifications
of Related Swap Contracts described herein.

115

--------------------------------------------------------------------------------

 

7.19Disposition of Subsidiary or Franchise.  Sell to any Person other than the
Company or any of its Subsidiaries, dissolve, or transfer back to the
franchisor, any franchise (or Subsidiary that owns one or more franchises),
unless any applicable Silo Lender with respect to any Permitted Silo
Indebtedness of such franchise (or Subsidiary) has (a) taken any steps necessary
so that any remaining assets of the Company and its remaining Subsidiaries no
longer secure floorplan Indebtedness of such transferred franchise or Subsidiary
and (b) delivered to the Administrative Agent a revised Master Intercreditor
Agreement exhibit for such lender, deleting such franchise (or in the case of a
sale of a Subsidiary, any franchise owned by such Subsidiary) from such exhibit
or other evidence satisfactory to the Administrative Agent in its reasonable
discretion that such Silo Lender will deliver such revised exhibit upon payment
of amounts remaining under such transferred franchise or Subsidiary’s floorplan
Indebtedness.

7.20Additional Credit Support Documentation.  Permit any Subsidiary to Guarantee
or grant any Lien in favor of any Silo Lender in respect of Permitted Silo
Indebtedness except for such Guarantees by and Liens granted by Silo
Subsidiaries and Dual Subsidiaries which receive Permitted Silo Indebtedness
from such Silo Lender.  Without limiting the foregoing and without limiting the
generality of the Subsidiary Guaranty or Section 6.14, in the event any Silo
Lender receives a Guarantee or Lien in violation of the previous sentence, the
Company shall cause the applicable Subsidiaries to provide substantially similar
Guarantees to the Administrative Agent, each L/C Issuer and the Lenders or grant
substantially similar Liens in favor of the Administrative Agent (for the
benefit of the Secured Parties) to the same extent.

7.21Perfection of Deposit Accounts.  Permit any Person (other than the
Administrative Agent (on behalf of the Secured Parties) to obtain any deposit
account control agreement (or otherwise perfect any Lien in) any deposit account
of the Company or any of its Subsidiaries.

7.22Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

7.23Certain Service Loaner Vehicles.  Request any loan under the Floorplan
Credit Agreement with respect to any Vehicle, or include any Vehicle in the Used
Vehicle Borrowing Base (as defined in Floorplan Credit Agreement), if such
Vehicle is financed by, or constitutes collateral for, any Permitted Third Party
Service Loaner Indebtedness.

116

--------------------------------------------------------------------------------

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default (each an “Event of Default”):

(a)Non-Payment.  The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five (5) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)Specific Covenants.  The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), (b), (c) or
(d), 6.03, 6.05, 6.10, 6.11 or 6.12 or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e)Cross-Default.  (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the aggregate for all Indebtedness for which a payment
default then exists, of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (each, an “Other Event”), the effect
of which default or Other Event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness in excess of the Threshold Amount (either individually or in the
aggregate for all Indebtedness for which a covenant default then exists) to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided that, the mere fact that any Indebtedness is a “demand
obligation” and payment thereof may be demanded at any time (whether or not any
Person has defaulted thereunder) shall not, by

117

--------------------------------------------------------------------------------

 

itself, constitute an “Other Event,” but the demand for payment thereof shall
constitute an “Other Event”; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Company or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  The Company, any Loan Party or any of their
respective Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

(h)Judgments.  There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (in each case, to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan or Multiple Employer Plan which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan, Multiple Employer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $25,000,000; or

118

--------------------------------------------------------------------------------

 

(j)Invalidity of Loan Documents.  (i) Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected security interest
with the priority provided therefor in such Security Instrument and as
contemplated in the Master Intercreditor Agreement subject only to those Liens
permitted by Section 7.01; or

(k)Change of Control.  There occurs any Change of Control; or

(l)Franchise Agreements and Framework Agreements.  (i) Any Franchise Agreement
or Framework Agreement is terminated or suspended or expires and a replacement
for such Franchise Agreement or Framework Agreement is not entered into within
30 days of such termination, suspension or expiration, (ii) there occurs a
default by any Person in the performance or observance of any term of any
Franchise Agreement or Framework Agreement  which is not cured within any
applicable cure period therein, or (iii) there occurs any change in any
Franchise Agreement or Framework Agreement, except in each case referred to in
clauses (i), (ii) and (iii) to the extent such termination, suspension,
expiration, default or change (either individually or in the aggregate) could
not reasonably be expected to have a Material Adverse Effect; provided that, in
the event a Franchise Agreement expires in accordance with its terms, if and for
so long as the respective dealership Subsidiary and manufacturer or distributor
are negotiating in good faith to renew such Franchise Agreement, and the
respective manufacturer or distributor has not taken (and is not reasonably
expected to take) any action to terminate such Franchise Agreement, such
expiration shall not by itself be considered an Event of Default under this
Section 8.01(l); or

(m)Floorplan Event of Default. A Floorplan Event of Default shall occur and be
continuing.

8.02Remedies Upon an Event of Default.  

(a)If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(i)declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(iii)require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

119

--------------------------------------------------------------------------------

 

(iv)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

(b)In addition to the foregoing, if any Floorplan Event of Default or Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders or the Required Floorplan
Lenders, take any or all of the following actions:

(i)foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral securing any of the obligations under the Floorplan Loan Documents,
or  

(ii)take any action to perfect or preserve the rights of the Administrative
Agent with respect to any Collateral described in clause (i) above, including
filing any appropriate claim or document with respect to any such Collateral in
any proceeding under any Debtor Relief Law.

8.03Application of Funds.  After the exercise of remedies provided for in this
Article VIII (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16 (and unless the Administrative Agent determines in good
faith that any such amount should be delivered to another Person pursuant to the
Master Intercreditor Agreement), be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III but excluding amounts payable under Related Swap Contracts or
Secured Cash Management Arrangements) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest and principal of the Swing Line Loans due to the Swing Line
Lender;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and amounts payable in respect of Related Swap Agreements or Secured Cash
Management Arrangements) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may

120

--------------------------------------------------------------------------------

 

be employees of any Lender or the L/C Issuers) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (other than such Obligations under Related Swap Contracts or Secured
Cash Management Arrangements), ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fifth
held by them;

Sixth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.16;

Seventh, to payment of that portion of the Obligations constituting unpaid
Obligations then owing under Related Swap Contracts and Secured Cash Management
Arrangements, ratably among Hedge Banks and Cash Management Banks, as the case
may be, in proportion to the respective amounts described in this clause Seventh
held by them;

Eighth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Seventh above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Arrangements and Related Swap Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

121

--------------------------------------------------------------------------------

 

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01Appointment and Authority.

(a)Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Instruments, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

122

--------------------------------------------------------------------------------

 

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders or
(under the circumstances described in Section 8.02(c)) either the Required
Lenders or the Required Floorplan Lenders) (or, in each case, such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an L/C Issuer; and

(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent

123

--------------------------------------------------------------------------------

 

also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the applicable L/C Issuer, the Administrative Agent may presume that
such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Company.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(a)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

124

--------------------------------------------------------------------------------

 

(b)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(c)Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment by the Company of a successor L/C Issuer or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

125

--------------------------------------------------------------------------------

 

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunner, Arranger, Syndication Agent or Co-Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or
otherwise.

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers, the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

126

--------------------------------------------------------------------------------

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) the Administrative
Agent shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Equity Interests thereof shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in clauses (a) through (h) of Section
10.01 of this Agreement, (iii) the Administrative Agent shall be authorized to
assign the relevant Obligations to any such acquisition vehicle pro rata by the
Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10Collateral and Guaranty Matters.  Without limiting the provision of Section
9.09, each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and each of the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B)

127

--------------------------------------------------------------------------------

 

obligations and liabilities under Secured Cash Management Arrangements and
Related Swap Contracts) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document to a Person that is not a Loan Party,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(c)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Company’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Instruments or to subordinate
its interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

9.11Secured Cash Management Arrangements and Related Swap Contracts.  Except as
otherwise expressly set forth herein or in any Subsidiary Guaranty or any
Security Instrument, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.02, any Subsidiary Guaranty or any Collateral by virtue of
the provisions hereof or of the Subsidiary Guaranty or any Security Instrument
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Arrangements
and Related Swap Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  The Administrative Agent shall not be required
to verify the payment of, or that any other satisfactory arrangements have been
made with respect to, obligations arising under Secured Cash Management
Agreements and Related Swap Contracts in the case of a Facility Termination
Date.

128

--------------------------------------------------------------------------------

 

ARTICLE X.
MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent (such acknowledgement not
to be unreasonably withheld or delayed), and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent
shall:  

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) or any scheduled or mandatory reduction of the Aggregate Commitments
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;  

(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;  

(g)release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender; or

(h)release all or substantially all of the Collateral in any transaction or
series of related transactions, except as specifically required by the Loan
Documents, without the written consent of each Lender;

129

--------------------------------------------------------------------------------

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Bank of America Letter and the Wells Fargo Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the respective parties thereto, (v) no amendment, waiver or consent shall
modify Section 8.02(b) or any voting requirement under this clause (v) or clause
(vi) below, in a manner adverse to any Floorplan Lender or the Floorplan
Administrative Agent, unless in writing and signed by such Floorplan Lender or
Floorplan Administrative Agent, and (vi) notwithstanding the foregoing, if the
Security Agreement expressly requires the consent of the Required Floorplan
Lenders or the acknowledgment of the Floorplan Administrative Agent for any
amendment, consent or waiver with respect thereto if such amendment, consent or
waiver would be adverse in any respect to any Floorplan Lender or the Floorplan
Administrative Agent (a “Floorplan Adverse Amendment, Consent or Waiver"), then
no such Floorplan Adverse Amendment, Consent or Waiver with respect to any term
of the Security Agreement shall be effective unless (in addition to the
requirements set forth in this Section 10.01) such amendment, consent or waiver
is signed by the Required Floorplan Lenders and acknowledged by the Floorplan
Administrative Agent.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of all Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or the
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, in each case subject to the limitations in Section 2.13, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or in a subordinated position to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to be included in any
required vote or action required to be approved by the Required Lenders or by
any other number or percentage of the Lenders hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by

130

--------------------------------------------------------------------------------

 

the Required Lenders, the Company may replace such non-consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Company to be
made pursuant to this paragraph).

10.02Notices; Effectiveness; Electronic Communication.  

(a)Notices; Effectiveness; Electronic Communications.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)if to the Company, any other Loan Party, the Administrative Agent, Bank of
America as an L/C Issuer or the Swing Line Lender to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swingline Lender, any L/C Issuer, or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

131

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Company, any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)Change of Address, Etc.  Each of the Company, the Administrative Agent, Bank
of America, as L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender or L/C Issuer may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuers
and the Swing Line Lender.  In addition, each Lender and each L/C Issuer (other
than Bank of America) agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender or L/C Issuer.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its

132

--------------------------------------------------------------------------------

 

delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Company.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) Bank of
America as an L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

133

--------------------------------------------------------------------------------

 

10.04Expenses; Indemnity; Damage Waiver.  

(a)Costs and Expenses.  The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and each of its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or any L/C Issuer, in connection with the enforcement or protection of
its rights, including any audit fees incurred when conducting any audit of any
Loan Party or any Collateral during the continuance of any Event of Default (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.  The Company shall also pay for (or reimburse the
Administrative Agent for any costs of) any real estate appraisals, limited
updated appraisals, and environmental reports, and any review of such
appraisals, limited updated appraisals, and environmental reports by the
Administrative Agent’s internal or external consultants relating to Eligible
Borrowing Base Real Estate, real estate that is included in the calculation of
the Revolving Borrowing Base, or real estate that the Company seeks at any point
to have included in the calculation of the Revolving Borrowing Base, in each
case to the extent any such appraisal, limited updated appraisal, or
environmental report is required to be delivered to (or received by) the
Administrative Agent pursuant to the terms of the Agreement, or is otherwise
delivered or requested by the Company or any Subsidiary.

(b)Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable L/C Issuer to honor a demand for

134

--------------------------------------------------------------------------------

 

payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of Section 3.01(c),
this Section 10.4(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each L/C Issuer, the Swing Line Lender, or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender, or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Swing Line Lender,
or such L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer, or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Company shall not assert, and the Company hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  

135

--------------------------------------------------------------------------------

 

No Indemnitee referred to in subsection (b) above shall be liable for any
damages arising from the use by others of any information or other materials
distributed to such party by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages are found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence or willful misconduct.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
Swing Line Lender and Bank of America as an L/C Issuer, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent, any L/C Issuer, the Swing Line
Lender or any other Lender, or the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06Successors and Assigns.  

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be

136

--------------------------------------------------------------------------------

 

construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:  

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

137

--------------------------------------------------------------------------------

 

(A)the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C)the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv)Assignment and Assumption.  The parties to each permitted assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500, provided
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Loan Party or any of the Subsidiaries of any Loan Party, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.  

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer,
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in

138

--------------------------------------------------------------------------------

 

Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Company (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Company, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Company and any L/C Issuer at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Company, the Swing Line Lender, any L/C Issuer or the
Administrative Agent, sell participations to any Person (other than a natural
Person, a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such

139

--------------------------------------------------------------------------------

 

Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.05 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.05 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and .stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

140

--------------------------------------------------------------------------------

 

(e)[Omitted Intentionally].

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g)Electronic Execution of Assignments and Certain Other Documents.  The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, any L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
such L/C Issuer or such Lender pursuant to procedures approved by it and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.

(h)Resignation as an L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, (i) if
at any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (A) upon 30 days’ notice to the
Company and the Lenders, resign as an L/C Issuer and/or (B) upon 30 days’ notice
to the Company, resign as Swing Line Lender, and (ii) if at any time Wells Fargo
assigns all of its Commitment and Loans pursuant to subsection (b) above, Wells
Fargo may, upon 30 days’ notice to the Company and the Lenders, resign as an L/C
Issuer.  In the event of any such resignation by Bank of America or Wells Fargo
as an L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender (as
applicable) hereunder; provided, however, that no failure by the Company to
appoint any such successor shall affect the resignation of (x) Bank of America
as an L/C Issuer or Swing Line Lender or (y) Wells Fargo as an L/C Issuer, as
the case may be.  If Bank of America or Wells Fargo resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Eurodollar Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to

141

--------------------------------------------------------------------------------

 

Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) such successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, of the
resigning L/C Issuer outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America or Wells Fargo, as the case may be,
to effectively assume the obligations of Bank of America or Wells Fargo, as the
case may be, with respect to such Letters of Credit.

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Company and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
of other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company.  

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

142

--------------------------------------------------------------------------------

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Company against any and all of the obligations of the Company now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Company may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together

143

--------------------------------------------------------------------------------

 

shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement and the other Loan Documents shall become effective when
they shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement or any other Loan
Document by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13Replacement of Lenders.  If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.05, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a)the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

144

--------------------------------------------------------------------------------

 

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.  

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.

(b)SUBMISSION TO JURISDICTION.  THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE
UNITED STATES FOR THE WESTERN DISTRICT, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

145

--------------------------------------------------------------------------------

 

(c)WAIVER OF VENUE.  THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act.  The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.17Designated Senior Indebtedness.  Each party acknowledges and agrees that
the Indebtedness under the Loan Documents is “Designated Senior Indebtedness”
(or any similar term) under, and as defined in, the Subordinated Indebtedness or
any Additional Unsecured Indebtedness.

146

--------------------------------------------------------------------------------

 

10.18No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Administrative Agent and the Arranger, on the other hand, (B) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Company or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Company or its Affiliates.  To the fullest extent
permitted by law, the Company hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.19Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the time
the guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

[Signature pages follow.]

 

 

147

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

COMPANY:

SONIC AUTOMOTIVE, INC.

By:  

/s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Executive Vice President and Chief Financial Officer






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

/s/ Christine Trotter

Name:

Christine Trotter

Title:

Assistant Vice President

 

 

 

 






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

LENDERS:

 

 

BANK OF AMERICA, N.A., as Swing Line Lender, L/C Issuer and as a Lender

By:  

/s/ M. Patricia Kay

Name:

M. Patricia Kay

Title:

Senior Vice President

 

 






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as a Lender

By:

/s/ Michele Nowak

Name:

Michele Nowak

Title:

Credit Director, National Accounts

 






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

BMW FINANCIAL SERVICES NA, LLC, as a Lender

By:

/s/ Scott Bargar

Name:

Scott Bargar

Title:

Commercial Finance, Credit Manager

 

BMW Group Financial Services

 

 

By:

/s/ Patrick Sullivan

Name:

Patrick Sullivan

Title:

GM, Commercial Finance

 

BMW Group Financial Services






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

TOYOTA MOTOR CREDIT CORPORATION, as a Lender

By:

/s/ Steven W. Gordon

Name:

Steven W. Gordon

Title:

National Accounts Manager

 

 






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender

By:

/s/ David M. Garbarz

Name:

David M. Garbarz

Title:

SUP






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender

By:

/s/ Jeffrey G. Calder

Name:

Jeffrey G. Calder

Title:

Vice President






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

By:

/s/ Kris Miller

Name:

Kris Miller

Title:

Vice President

 






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as a Lender

By:

/s/ Jeffrey E. Bullard

Name:

Jeffrey E. Bullard

Title:

Senior Vice President






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

VW CREDIT, INC., as a Lender

By:

/s/ Scott Bell

Name:

Scott Bell

Title:

Regional Director






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

WORLD OMNI FINANCIAL CORP., as a Lender

By:

/s/ William Shope

Name:

William Shope

Title:

VP Portfolio Management

 






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, N.A., as a Lender

By:

/s/ George Town

Name:

George Town

Title:

Vice President

 






THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

BANK OF THE WEST, as a Lender

By:

/s/ Ryan Mauser

Name:

Ryan Mauser

Title:

Vice President

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01A

SILO SUBSIDIARIES

1.

Autobahn, Inc.

2.

FAA Beverly Hills, Inc.

3.

FAA Concord T, Inc.

4.

FAA San Bruno, Inc.

5.

FAA Serramonte L, Inc.

6.

Fort Mill Ford, Inc.

7.

Marcus David Corporation

8.

Ontario L, LLC

9.

SAI Atlanta B, LLC

10.

SAI Clearwater T, LLC

11.

SAI Columbus T, LLC

12.

SAI Columbus VWK, LLC

13.

SAI Denver B, Inc.

14.

SAI Denver M, Inc.

15.

SAI Fairfax B, LLC

16.

SAI Fort Myers B, LLC

17.

SAI Fort Myers M, LLC

18.

SAI Fort Myers VW, LLC

19.

SAI Irondale L, LLC

20.

SAI Long Beach B, Inc.

21.

SAI Monrovia B, Inc.

22.

SAI Montgomery B, LLC

23.

SAI Nashville M, LLC

24.

SAI Rockville L, LLC

25.

SAI Stone Mountain T, LLC

26.

Sonic-Clear Lake Volkswagen, L.P.

27.

Sonic - Denver T, Inc.

28.

Sonic - Fort Worth T, L.P.

29.

Sonic-Jersey Village Volkswagen, L.P.

30.

Sonic - Richardson F, L.P.

31.

Sonic - Stevens Creek B, Inc.

32.

Sonic Automotive - 4701 I-10 East, TX, L.P.

33.

Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

34.

Sonic Automotive of Chattanooga, LLC

35.

Sonic Automotive of Nashville, LLC

36.

Sonic Automotive of Texas, L.P.

37.

Sonic Calabasas M, Inc.

38.

Sonic Momentum B, L.P.

39.

Sonic Momentum VWA, L L.P.

40.

Sonic Santa Monica M, Inc.

41.

Sonic Walnut Creek M, Inc.

42.

Town and Country Ford, Incorporated

 

 

Schedule 1.01A - Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 1.01B

DUAL SUBSIDIARIES

1.

Philpott Motors, Ltd.

2.

SAI Ann Arbor Imports, LLC

3.

SAI Columbus VWK, LLC

4.

SAI Irondale Imports, LLC

5.

SAI Momentum VWA, L.P.

 

 

Schedule 1.01B - Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01C

CERTAIN ERISA INFORMATION

Six dealership subsidiaries of Sonic Automotive, Inc. located in Northern
California are contributing employers to the Automotive Industries Pension Trust
Fund (EIN # 94-1133245), Plan No. 001 (the “Plan”), pursuant to collective
bargaining agreements with the International Association of Machinists and
Aerospace Workers District Lodge 190 in Northern California (the “IAM Local
190”).  The Plan is a “Multiemployer Plan” (as defined in the Agreement) with
numerous participating contributing employers primarily located in the State of
California.

The federal Pension Protection Act of 2006 (the “Act”) requires multiemployer
defined benefit pension plans to engage an actuary to annually evaluate the
particular pension plan’s funding status, and to determine the extent to which
the particular plan is projected to meet its obligations.  A determination by
the actuary that the particular plan is in “critical status” pursuant to the Act
triggers requirements for the particular plan to adopt a rehabilitation plan
designed to improve the plan’s financial condition over time and improve the
plan’s ability to meet pension obligations in the future.  In 2008, the Board of
Trustees of the Plan formally notified participants, beneficiaries,
participating employers and the IAM Local 190 that the Plan’s actuary certified
the Plan to be in critical status pursuant to the Act.  The Board of Trustees of
the Plan also adopted a Rehabilitation Plan to address such status pursuant to
the requirements of the Act, including suspension or elimination of certain
benefits that were previously available under the Plan and requirements to
increase participating employer contributions for a seven-year period that began
with the 2013 plan year.

 

 

 

Schedule 1.01C - Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS AND
APPLICABLE PERCENTAGES

Lender

 

 

Commitment

 

Applicable Percentage

 

Mercedes-Benz Financial Services USA LLC

 

$

52,000,000.00

 

23.111111111

%

BMW Financial Services NA, LLC

 

$

40,000,000.00

 

17.777777778

%

Bank of America, N.A.

 

$

25,000,000.00

 

11.111111111

%

Toyota Motor Credit Corporation

 

$

25,000,000.00

 

11.111111111

%

Comerica Bank

 

$

20,000,000.00

 

8.888888889

%

JPMorgan Chase Bank, N.A.

 

$

17,000,000.00

 

7.555555556

%

U.S. Bank, National Association

 

$

11,000,000.00

 

4.888888889

%

Wells Fargo Bank, N.A.

 

$

11,000,000.00

 

4.888888889

%

VW Credit, Inc.

 

$

10,000,000.00

 

4.444444444

%

World Omni Financial Corp.

 

$

5,500,000.00

 

2.444444444

%

Capital One, N.A.

 

$

4,500,000.00

 

2.000000000

%

Bank of the West

 

$

4,000,000.00

 

1.777777778

%

Total

 

$

225,000,000.00

 

100.000000000

%

 

 

 

 

Schedule 2.01 - Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.03

EXISTING LETTERS OF CREDIT

LC Number

Amount

Maturity

Beneficiary

3080768

$50,000.00

08/01/14

  Universal Underwriters Insurance Company

3062406

$1,348,256.00

08/01/14

  Falcon Financial II, LLC

3055014

$575,000.00

08/01/14

  Arrowood Indemnity Company

3099780

$283,200.00

08/01/14

  Travelers Casualty and Surety Company of America

3061353

$1,735,000.00

08/01/14

  The Travelers Indemnity Company

3062079

$3,169,375.00

08/01/14

  Falcon Financial II, LLC

3062407

$2,593,573.00

08/01/14

  Falcon Financial II, LLC

3086579

$19,490,560.00

08/01/14

  Hartford Fire Insurance Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 2.03 - Page 1

58573137

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2A.03(a)

INFORMATION REGARDING COLLATERAL

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

1. Sonic Automotive, Inc.

Delaware

Corporation

2714319

The chief executive office for all entities is 4401 Colwick Rd., Charlotte, NC

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

 

 

2. AnTrev, LLC

North Carolina

Limited Liability

Company

0659676

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

3. Arngar, Inc.

North Carolina

Corporation

0005612

 

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

CAR SON MAS, L.P.

 

All Owners of Collateral Locations (if other than Grantor) are unrelated
lessors, except where noted.

 

 

 

 

 

 

 

Schedule 2A.03(a) - Page 1

 

--------------------------------------------------------------------------------

 

 

4. Autobahn, Inc.

 

 

 

 

 

 




California

Corporation

C1548941

 

Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing

 

 

 

 

 

 

 

 

 

 

 

 

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

Elmer Street Lot

Belmont, CA

SRE California – 3, LLC



City of Belmont, CA



 

SRE California – 3, LLC


 

 

David S. Lake Trust

 

 

George W. Williams III, Co-Trustee, George W. Williams III G.S. Trust

 

George W. Williams III and Borel Bank, Co-Trustees, Hortense Williams Trust

 

Lois Hortense Rosebrook Trust

 

Katherine B. Woodlard, Robert P. Berryman and  Mark A. Berryman

 

G.W. Williams Co.

SRE California – 3, LLC is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 2

 

--------------------------------------------------------------------------------

 

 

5. FAA Beverly Hills, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FAA Beverly Hills, Inc.
(continued)

California

Corporation

C2069519

 

Beverly Hills BMW

Sales

 

 

Service

 

 

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow

 

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot

 

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

 

 

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

 

Ehlers Enterprises, Ltd.

 

 

Ehlers Investment Co.

 

 

 

Duesenberg Investment Company

 

8850 Wilshire Partners, LLC

 

 

 

Illoulian Properties



 

DSG Wilshire LLC and

JW Wilshire LLC

 

 

 

6. FAA Concord H, Inc.

California

Corporation

C2004304

 

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

Rosewood Village Associates

 

SRE California – 6, LLC

 

 

SVC Properties, LLC

 

 

 

 

SRE California – 6, LLC is an indirect subsidiary of Sonic Automotive, Inc.

7. FAA Concord T, Inc.

California

Corporation

C0613543

 

 

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

1090 Concord Associates, LLC

 

County of Contra Costa

 

8. FAA Dublin N, Inc.

 

California

Corporation

C2007600

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

9. FAA Dublin VWD, Inc.

 

California

Corporation

C2007571

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

10. FAA Holding Corp.

California

Corporation

C2174202

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

11. FAA Las Vegas H, Inc.

Nevada

Corporation

C13186-1999

 

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

CARS CNI-2 L.P.

 

12. FAA Poway H, Inc.

California

Corporation

C2006230

 

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

Bay Automotive Properties, LLC

 

Poway Auto Dealers Association LLC

 

Schedule 2A.03(a) - Page 3

 

--------------------------------------------------------------------------------

 

 

13. FAA San Bruno, Inc.

 

 

 

 

 




 

 

California

Corporation

C2004303

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

 

 

Bill & Sylvia Wilson

 

 

L & P Kaplan

 

 

Peter J. Mandell and Susan Gootnick

 

Chapman Hui California, LLC

 

Martha E. Bishop, Helen J.

Carey,  The Mary Colter McDonald Trust

 

Bill Malkason

 

 

 

Sonic Development, LLC

 

 

 

Tommie Carol Ann Mobley and Larry Malasoma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc

14. FAA Santa Monica V, Inc.

California

Corporation

C2165877

 

Volvo of Santa Monica

4401 Colwick Rd.

Charlotte, NC

 

 

15. FAA Serramonte, Inc.

 

California

Corporation

C2004221

 

Serramonte Auto Plaza

Serramonte Mitsubishi

 

Serramonte Auto Plaza (Mitsubishi Service and Parts)

 

 

Serramonte Nissan

Kia Serramonte

 

 

Serramonte PDI Center

1500 Collins Ave.

Colma, CA

 

445 Serramonte Blvd.

Colma, CA

 

 

630 & 650 Serramonte Blvd.

Colma, CA

 

900 Collins Ave.

Colma, CA

Price Trust

 

 

Price Trust

 

 

 

Cypress Abbey Company

 

 

Portola Properties

 

16. FAA Serramonte H, Inc.

California

Corporation

C2069465

 

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

Price Trust

 

17. FAA Serramonte L, Inc.

California

Corporation

C2004222

 

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

Price Trust

 

 

CAR FAA II LLC

 

 

Hendrickson Development, Inc.

 

Schedule 2A.03(a) - Page 4

 

--------------------------------------------------------------------------------

 

 

18. FAA Stevens Creek, Inc.

California

Corporation

C2004216

 

Stevens Creek Nissan

 

 

 

Stevens Creek Nissan – Used Car Lot

 

Stevens Creek Nissan – Detail and Service Center

4855 & 4875 Stevens Creek Blvd.

San Jose, CA

 

4795 Stevens Creek Blvd.

San Jose, CA

 

4885 Stevens Creek Blvd.

San Jose, CA

Rosewood Village Associates

 

 

Donald S. & Mary S. Abinante

 

MDPK, LLC

 

19. FAA Torrance CPJ, Inc.

California

Corporation

C2165823

 

South Bay Chrysler Jeep Dodge

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

20. FirstAmerica Automotive, Inc.

Delaware

Corporation

2761294

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

21. Fort Mill Ford, Inc.

South Carolina

Corporation

 

 

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

SRE South Carolina-1, LLC

SRE South Carolina-1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

22. Franciscan Motors, Inc.

California

Corporation

C1532758

 

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

Price Trust

 

23. Kramer Motors Incorporated

California

Corporation

C0392185

 

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

Lone Eagle Partners, LLC

 

 

Sully Three SM, LLC

 

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

 

Adele Coury and Lucille Almir

 

Alley Properties, LLC

 

24. L Dealership Group, Inc.

Texas

Corporation

151278900

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 5

 

--------------------------------------------------------------------------------

 

 

25. Marcus David Corporation

North Carolina

Corporation

0272880

 

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

Jessco Ltd.

 

 

 

National Retail Properties, LP

 

MMR Holdings, LLC

 

 

26. Massey Cadillac, Inc.

Tennessee

Corporation

0230052

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

27. Ontario L, LLC

California

Limited Liability Company

200330110050

 

Crown Lexus

1125 Kettering Dr.

Ontario, CA

M.F. Salta Co., Inc.

 

28. Philpott Motors, Ltd.

Texas

Limited Partnership

12223010

 

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

Rustin B. Penland

 

 

Jefferson County, Texas

 

 

Philpott Properties, Ltd.

 

 

Philpott Properties, Ltd.

 

 

29. SAI AL HC1, Inc.

Alabama

Corporation

D/C 206-272

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

30. SAI AL HC2, Inc.

Alabama

Corporation

D/C 199-217

 

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

SRE Alabama–2, LLC

 

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

31. SAI Ann Arbor Imports, LLC

Michigan
Limited Liability
Company
E15303

 

Mercedes-Benz of Ann Arbor


BMW of Ann Arbor

 

 

MB and BMW Shared Storage

570 Auto Mall Dr.
Ann Arbor, MI

501 Auto Mall Dr.
Ann Arbor, MI

 

7240 Jackson Road

Ann Arbor, MI

SRE Michigan-1, LLC
c/o CARS


SRE Michigan-2 LLC
c/o CARS

 

Thomas Pullen

 

Schedule 2A.03(a) - Page 6

 

--------------------------------------------------------------------------------

 

 

32. SAI Atlanta B, LLC

Georgia
Limited Liability Company
08083814

 

Global Imports BMW

Global Imports MINI

 

 

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

 

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

MMR Holdings, LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager

 

Shadowood Office Park, LLC

 

SRE Georgia 4, LLC

 

 

 

 

 

 

 

 

 

SRE Georgia 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.

33. SAI Broken Arrow C, LLC

Oklahoma Limited Liability Company

3512215667

 

 

Momentum Chevrolet of Broken Arrow

 

Speedway Chevrolet

 

4401 Colwick Rd.

Charlotte, NC

 

 

34. SAI Chamblee V, LLC

Georgia

Limited Liability Company

K734665

 

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

D & R Investments

200 Branch Hill Lane

Columbia, SC 29223

 

35. SAI Clearwater T, LLC

Florida Limited Liability Company

L08000116713

 

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

 

 

36. SAI Columbus Motors, LLC

Ohio Limited Liability Company

CP13127

 

 

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

SRE Ohio – 2, LLC

SRE Ohio - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

37. SAI Columbus T, LLC

Ohio Limited Liability Company

CP13128

 

 

Toyota West

Scion West

Hatfield Automall

 

1500 Automall Dr.

Columbus, OH

SRE Ohio - 1, LLC

SRE Ohio - 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

38. SAI Columbus VWK, LLC

Ohio Limited Liability Company

CP13130

 

 

Hatfield Kia

 

 

Hatfield Volkswagen

1455 Auto Mall Drive

 

 

1495 Automall Drive

SRE Ohio -2, LLC

 

 

CARS CNI-2, LLC

SRE Ohio – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 7

 

--------------------------------------------------------------------------------

 

 

39. SAI Denver B, Inc.

Colorado Corporation

20131294528

 

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

Moreland Properties, LLC

 

 

William J. Markel

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

40. SAI Denver M, Inc.

Colorado Corporation

20131291339

 

Mercedes-Benz of Denver

 

CPO & Service

 

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

 

940 S. Colorado Blvd.

4677 S. Broadway

 

 

SRE Colorado 2, LLC

 

 

 

SRE Colorado 2, LLC

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

41. SAI Fairfax B, LLC

Virginia

Limited Liability Company

S4346344

 

 

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

 

 

MMR Holdings, LLC

 

 

Craven, LLC

 

 

Holman @ Merrifield, LLC

 

 

8431 Lee Highway, LLC

 

 

8111 Gatehouse Road Investors, LLC

 

Euridiki and Nicholas Myseros

 

42. SAI FL HC2, Inc.

Florida
Corporation
P98000016038

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

43. SAI FL HC3, Inc.

Florida
Corporation
P98000064012

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

44. SAI FL HC4, Inc.

Florida
Corporation
P98000064009

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

45. SAI FL HC7, Inc.

Florida

Corporation

F86660

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 8

 

--------------------------------------------------------------------------------

 

 

46. SAI Fort Myers B, LLC

Florida Limited Liability Company

L08000116712

 

BMW of Fort Myers

 

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

 

13880 S. Tamiami Tr.

Fort Myers, FL

SRE Florida – 1, LLC

 

 

 

CARS (SON-064)

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc..

47. SAI Fort Myers H, LLC

Florida Limited Liability Company

L08000116710

 

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

(also tenant for VW of Fort Myers)

 

48. SAI Fort Myers M, LLC

Florida

Limited Liability Company

L98000002089

 

Mercedes-Benz of Fort Myers

 

 

 

15461 S. Tamiami Tr.

Fort Myers, FL

 

 

SRE Florida – 1, LLC

 

 

 

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

49. SAI Fort Myers VW, LLC

Florida Limited Liability Company

L08000116709

 

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

 

50. SAI GA HC1, LP

Georgia

Limited Partnership

0224680

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

51. SAI Irondale Imports, LLC

Alabama Limited Liability Company

428-744

 

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc..

52. SAI Irondale L, LLC

Alabama

Corporation

DLL 662-073

 

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

SRE Alabama–2, LLC

 

 

53. SAI Long Beach B, Inc.

California Corporation C2998588

 

 

Long Beach BMW

Long Beach MINI

 

 

 

 

2998 Cherry Ave.

Signal Hill, CA 90755

 

 

 

 

Velma M. Robinett, Trustee of the Alda C. Jones Trust

c/o Signal Hill Redevelopment Agency

2175 Cherry Ave.

Signal Hill, CA 90806

 

Schedule 2A.03(a) - Page 9

 

--------------------------------------------------------------------------------

 

 

54. SAI MD HC1,

Inc.

Maryland
Corporation
D05310776


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

55. SAI Monrovia B, Inc.

California Corporation C2979304


 

BMW of Monrovia

MINI of Monrovia

 

 

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

 

 

550 E. Huntington Drive

Monrovia, CA

DMSA, LLC

c/o Dennis D. and Charyl A. Assael, Trustees

222 Heliotrope Ave.

Corona del Mar, CA 92625

 

Foothill Technology Center, LLC

 

 

 

 

 

 

SRE California – 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.

56. SAI Montgomery B, LLC

Alabama Limited Liability Company

428-746

 

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

CARS – DB5, LP

 

57. SAI Montgomery BCH, LLC

Alabama Limited Liability Company

428-745

 

Classic Buick GMC Cadillac

 

 

833 Eastern Blvd.

Montgomery, AL

 

 

Rouse Bricken, LLC

 

 

 

 

58. SAI Montgomery CH, LLC

Alabama Limited Liability Company

428-747

 

Capitol Chevrolet

 

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

 

2820 Eastern Blvd.

Montgomery, AL

CARS-DB5, LP

 

 

 

CAR BSC L.L.C.

 

59. SAI Nashville CSH, LLC

Tennessee

Limited Liability Company

0336183

 

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

60. SAI Nashville H, LLC

Tennessee

Limited Liability Company

0336180

 

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

61. SAI Nashville M, LLC

Tennessee

Limited Liability Company

0336182

 

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

BKB Properties LLC

 

62. SAI Nashville Motors, LLC

Tennessee Limited Liability Company 0566970

 

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

SRE Tennessee – 1, LLC

 

 

SRE Tennessee – 2, LLC

SRE Tennessee – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

SRE Tennessee – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

63. SAI OK HC1, Inc.

Oklahoma
Corporation
1900632183


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 10

 

--------------------------------------------------------------------------------

 

 

64. SAI

Oklahoma City C, LLC

Oklahoma Limited Liability Company

3512215668

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

65. SAI Oklahoma City H, LLC

Oklahoma Limited Liability Company

3512215666

 

Momentum Honda Northwest

4401 Colwick Rd.

Charlotte, NC

 

 

66. SAI Oklahoma City T, LLC

Oklahoma Limited Liability Company

3512215664

 

Momentum Toyota Northwest

Momentum Scion Northwest

 

4401 Colwick Rd.

Charlotte, NC

 

 

67. SAI Orlando CS, LLC

Florida Limited Liability Company

L08000116711

 

 

Massey Cadillac [North]

Massey Saab of Orlando

 

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

CAR SON MAS, L.P.

 

 

 

CAR SON MAS, L.P.

 

 

 

Sonic Development, LLC

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc.

68. SAI Peachtree, LLC

Georgia

Limited Liability Company

12101436

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

69. SAI Riverside C, LLC

Oklahoma Limited Liability Company

3512215685

 

Riverside Chevrolet

Momentum Chevrolet of Tulsa

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

70. SAI Rockville Imports, LLC

Maryland
Limited Liability
Company
W12791083

 

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

SRE-Virginia 1, LLC


 

 

1500 Rockville Pike, LLC

 

 

 

Everett A. Hellmuth, III

SRE-Virginia 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 11

 

--------------------------------------------------------------------------------

 

 

71. SAI Rockville L, LLC

Maryland
Limited Liability Company
W12796074

 

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD

Royco, Inc.
8121 Georgia Ave.
Suite 500
Silver Spring, MD 20910

Beltway Cable Services Inc.
15815 Paramount Dr.
Rockville, MD 20855

 

72. SAI Santa Clara K, Inc.

California Corporation

C3335681

 

Kia of Stevens Creek

4401 Colwick Rd.

Charlotte, NC

 

 

73. SAI Stone Mountain T, LLC

Georgia

Limited Liability Company

0342795

 

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

National Retail Properties, LP

 

74. SAI TN HC1, LLC

Tennessee
Limited Liability Company
0336184


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

75. SAI TN HC2, LLC

Tennessee Limited Liability Company 0336185

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

76. SAI TN HC3, LLC

Tennessee
Limited Liability Company
0336181

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

77. SAI Tulsa T, LLC

Oklahoma Limited Liability Company

3512215671

 

Momentum Toyota of Tulsa

Momentum Scion of Tulsa

Riverside Toyota

Riverside Scion

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 12

 

--------------------------------------------------------------------------------

 

 

78. SAI Tysons Corner H, LLC

Virginia

Limited Liability Company

S4346369

 

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

 

1593-1595 Spring

Hill Rd.

Vienna, VA

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

 

 

Brandywine Realty Trust

 

 

Greensboro Center Limited Partnership

 

 

California State Teachers’ Retirement System

 

79. SAI Tysons Corner I, LLC

Virginia

Limited Liability Company

S4346377

 

Infiniti of Tysons Corner

 

 

(Wash Bays)

8527 Leesburg Pike

Vienna, VA

 

8525 Leesburg Pike

Vienna, VA

Capital Automotive, L.P.

 

 

RRR, LLC d/b/a Rosenthal Nissan-Mazda

 

80. SAI VA HC1, Inc.

Virginia Corporation

07019870

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

81. Santa Clara Imported Cars, Inc.

California

Corporation

C0587296

 

 

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

SRE California – 8 SCH, LLC

 

10th Street Land Management

SRE California – 8 SCH, LLC is an indirect subsidiary of Sonic Automotive, Inc.

82. Sonic – 2185 Chapman Rd., Chattanooga, LLC

Tennessee

Limited Liability Company

0366281

 

 

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

Standefer Investment Company

 

83. Sonic Advantage PA, L.P.

Texas

Limited Partnership

800235623

 

 

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

 

SRE Texas – 2, L.P.

 

 

SRE Texas – 2, L.P.

 

 

 

SRE Texas – 2, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

84. Sonic Agency, Inc.

Michigan

Corporation

35010C

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

85. Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

South Carolina

Corporation

 

 

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

MMR Holdings, LLC

 

 

Brockman Real Estate, LLC

 

 

 

SRE South Carolina – 2, LLC

 

 

 

 

 

 

 

SRE South Carolina-2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

86. Sonic Automotive – 3401 N. Main, TX, L.P.

Texas

Limited Partnership

11376510

 

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

Schedule 2A.03(a) - Page 13

 

--------------------------------------------------------------------------------

 

 

87. Sonic

Automotive – 4701 I-10 East, TX, L.P.

Texas

Limited Partnership

11345010

 

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

88. Sonic Automotive – 9103 E. Independence, NC, LLC

North Carolina

Limited Liability Company

0470751

 

Infiniti of Charlotte

 

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

 

9009 E. Independence Blvd.

Matthews, NC

MMR Holdings, LLC

 

 

 

CAR SON CHAR L.L.C.

 

89. Sonic Automotive Aviation, LLC

North Carolina Limited Liability Company

1320781

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

90. Sonic Automotive F&I, LLC

Nevada

Limited Liability Company

LLC8620-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

91. Sonic Automotive of Chattanooga, LLC

Tennessee

Limited Liability Company

0336188

 

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

75 Pointe Centre Partners, LLC

 

92. Sonic Automotive of Nashville, LLC

Tennessee

Limited Liability Company

0336186

 

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

H.G. Hill Realty Company, LLC

 

H.G. Hill Realty Company, LLC

 

93. Sonic Automotive of Nevada, Inc.

Nevada

Corporation

C18014-1997

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

94. Sonic Automotive of Texas, L.P.

Texas

Limited Partnership

11324210

 

Lone Star Ford

8477 North Fwy.

Houston, TX

MMR Viking Investment Associates, LP

 

Schedule 2A.03(a) - Page 14

 

--------------------------------------------------------------------------------

 

 

95. Sonic

Automotive Support, LLC

Nevada

Limited Liability Company

LLC19412-2003

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

96. Sonic Automotive West, LLC

Nevada

Limited Liability Company

LLC9139-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

97. Sonic-Buena Park H, Inc.

California

Corporation

C2356456

 

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

Abbott Investments

 

 

Saltalamacchia Land Company

 

Buena Park Masonic Temple Board

 

Orange County Transportation Authority

 

98. Sonic – Cadillac D, L.P.

Texas

Limited Partnership

800061917

 

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

CAR SON MAS GAR, L.P.

 

99. Sonic-Calabasas A, Inc.

California

Corporation

C2413759

 

Acura 101 West

24650 Calabasas Rd.

Calabasas, CA

CARS CNI-2 L.P.

 

100. Sonic Calabasas M, Inc.

California Corporation C2975101

 

Mercedes-Benz of Calabasas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

 

 

 

 

 

 

 

Parking lot north of and abutting above address containing 20,036 square feet,
more or less

 

21800 Oxnard Street

Woodland Hills, CA

Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust dated
May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated April
29, 1985

17401 Gresham St.

Northridge, CA 91325

 

City of Calabasas, California

26135 Mureau Rd.

Calabasas, CA 91302

Attn: City Manager

 

Ampco System Parking

 

Schedule 2A.03(a) - Page 15

 

--------------------------------------------------------------------------------

 

 

101. Sonic-Capitol

Cadillac, Inc.

Michigan

Corporation

26619C

 

Capitol Cadillac

 

 

Capitol Hummer

 

5901 S. Pennsylvania Ave.

Lansing, MI

 

CAR SON MAS, L.P.

 

102. Sonic-Capitol Imports, Inc.

South Carolina

Corporation

 

 

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

103. Sonic – Carrollton V, L.P.

 

Texas

Limited Partnership

13894610

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

104. Sonic – Carson F, Inc.

 

California

Corporation

C2375909

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

105. Sonic-Carson LM, Inc.

 

California

Corporation

C2375100

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

106. Sonic-Clear Lake Volkswagen, L.P.

Texas

Limited Partnership

800207889

 

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

CARS-DB4, LP

 

107. Sonic – Denver T, Inc.

Colorado

Corporation

20021350687

 

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

SRE Colorado – 1, LLC

SRE Colorado – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

108. Sonic Development, LLC

North Carolina Limited Liability Company

0483658

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

109. Sonic Divisional Operations, LLC

Nevada

Limited Liability Company

LLC26157-2004

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

Nevada Speedway, LLC

 

110. Sonic – Downey Cadillac, Inc.

 

California

Corporation

C2375896

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 16

 

--------------------------------------------------------------------------------

 

 

111. Sonic - Fort Worth

T, L.P.

Texas

Limited Partnership

13920710

 

 

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

 

 

 

SON MCKNY II, L.P.

 

 

SON MCKNY II, L.P.

 

112. Sonic - Frank Parra Autoplex, L.P.

Texas

Limited Partnership

800079059

 

 

Frank Parra Chevrolet

 

 

Frank Parra Chrysler Jeep Dodge

 

Frank Parra Mitsubishi

4401 Colwick Rd.

Charlotte, NC

 

 

113. Sonic Fremont, Inc.

California Corporation C2935225

 

Jaguar Fremont

Land Rover Fremont

Volvo Fremont

4401 Colwick Rd.

Charlotte, NC

 

 

114. Sonic - Harbor City H, Inc.

California

Corporation

C2356454

 

Carson Honda

 

1435 E. 223rd St.

Carson, CA

ENRI 2, LLC

 

 

 

115. Sonic Houston JLR, LP

Texas Limited Partnership 800735509

 

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

SRE Texas – 1, L.P.

SRE Texas – 1, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

116. Sonic Houston LR, L.P.

Texas

Limited Partnership

800236309

 

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

Capital Automotive, LP

 

 

SRE Texas – 7, L.P.

SRE Texas – 7, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

117. Sonic - Houston V, L.P.

Texas

Limited Partnership

15286810

 

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

Mark Miller, Trustee

 

 

Mark Miller, Trustee

 

 

118. Sonic-Jersey Village Volkswagen, L.P.

Texas

Limited Partnership

800207902

 

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

CAR 2 MOM, LP

 

 

Cyfair Developments, LP

 

119. Sonic - Las Vegas C West, LLC

Nevada

Limited Liability Company

LLC7434-2000

 

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

SRE Nevada – 2, LLC

 

SRE Nevada – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 17

 

--------------------------------------------------------------------------------

 

 

120. Sonic - Lone Tree Cadillac, Inc.

Colorado

Corporation

20021021609

 

Don Massey Cadillac

 

 

Used Car

 

Don Massey Collision Center

8201 Parkway Dr.

Lone Tree, CO

 

8301 Parkway Drive

Lone Tree, CO

 

6208 E. County Line Rd.

Littleton, CO

Argonaut Holdings, LLC

 

 

Argonaut Holdings, LLC

 

 

Sunrise Real Estate Services Colorado LLC

 

121. Sonic - LS Chevrolet, L.P.

Texas

Limited Partnership

11958210

 

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

CARS-DB4, L.P.

 

 

 

CAR SON STAR, L.P.

 

 

122. Sonic - LS, LLC

Delaware

Limited Liability Company

3440418

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

123. Sonic - Lute Riley, L.P.

Texas

Limited Partnership

11869810

 

 

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

MMR Viking Investment Associates, LP

 

CARS (SON-105)

 

 

CCI-Melrose 1, L.P.

 

 

HLN Enterprises, Inc.

 

 

A. Kenneth Moore

 

124. Sonic - Massey Chevrolet, Inc.

 

California

Corporation

C2375359

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 18

 

--------------------------------------------------------------------------------

 

 

125. Sonic Momentum B, L.P.

Texas

Limited Partnership

800235477

 

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West - Parking

 

 

Momentum Collision Center

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

CARS CNI-2, LP

 

 

CARS CNI-2, L.P.

 

 

 

RMC AutoSonic BMWN, L.P.

 

Kirkwood Partners, LP

 

 

126. Sonic Momentum JVP, L.P.

Texas

Limited Partnership

800235475

 

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

CARS CNI-2, LP

 

 

 

 

SRE Texas – 3, L.P.

 

 

 

 

 

SRE Texas – 3, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

127. Sonic Momentum VWA, L.P.

Texas

Limited Partnership

800207910

 

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

 

2600 Southwest Freeway

Houston, TX

RMC Auto Sonic VWA, LP

 

 

 

RMC Auto Sonic VWA, LP

 

 

CAR 2 MOM, LP

 

 

La Mesa Properties Limited

 

 

La Mesa Properties Limited

 

 

The Realty Associates Fund IX, LP

 

 

Yarico, Inc.

 

Schedule 2A.03(a) - Page 19

 

--------------------------------------------------------------------------------

 

 

128. Sonic - Newsome Chevrolet World, Inc.

South Carolina

Corporation

 

 

 

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

129. Sonic of Texas, Inc.

Texas

Corporation

150782300

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

130. Sonic-Plymouth Cadillac, Inc.

Michigan

Corporation

26618C

 

Don Massey Cadillac

40475 Ann Arbor Trail

Plymouth, MI

CAR SON MAS, L.P.

 

131. Sonic Resources, Inc.

Nevada

Corporation

C24652-2001

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

132. Sonic - Richardson F, L.P.

Texas

Limited Partnership

14037410

 

North Central Ford

1819 N. Central Expy.

Richardson, TX

SRE Texas 10, LLC

SRE Texas 10, LLC is an indirect subsidiary of Sonic Automotive, Inc.

133. Sonic - Sanford Cadillac, Inc.

Florida

Corporation

P02000010148

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 20

 

--------------------------------------------------------------------------------

 

 

134. Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

California

Corporation

C2727452

 

W.I. Simonson

 

 

 

 

 

(Service)

 

 

(Parking)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

 

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

17th & Wilshire Partnership

 

 

Investment Co. of Santa Monica

 

7R Apartments

 

 

Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust

 

Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust

 

William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust

 

Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust

 

Ampco System Parking

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

135. Sonic - Shottenkirk, Inc.

Florida

Corporation

P99000043291

 

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

MMR Holdings, LLC

 

136. Sonic - Stevens Creek B, Inc.

California

Corporation

C0723787

 

Stevens Creek BMW

 

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

 

4333 Stevens Creek Blvd.

San Jose, CA

SRE California – 7 SCB, LLC

 

 

SRE California – 7 SCB, LLC

SRE California – 7 SCB, LLC is an indirect subsidiary of Sonic Automotive, Inc.

137. Sonic-Volvo LV, LLC

Nevada

Limited Liability Company

LLC6829-1999

 

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

Berberian Properties, LLC

 

138. Sonic Walnut Creek M, Inc.

California

Corporation

C2508517

 

 

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

 

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

 

 

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

Stead Leasing, Inc.

 

 

Peter C. Jensen, Trustee of the Peter Cole Jensen and Sharon A. Jensen Living
Trust dated December 23, 1986

 

Testamentary Trust of Paul W. Muller

 

Robert M. Sherman

 

 

2002 Frederick D. Wertheim Revocable Trust

 

139. Sonic Wilshire Cadillac, Inc.

 

California Corporation C2882071

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 21

 

--------------------------------------------------------------------------------

 

 

140. SRE Alabama -

2, LLC

Alabama Limited Liability Company

670-275

 

N/A

N/A

N/A

N/A

141. SRE Alabama-5, LLC

Alabama  Limited Liability Company

DLL 691-622  

 

N/A

N/A

N/A

N/A

142. SRE California - 1, LLC

California Limited Liability Company

200202910110

 

N/A

N/A

N/A

N/A

143. SRE California-2, LLC

California Limited Liability Company

200202910111

 

N/A

N/A

N/A

N/A

144. SRE California – 3, LLC

California Limited Liability Company

200202810141

 

N/A

N/A

N/A

N/A

145. SRE California - 4, LLC

California Limited Liability Company

200202810144

 

N/A

N/A

N/A

N/A

146. SRE California – 5, LLC

California Limited Liability Company

200203110006

 

N/A

N/A

N/A

N/A

147. SRE California – 6, LLC

California Limited Liability Company

200203110007

 

N/A

N/A

N/A

N/A

148. SRE California -7 SCB, LLC

California Limited Liability Company

201033410181

 

N/A

N/A

N/A

N/A

149. SRE California – 8 SCH, LLC

California Limited Liability Company

201033510021

 

N/A

N/A

N/A

N/A

150. SRE California – 9 BHB, LLC

California Limited Liability Company

201126410082

 

N/A

N/A

N/A

N/A

Schedule 2A.03(a) - Page 22

 

--------------------------------------------------------------------------------

 

 

151. SRE California

10 LBB, LLC

California Limited Liability Company

201413910313

 

N/A

N/A

N/A

N/A

152. SRE Colorado - 1, LLC

Colorado Limited Liability Company

20021330518

 

N/A

N/A

N/A

N/A

153. SRE Colorado – 2, LLC

Colorado Limited Liability Company

20021330523

 

N/A

N/A

N/A

N/A

154. SRE Florida - 1, LLC

Florida Limited Liability Company

L00000006050

 

N/A

N/A

N/A

N/A

155. SRE Florida - 2, LLC

Florida Limited Liability Company

L00000006045

 

N/A

N/A

N/A

N/A

156. SRE Georgia – 4, LLC

Georgia Limited Liability Company

11091238

 

N/A

N/A

N/A

N/A

157. SRE Holding, LLC

North Carolina Limited Liability Company

0551475

 

N/A

N/A

N/A

N/A

158. SRE Nevada – 2, LLC

Nevada Limited Liability Company

LLC5021-2000

 

N/A

N/A

N/A

N/A

159. SRE North Carolina – 2, LLC

North Carolina Limited Liability Company

0682830

 

N/A

N/A

N/A

N/A

160. SRE Ohio 1, LLC

Ohio Limited Liability Company

2146293

 

N/A

N/A

N/A

N/A

161. SRE Ohio 2, LLC

Ohio Limited Liability Company

2146292

 

N/A

N/A

N/A

N/A

162. SRE Oklahoma-1, LLC

Oklahoma Limited Liability Company

3500697104

 

N/A

N/A

N/A

N/A

Schedule 2A.03(a) - Page 23

 

--------------------------------------------------------------------------------

 

 

163. SRE Oklah

oma -2, LLC

Oklahoma Limited Liability Company 3500697105

 

N/A

N/A

N/A

N/A

164. SRE Oklahoma-5, LLC

Oklahoma Limited Liability Company

3500697108

 

N/A

N/A

N/A

N/A

165. SRE South Carolina – 2, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

166. SRE South Carolina-3, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

167. SRE South Carolina – 4, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

168. SRE Tennessee – 1, LLC

Tennessee Limited Liability Company

000390360

 

N/A

N/A

N/A

N/A

169. SRE Tennessee – 2, LLC

Tennessee Limited Liability Company

000390358

 

N/A

N/A

N/A

N/A

170. SRE Tennessee – 3, LLC

Tennessee Limited Liability Company

000390359

 

N/A

N/A

N/A

N/A

171. SRE Tennessee-4, LLC

Tennessee Limited Liability Company 0450279

 

N/A

N/A

N/A

N/A

172. SRE Tennessee – 5, LLC

Tennessee Limited Liability Company

000450278

 

N/A

N/A

N/A

N/A

173. SRE Texas – 1, L.P.

Texas Limited Partnership

00135233-10

 

N/A

N/A

N/A

N/A

Schedule 2A.03(a) - Page 24

 

--------------------------------------------------------------------------------

 

 

174. SRE Texas – 2,

L.P.

Texas Limited Partnership

00135234-10

 

N/A

N/A

N/A

N/A

175. SRE Texas – 3, L.P.

Texas Limited Partnership

00135235-10

 

N/A

N/A

N/A

N/A

176. SRE Texas – 4, L.P.

Texas Limited Partnership

800048705

 

N/A

N/A

N/A

N/A

177. SRE Texas – 5, L.P.

Texas Limited Partnership 800048740

 

N/A

N/A

N/A

N/A

178. SRE Texas – 6, L.P.

Texas Limited Partnership

800048741

 

N/A

N/A

N/A

N/A

179. SRE Texas – 7, L.P.

Texas Limited Partnership

800048742 

 

N/A

N/A

N/A

N/A

180. SRE Texas – 8, L.P.

Texas Limited Partnership

800048743

 

N/A

N/A

N/A

N/A

181. SRE Texas 9, LLC

Texas Limited Liability Company

801419276

 

N/A

N/A

N/A

N/A

182. SRE Texas 10, LLC

Texas Limited Liability Company

801675082

 

N/A

N/A

N/A

N/A

183. SRE Texas 11, LLC

Texas Limited Liability Company

801723757

 

N/A

N/A

N/A

N/A

184. SRE Texas 12, LLC

Texas Limited Liability Company

801807250

 

N/A

N/A

N/A

N/A

185. SRE Virginia – 1, LLC

Virginia Limited Liability Company 5050246-0

 

N/A

N/A

N/A

N/A

186. Stevens Creek Cadillac, Inc.

California

Corporation

C1293380

 

 

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

SRE California – 5, LLC

SRE California – 5, LLC is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 25

 

--------------------------------------------------------------------------------

 

 

187. Town and Country Ford, Incorporated

North Carolina

Corporation

0148959

 

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

SRE North Carolina - 2, LLC

SRE North Carolina - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

188. Tree Trunk, Inc.

Delaware Corporation

5387434

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

189. TT Denver, LLC

Colorado Limited Liability Company

20131462193

 

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

TTRE CO 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

190. TTRE CO 1, LLC

Colorado Limited Liability Company

20131504490

 

N/A

N/A

N/A

N/A

191. Windward, Inc.

Hawaii

Corporation

41788D1

 

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

SRE California – 2, LLC

 

 

Barbara Harrison and Marie Hinton, Trustee of the Marie Hinton Revocable Trust

 

SRE California – 2, LLC

 

 

SRE California – 2, LLC

 

 

Paul Y. Fong

 

SRE California – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

 

Schedule 2A.03(a) - Page 26

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.01

GOOD STANDING JURISDICTIONS

AND FOREIGN QUALIFICATIONS

Name of Entity

Domestic State

Foreign State(s) Authorized

Sonic Automotive, Inc.

Delaware

North Carolina

AnTrev, LLC

North Carolina

 

Arngar, Inc.

North Carolina

 

Autobahn, Inc.

California

 

FAA Beverly Hills, Inc.

California

 

FAA Concord H, Inc.

California

 

FAA Concord T, Inc.

California

 

FAA Dublin N, Inc.

California

 

FAA Dublin VWD, Inc.

California

 

FAA Holding Corp.

California

 

FAA Las Vegas H, Inc.

Nevada

 

FAA Poway H, Inc.

California

 

FAA San Bruno, Inc.

California

 

FAA Santa Monica V, Inc.

California

 

FAA Serramonte H, Inc.

California

 

FAA Serramonte L, Inc.

California

 

FAA Serramonte, Inc.

California

 

FAA Stevens Creek, Inc.

California

 

FAA Torrance CPJ, Inc.

California

 

FirstAmerica Automotive, Inc.

Delaware

California

Fort Mill Ford, Inc.

South Carolina

 

Franciscan Motors, Inc.

California

 

Kramer Motors Incorporated

California

 

L Dealership Group, Inc.

Texas

California

Marcus David Corporation

North Carolina

 

Massey Cadillac, Inc.

Tennessee

Michigan

Ontario L, LLC

California

 

Philpott Motors, Ltd.

Texas

 

SAI AL HC1, Inc.

Alabama

 

SAI AL HC2, Inc.

Alabama

 

SAI Ann Arbor Imports, LLC

Michigan

 

SAI Atlanta B, LLC

Georgia

 

SAI Broken Arrow C, LLC

Oklahoma

 

SAI Chamblee V, LLC

Georgia

 

SAI Clearwater T, LLC

Florida

 

SAI Columbus Motors, LLC

Ohio

 

SAI Columbus T, LLC

Ohio

 

SAI Columbus VWK, LLC

Ohio

 

SAI Denver B, Inc.

Colorado

 

SAI Denver M, Inc.

Colorado

 

SAI Fairfax B, LLC

Virginia

 

Schedule 4.01 - Page 1

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Domestic State

Foreign State(s) Authorized

SAI FL HC2, Inc.

Florida

 

SAI FL HC3, Inc.

Florida

 

SAI FL HC4, Inc.

Florida

 

SAI FL HC7, Inc.

Florida

 

SAI Fort Myers B, LLC

Florida

 

SAI Fort Myers H, LLC

Florida

 

SAI Fort Myers M, LLC

Florida

 

SAI Fort Myers VW, LLC

Florida

 

SAI GA HC1, LLC

Georgia

 

SAI Irondale Imports, LLC

Alabama

 

SAI Irondale L, LLC

Alabama

 

SAI Long Beach B, Inc.

California

 

SAI MD HC1, Inc.

Maryland

 

SAI Monrovia B, Inc.

California

 

SAI Montgomery B, LLC

Alabama

 

SAI Montgomery BCH, LLC

Alabama

 

SAI Montgomery CH, LLC

Alabama

 

SAI Nashville CSH, LLC

Tennessee

 

SAI Nashville H, LLC

Tennessee

 

SAI Nashville M, LLC

Tennessee

 

SAI Nashville Motors, LLC

Tennessee

 

SAI OK HC1, Inc.

Oklahoma

 

SAI Oklahoma City C, LLC

Oklahoma

 

SAI Oklahoma City H, LLC

Oklahoma

 

SAI Oklahoma City T, LLC

Oklahoma

 

SAI Orlando CS, LLC

Florida

 

SAI Peachtree, LLC

Georgia

 

SAI Riverside C, LLC

Oklahoma

 

SAI Rockville Imports, LLC

Maryland

 

SAI Rockville L, LLC

Maryland

 

SAI Santa Clara K, Inc.

California

 

SAI Stone Mountain T, LLC

Georgia

 

SAI TN HC1, LLC

Tennessee

 

SAI TN HC2, LLC

Tennessee

 

SAI TN HC3, LLC

Tennessee

 

SAI Tulsa T, LLC

Oklahoma

 

SAI Tysons Corner H, LLC

Virginia

 

SAI Tysons Corner I, LLC

Virginia

 

SAI VA HC1, Inc.

Virginia

 

Santa Clara Imported Cars, Inc.

California

 

Sonic – Cadillac D, L.P.

Texas

 

Sonic – Carrollton V, L.P.

Texas

 

Sonic – Carson F, Inc.

California

 

Sonic – Denver T, Inc.

Colorado

 

Sonic – Downey Cadillac, Inc.

California

 

Sonic – Fort Worth T, L.P.

Texas

 

Sonic – Frank Parra Autoplex, L.P.

Texas

 

Schedule 4.01 - Page 2

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Domestic State

Foreign State(s) Authorized

Sonic – Harbor City H, Inc.

California

 

Sonic – Houston V, L.P.

Texas

 

Sonic – Las Vegas C West, LLC

Nevada

 

Sonic – Lone Tree Cadillac, Inc.

Colorado

 

Sonic – LS Chevrolet, L.P.

Texas

 

Sonic – LS, LLC

Delaware

Texas

Sonic – Lute Riley, L.P.

Texas

 

Sonic – Massey Chevrolet, Inc.

California

 

Sonic – Newsome Chevrolet World, Inc.

South Carolina

 

Sonic – Richardson F, L.P.

Texas

 

Sonic – Sanford Cadillac, Inc.

Florida

 

Sonic – Shottenkirk, Inc.

Florida

 

Sonic – Stevens Creek B, Inc.

California

 

Sonic-2185 Chapman Rd., Chattanooga, LLC

Tennessee

 

Sonic Advantage PA, L.P.

Texas

 

Sonic Agency, Inc.

Michigan

 

Sonic Automotive – 3401 N. Main, TX, L.P.

Texas

 

Sonic Automotive – 4701 I-10 East, TX, L.P.

Texas

 

Sonic Automotive – 9103 E. Independence, NC, LLC

North Carolina

 

Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

South Carolina

 

Sonic Automotive Aviation, LLC

North Carolina

 

Sonic Automotive F&I, LLC

Nevada

 

Sonic Automotive of Chattanooga, LLC

Tennessee

 

Sonic Automotive of Nashville, LLC

Tennessee

 

Sonic Automotive of Nevada, Inc.

Nevada

 

Sonic Automotive of Texas, L.P.

Texas

 

Sonic Automotive Support, LLC

Nevada

 

Sonic Automotive West, LLC

Nevada

 

Sonic Calabasas M, Inc.

California

 

Sonic Development, LLC

North Carolina

Alabama, California, Colorado, Florida, Georgia, Maryland, Michigan, Nevada,
Ohio, Oklahoma, South Carolina, Tennessee, Texas, Virginia

Sonic Divisional Operations, LLC

Nevada

Alabama, Arizona, California, Colorado, Florida, Georgia, Maryland, Michigan,
North Carolina, Ohio, Oklahoma, South Carolina, Tennessee, Texas Virginia,
Wisconsin

Sonic Fremont, Inc.

California

 

Sonic Houston JLR, LP

Texas

 

Schedule 4.01 - Page 3

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Domestic State

Foreign State(s) Authorized

Sonic Houston LR, L.P.

Texas

 

Sonic Momentum B, L.P.

Texas

 

Sonic Momentum JVP, L.P.

Texas

 

Sonic Momentum VWA, L.P.

Texas

 

Sonic of Texas, Inc.

Texas

 

Sonic Resources, Inc.

Nevada

 

Sonic Santa Monica M, Inc.

California

 

Sonic Walnut Creek M, Inc.

California

 

Sonic Wilshire Cadillac, Inc.

California

 

Sonic–Buena Park H, Inc.

California

 

Sonic–Calabasas A, Inc.

California

 

Sonic–Capitol Cadillac, Inc.

Michigan

 

Sonic–Capitol Imports, Inc.

South Carolina

 

Sonic–Carson LM, Inc.

California

 

Sonic–Clear Lake Volkswagen, L.P.

Texas

 

Sonic–Jersey Village Volkswagen, L.P.

Texas

 

Sonic–Plymouth Cadillac, Inc.

Michigan

 

Sonic–Volvo LV, LLC

Nevada

 

SRE Alabama – -2, LLC

Alabama

 

SRE Alabama – -5, LLC

Alabama

 

SRE California – 1, LLC

California

 

SRE California – 2, LLC

California

 

SRE California – 3, LLC

California

 

SRE California – 4, LLC

California

 

SRE California – 5, LLC

California

 

SRE California – 6, LLC

California

 

SRE California – 7 SCB, LLC

California

 

SRE California – 8 SCH, LLC

California

 

SRE California – 9 BHB, LLC

California

 

SRE California – 10 LBB, LLC

California

 

SRE Colorado – 1, LLC

Colorado

 

SRE Colorado – 2, LLC

Colorado

 

SRE Florida – 1, LLC

Florida

 

SRE Florida – 2, LLC

Florida

 

SRE Georgia 4, LLC

Georgia

 

SRE Holding, LLC

North Carolina

Alabama, Arizona, Colorado, Texas

SRE Nevada-2, LLC

Nevada

 

SRE North Carolina – 2, LLC

North Carolina

 

SRE Ohio 1, LLC

Ohio

 

SRE Ohio 2, LLC

Ohio

 

SRE Oklahoma-1, LLC

Oklahoma

 

SRE Oklahoma-2, LLC

Oklahoma

 

SRE Oklahoma-5, LLC

Oklahoma

 

SRE South Carolina – -2, LLC

South Carolina

 

SRE South Carolina – 3, LLC

South Carolina

 

SRE South Carolina – 4, LLC

South Carolina

 

Schedule 4.01 - Page 4

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Domestic State

Foreign State(s) Authorized

SRE Tennessee – 1, LLC

Tennessee

 

SRE Tennessee – 2, LLC

Tennessee

 

SRE Tennessee – 3, LLC

Tennessee

 

SRE Tennessee-4, LLC

Tennessee

 

SRE Tennessee-5, LLC

Tennessee

 

SRE Texas – 1, L.P.

Texas

 

SRE Texas – 2, L.P.

Texas

 

SRE Texas – 3, L.P.

Texas

 

SRE Texas – 4, L.P.

Texas

 

SRE Texas – 5, L.P.

Texas

 

SRE Texas – 6, L.P.

Texas

 

SRE Texas – 7, L.P.

Texas

 

SRE Texas – 8, L.P.

Texas

 

SRE Texas 9, LLC

Texas

 

SRE Texas 10, LLC

Texas

 

SRE Texas 11, LLC

Texas

 

SRE Texas 12, LLC

Texas

 

SRE Virginia – 1, LLC

Virginia

Maryland

Stevens Creek Cadillac, Inc.

California

 

Town and Country Ford, Incorporated

North Carolina

 

Tree Trunk, Inc.

Delaware

Colorado, Florida, North Carolina

TT Denver, LLC

Colorado

 

TTRE CO 1, LLC

Colorado

 

Windward, Inc.

Hawaii

California

 

 

Schedule 4.01 - Page 5

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.05

MATERIAL INDEBTEDNESS AND OTHER LIABILITIES

None.

Schedule 5.05 - Page 1

58573137

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.06

LITIGATION

CALIFORNIA

Hall v. Sonic Automotive, Inc., et al.

Lawsuit filed by a consumer and then a former employee alleging that one of
Sonic’s California dealerships improperly recorded telephone conversations with
customers and employees without providing advance warnings or notice required by
applicable law.  The lawsuit purports to be a class action on behalf of
allegedly similarly affected consumers and employees against all of Sonic’s
California dealerships.  On April 23, 2012, the trial court granted our Motion
for Summary Judgment and dismissed Plaintiffs’ case.  Plaintiff has filed an
appeal of the Order granting Summary Judgment.  

In February 2014, the California Court of Appeals issued its opinion which
affirmed the summary judgment order for Sonic against plaintiff Hall, but
reversed the summary judgment as to one of the claims for plaintiff
Bornstein.  The case was remanded to the trial court and it may proceed as a
claim by the former employee Bornstein as to whether his consent was required to
a recording, or if Sonic’s consent was all that was needed.

TrueCar v. Sonic Automotive, Inc.

Lawsuit filed in federal court in California on August 9, 2013.  TrueCar alleges
Sonic infringed on its trademark, violated the Lanham Act, committed unlawful
business practices, false advertising and unfair competition.  The heart of
their claim is that Sonic started to use True Price and obtained a federal
trademark, “True Price  Informed. Accurate.  Trusted.” only after learning of
TrueCar’s new national marketing initiative in January 2012.  The lawsuit was
served on Sonic on December 5, 2013.  The case is currently in the discovery
phase.

SOUTH CAROLINA

Herron, et al. v. Century BMW, et al.

Adams, et al. v. Action Ford, et al.

Herron was the first case filed by six individuals, asserting claims against
almost every automotive dealership in South Carolina.  Plaintiffs allege all
South Carolina automotive dealers conspired together in a common scheme to
deceive all car buyers by presenting car prices in a manner designed to
mislead.  The claim is that charging customers an administrative fee was
improper and that the amount of the administrative fees was
excessive.  Plaintiffs dismissed all but six dealerships in Herron.  Century
BMW, a Sonic dealership, is one of the remaining Defendants.  Sonic’s dealership
moved to compel arbitration in Herron and the trial court denied the motion.  

Adams was a subsequent filing by the same attorneys, and in that action there is
a unique Plaintiff for each Defendant.  It asserts the same claims, and several
of Sonic’s South Carolina

Schedule 5.06 - Page 1

 

--------------------------------------------------------------------------------

 

 

dealerships have been named in this case.  As to the Sonic dealerships, the case
has been stayed pending the outcome of the appeal on the issue of arbitration in
Herron.

We appealed the trial court’s denial of the Motion to Compel
Arbitration.  Currently, the South Carolina Supreme Court is awaiting briefs
from the parties, after the US Supreme Court ordered the SC Supreme Court to
reverse its prior decision affirming the trial court’s denial of our Motion to
Compel Arbitration.  The South Carolina Supreme Court denied Century BMW’s
appeal, simply claiming it had not raised the issue of federal preemption in the
lower courts.  Century BMW filed another petition for a Writ of Certiorari with
the US Supreme Court on March 19, 2012.  On May 21, 2012 the US Supreme Court
denied our petition for a Writ of Certiorari.  For now, the case will move
forward in the state court.  On March 15, 2013, Sonic filed another appeal of
the trial court’s refusal to compel arbitration.  That appeal is now pending
before the South Carolina Court of Appeals.  The South Carolina Supreme Court
took this case directly, for the second time, bypassing the Court of
Appeals.  Oral arguments are scheduled for May 6, 2014 before the South Carolina
Supreme Court.  On June 4, 2014, the South Carolina Supreme Court issued a Per
Curiam decision affirming the decision of the trial court, essentially affirming
the trial court’s denial of our request to arbitrate the case.

Prior to the June 4th ruling, the parties had been discussing a settlement.  The
talks continued and the parties reached a settlement in principle with an
executed and binding term sheet.  The parties are currently making edits to the
definitive settlement agreement and release.  The settlement agreement will be
presented to a state court judge in South Carolina as part of the judicial
approval of the settlement and an entry of a Final Order.  In the event the
settlement agreement and release is signed and the Court enters a Final Order,
the resolution would not have a material adverse effect on Sonic’s future
results of operations, financial condition and cash flows.

 

 

 

Schedule 5.06 - Page 2

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13

SUBSIDIARIES;
OTHER EQUITY INVESTMENTS


Part (a).Subsidiaries.

 

Name of Entity

Ownership

Sonic Automotive, Inc.

 

AnTrev, LLC

Member: SRE Holding, LLC - 100%

Arngar, Inc.

Sonic Automotive, Inc.  - 100%, 1,333 shares

Autobahn, Inc.

L Dealership Group, Inc. – 100%, 400,000 shares

Avalon Ford, Inc.

Sonic Automotive, Inc. – 100%, 4,164 shares

Cornerstone Acceptance Corporation

Sonic Automotive, Inc. – 100%, 100 shares

FAA Beverly Hills, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Capitol N, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Concord H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Concord T, Inc.

FirstAmerica Automotive, Inc.  – 100%, 1,000 shares

FAA Dublin N, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Dublin VWD, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Holding Corp.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Las Vegas H, Inc.

FAA Holding Corp. – 100%, 10,000 shares

FAA Poway H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Poway T, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA San Bruno, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Santa Monica V, Inc.

FirstAmerica Automotive, Inc.. – 100%, 10,000 shares

FAA Serramonte H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Serramonte L, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Serramonte, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Stevens Creek, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Torrance CPJ, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FirstAmerica Automotive, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Fort Mill Ford, Inc.

Sonic Automotive, Inc. – 100%, 2,700 shares

Franciscan Motors, Inc.

L Dealership Group, Inc. – 100%, 700,000 shares

Frontier Oldsmobile-Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 200 shares

Kramer Motors Incorporated

FAA Holding Corp. – 100%, 250 shares

L Dealership Group, Inc.

FAA Holding Corp. – 100%, 1,000 shares

Marcus David Corporation

Sonic Automotive, Inc. – 100%, 579,000 shares

Massey Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Mountain States Motors Co., Inc.

Sonic Automotive, Inc. – 100%, 30,000 shares

Ontario L, LLC

Member:  Sonic Automotive, Inc.  100%

Philpott Motors, Ltd.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SAI AL HC1, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI AL HC2, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI Ann Arbor Imports, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Atlanta B, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Broken Arrow C, LLC

Member:  SAI OK HC1, Inc.  100%

Schedule 5.13 - Page 1

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SAI Chamblee V, LLC

Member:  SAI Peachtree, LLC  100%

SAI Charlotte M, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Clearwater T, LLC

Member:  SAI FL HC2, Inc.  100%

SAI Columbus Motors, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Columbus T, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Columbus VWK, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Denver B, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI Denver M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI Fairfax B, LLC

Member:  SAI VA HC1, Inc.  100%

SAI FL HC1, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC2, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC3, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC4, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC7, Inc.

Sonic Automotive, Inc.  – 100%, 500 shares

SAI Fort Myers B, LLC

Member:  SAI FL HC2, Inc.  100%

SAI Fort Myers H, LLC

Member:  SAI FL HC4, Inc.  100%

SAI Fort Myers M, LLC

Member:  SAI FL HC7, Inc.  100%

SAI Fort Myers VW, LLC

Member:  SAI FL HC4, Inc.  100%

SAI GA HC1, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI Irondale Imports, LLC

Member:  SAI AL HC2, Inc.  100%

SAI Irondale L, LLC

Member:  SAI AL HC2, Inc.  100%

SAI Long Beach B, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI MD HC1, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI Monrovia B, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI Montgomery B, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Montgomery BCH, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Montgomery CH, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Nashville CSH, LLC

Member:  SAI TN HC1, LLC  100%

SAI Nashville H, LLC

Member:  SAI TN HC3, LLC  100%

SAI Nashville M, LLC

Member:  SAI TN HC1, LLC  100%

SAI Nashville Motors, LLC

Member:  SAI TN HC2, LLC  100%

SAI OK HC1, Inc.

Sonic Automotive, Inc. – 25%, 100 shares

Sonic Automotive of Nevada, Inc. – 75%, 300 shares

SAI Oklahoma City C, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Oklahoma City H, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Oklahoma City T, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Orlando CS, LLC

Member:  SAI FL HC3, Inc.  100%

SAI Peachtree, LLC

Member:  SAI GA HC1, LLC  100%

SAI Riverside C, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Rockville Imports, LLC

Member:  SAI MD HC1, Inc.  100%

SAI Rockville L, LLC

Member:  SAI MD HC1, Inc.  100%

SAI Santa Clara K, Inc.

Sonic Automotive, Inc.- 100%, 100 shares

SAI Stone Mountain T, LLC

Member:  SAI GA HC1, LLC  100%

SAI TN HC1, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI TN HC2, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI TN HC3, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI Tulsa N, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Tulsa T, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Tysons Corner H, LLC

Member:  SAI VA HC1, Inc.  100%

Sonic Tysons Corner I, LLC

Member:  SAI VA HC1, Inc.  100%

Schedule 5.13 - Page 2

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SAI VA HC1, Inc.

Sonic Automotive, Inc.- 100%, 100 shares

Santa Clara Imported Cars, Inc.

L Dealership Group, Inc. – 100%, 1,082 shares

Sonic–2185 Chapman Rd., Chattanooga, LLC

Members:

Sonic Automotive of Nevada, Inc.   1 Class A Unit

Sonic Automotive of Nevada, Inc.   99 Class B Units

Sonic – Cadillac D, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., partner    99%

Sonic Calabasas M, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Calabasas V, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Camp Ford, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Carrollton V, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Carson F, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Denver T, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Downey Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Fort Mill Chrysler Jeep, Inc.

Sonic Automotive, Inc. – 100%, 1,000 shares

Sonic – Fort Mill Dodge, Inc.

Sonic Automotive, Inc. – 100%, 1,000 shares

Sonic – Fort Worth T, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Frank Parra Autoplex, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Harbor City H, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Houston V, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic - Integrity Dodge LV, LLC

Member:  Sonic Automotive, Inc.100%

Sonic – Lake Norman Chrysler Jeep, LLC

Member:  Sonic Automotive, Inc.100%

Sonic - Las Vegas C West, LLC

Member:  Sonic Automotive, Inc.100%

Sonic - Lloyd Nissan, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Lloyd Pontiac - Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Lone Tree Cadillac, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – LS Chevrolet, L.P.

Partners:

Sonic – LS, LLC, general partner     .1%

Sonic Automotive West, LLC, limited partner   99.9%

Sonic – LS, LLC

Member: Sonic of Texas, Inc.  100%

Sonic - Lute Riley, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Massey Cadillac, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Massey Chevrolet, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Schedule 5.13 - Page 3

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic – Mesquite Hyundai, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic - Newsome Chevrolet World, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Newsome of Florence, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - North Charleston Dodge, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - North Charleston, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Richardson F, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Sanford Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Shottenkirk, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Stevens Creek B, Inc.

L Dealership Group, Inc. – 100%, 300,000 shares

Sonic - Williams Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Advantage PA, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Agency, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive - 1720 Mason Ave., DB, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive - 1720 Mason Ave., DB, LLC

Member:

Sonic Automotive - 1720 Mason Ave., DB, Inc.   100%

Sonic Automotive – 2490 South Lee Highway, LLC

Members:

Sonic Automotive of Nevada, Inc.      1 Class A Unit

Sonic Automotive of Nevada, Inc.      99 Class B Units

Sonic Automotive - 3401 N. Main, TX, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive - 4701 I-10 East, TX, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive - 6008 N. Dale Mabry, FL, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive-9103 E. Independence, NC, LLC

Member: Sonic Automotive, Inc.  100%

Sonic Automotive 2424 Laurens Rd., Greenville, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive Aviation, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive F&I, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive of Chattanooga, LLC

Member: Sonic Automotive of Nevada, Inc.  100%

Sonic Automotive of Nashville, LLC

Member: Sonic Automotive of Nevada, Inc.  100%

Sonic Automotive of Nevada, Inc.

Sonic Automotive, Inc. – 100%, 1,000 shares

Sonic Automotive of Texas, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive Support, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive West, LLC

Member: Sonic Automotive, Inc.  100%

Sonic Automotive-1495 Automall Drive, Columbus, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Clear Lake N, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Development, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Divisional Operations, LLC

Member:  Sonic Automotive, Inc.  100%

Schedule 5.13 - Page 4

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic eStore, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic FFC 1, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic FFC 2, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic FFC 3, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic Fremont, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic Houston JLR, LP

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Houston LR, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum B, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum JVP, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum VWA, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic of Texas, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Resources, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Santa Monica M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Santa Monica S, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Walnut Creek M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Wilshire Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Buena Park H, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Calabasas A, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic-Capitol Cadillac, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic-Capitol Imports, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic-Carson LM, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic-Clear Lake Volkswagen, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic-Jersey Village Volkswagen, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic-Plymouth Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Volvo LV, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic-West Covina T, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SRE Alabama–2, LLC

Member: SRE Holding, LLC   100%

SRE Alabama-5, LLC

Member: SRE Holding, LLC   100%

SRE California – 1, LLC

Member: SRE Holding LLC     100%

SRE California–2, LLC

Member: SRE Holding LLC     100%

SRE California – 3, LLC

Member: SRE Holding LLC     100%

SRE California – 4, LLC

Member: SRE Holding LLC     100%

SRE California – 5, LLC

Member: SRE Holding LLC     100%

SRE California – 6, LLC

Member: SRE Holding LLC     100%

SRE California – 7 SCB, LLC

Member: SRE Holding LLC     100%

SRE California – 8, SCH, LLC

Member: SRE Holding LLC     100%

SRE California – 9 BHB, LLC

Member: SRE Holding LLC     100%

Schedule 5.13 - Page 5

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SRE California 10 LBB, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 1, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 2, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 3, LLC

Member: SRE Holding LLC     100%

SRE Florida – 1, LLC

Member: SRE Holding LLC     100%

SRE Florida – 2, LLC

Member: SRE Holding LLC     100%

SRE Georgia 4, LLC

Member: SRE Holding LLC     100%

SRE Holding, LLC

Member:  Sonic Automotive, Inc.  100%

SRE Maryland – 1, LLC

Member: SRE Holding LLC     100%

SRE Nevada–2, LLC

Member: SRE Holding LLC     100%

SRE North Carolina – 2, LLC

Member: SRE Holding LLC     100%

SRE North Carolina – 3, LLC

Member: SRE Holding LLC     100%

SRE Ohio 1, LLC

Member: SRE Holding LLC     100%

SRE Ohio 2, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma–1, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma–2, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma–5, LLC

Member: SRE Holding LLC     100%

SRE South Carolina–2, LLC

Member: SRE Holding LLC     100%

SRE South Carolina – 3, LLC

Member: SRE Holding LLC     100%

SRE South Carolina – 4, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 1, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 2, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 3, LLC

Member: SRE Holding LLC     100%

SRE Tennessee-4, LLC

Member: SRE Holding LLC     100%

SRE Tennessee-5, LLC

Member: SRE Holding LLC     100%

SRE Texas – 1, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 2, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 3, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 4, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 5, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 6, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 7, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 8, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas 9, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 10, LLC

Member:   SRE Holdings LLC     100%

Schedule 5.13 - Page 6

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SRE Texas 11, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 12, LLC

Member:   SRE Holdings LLC     100%

SRE Virginia – 1, LLC

Member:   SRE Holdings LLC     100%

SRE Virginia – 2, LLC

Member:   SRE Holdings LLC     100%

SRM Assurance, Ltd.

Sonic Automotive, Inc. – 100%, 5,000 shares

Stevens Creek Cadillac, Inc.

L Dealership Group, Inc.  – 100%, 230,000 shares

Town and Country Ford, Incorporated

Sonic Automotive, Inc. – 100%, 471.25 shares

Tree Trunk, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

TT Denver, LLC

Member:   Tree Trunk, Inc.     100%

TTRE CO 1, LLC

Member:   Tree Trunk, Inc.     100%

Windward, Inc.

L Dealership Group, Inc. – 100%, 140,500 shares

 

Part (b).Other Equity Investments.

 

None.

 

Schedule 5.13 - Page 7

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.19

FRANCHISE AND FRAMEWORK AGREEMENT MATTERS

None.

 

 

Schedule 5.19 - Page 1

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13

LOCATION OF COLLATERAL

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

1. Sonic Automotive, Inc.

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

2. AnTrev, LLC

 

4401 Colwick Rd.

Charlotte, NC  

3. Arngar, Inc.

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

4. Autobahn, Inc.

 

 

 

 

 

 




Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

Elmer Street Lot

Belmont, CA

Schedule 6.13 - Page 1

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

5. FAA Beverly Hills, Inc.

 

 

 

 

 

FAA Beverly Hills, Inc.
(continued)

Beverly Hills BMW

Sales

 

 

Service

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW
Beverly Hills – Storage and
Service Overflow

 

8844 Wilshire Blvd. (BMW

Beverly Hills Storage & Service Overflow)


Parking Lot

 

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

6. FAA Concord H, Inc.

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

7. FAA Concord T, Inc.

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

8. FAA Dublin N, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC  

9. FAA Dublin VWD, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC  

10. FAA Holding Corp.

 

4401 Colwick Rd.

Charlotte, NC

11. FAA Las Vegas H, Inc.

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

12. FAA Poway H, Inc.

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

Schedule 6.13 - Page 2

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

13. FAA San Bruno, Inc.

 

 

 

 

 




 

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

14. FAA Santa Monica V, Inc.

Volvo of Santa Monica

4401 Colwick Rd.

Charlotte, NC

15. FAA Serramonte, Inc.

 

Serramonte Auto Plaza

Serramonte Mitsubishi

 

Serramonte Auto Plaza (Mitsubishi Service and Parts)

 

 

Serramonte Nissan

Kia Serramonte

 

 

Serramonte PDI Center

1500 Collins Ave.

Colma, CA

 

445 Serramonte Blvd.

Colma, CA

 

 

630 & 650 Serramonte Blvd.

Colma, CA

 

900 Collins Ave.

Colma, CA

16. FAA Serramonte H, Inc.

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

17. FAA Serramonte L, Inc.

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

18. FAA Stevens Creek, Inc.

Stevens Creek Nissan

 

 

 

Stevens Creek Nissan – Used Car Lot

 

Stevens Creek Nissan – Detail and Service Center

4855 & 4875 Stevens Creek Blvd.

San Jose, CA

 

4795 Stevens Creek Blvd.

San Jose, CA

 

4885 Stevens Creek Blvd.

San Jose, CA

19. FAA Torrance CPJ, Inc.

South Bay Chrysler Jeep Dodge

 

 

4401 Colwick Rd.

Charlotte, NC

20. FirstAmerica Automotive, Inc.

 

4401 Colwick Rd.

Charlotte, NC

21. Fort Mill Ford, Inc.

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

Schedule 6.13 - Page 3

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

22. Franciscan Motors, Inc.

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

23. Kramer Motors Incorporated

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

24. L Dealership Group, Inc.

 

4401 Colwick Rd.

Charlotte, NC

25. Marcus David Corporation

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

26. Massey Cadillac, Inc.

 

4401 Colwick Rd.

Charlotte, NC

27. Ontario L, LLC

Crown Lexus

1125 Kettering Dr.

Ontario, CA

28. Philpott Motors, Ltd.

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

29. SAI AL HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

30. SAI AL HC2, Inc.

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

Schedule 6.13 - Page 4

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

31. SAI Ann Arbor Imports, LLC

Mercedes-Benz of Ann Arbor




BMW of Ann Arbor

 

 

MB and BMW Shared Storage

570 Auto Mall Dr.
Ann Arbor, MI

501 Auto Mall Dr.
Ann Arbor, MI

 

7240 Jackson Road

Ann Arbor, MI

32. SAI Atlanta B, LLC

Global Imports BMW

Global Imports MINI

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

33. SAI Broken Arrow C, LLC

Momentum Chevrolet of Broken Arrow

 

Speedway Chevrolet

 

4401 Colwick Rd.

Charlotte, NC

34. SAI Chamblee V, LLC

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

35. SAI Clearwater T, LLC

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

36. SAI Columbus Motors, LLC

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

37. SAI Columbus T, LLC

Toyota West

Scion West

Hatfield Automall

 

1500 Automall Dr.

Columbus, OH

38. SAI Columbus VWK, LLC

Hatfield Kia

 

 

Hatfield Volkswagen

1455 Auto Mall Drive

 

 

1495 Automall Drive

Schedule 6.13 - Page 5

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

39. SAI Denver B, Inc.

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

40. SAI Denver M, Inc.

Mercedes-Benz of Denver

 

CPO & Service

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

940 S. Colorado Blvd.

4677 S. Broadway

41. SAI Fairfax B, LLC

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

42. SAI FL HC2, Inc.

 

4401 Colwick Rd.

Charlotte, NC

43. SAI FL HC3, Inc.

 

4401 Colwick Rd.

Charlotte, NC

44. SAI FL HC4, Inc.

 

4401 Colwick Rd.

Charlotte, NC

45. SAI FL HC7, Inc.

 

4401 Colwick Rd.

Charlotte, NC

46. SAI Fort Myers B, LLC

BMW of Fort Myers

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

13880 S. Tamiami Tr.

Fort Myers, FL

47. SAI Fort Myers H, LLC

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

48. SAI Fort Myers M, LLC

Mercedes-Benz of Fort Myers

 

15461 S. Tamiami Tr.

Fort Myers, FL

49. SAI Fort Myers VW, LLC

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

50. SAI GA HC1, LP

 

4401 Colwick Rd.

Charlotte, NC

Schedule 6.13 - Page 6

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

51. SAI Irondale Imports, LLC

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

52. SAI Irondale L, LLC

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

53. SAI Long Beach B, Inc.

Long Beach BMW

Long Beach MINI

2998 Cherry Ave.

Signal Hill, CA 90755

 

54. SAI MD HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

55. SAI Monrovia B, Inc.

BMW of Monrovia

MINI of Monrovia

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

550 E. Huntington Drive

Monrovia, CA

56. SAI Montgomery B, LLC

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

57. SAI Montgomery BCH, LLC

Classic Buick GMC Cadillac

 

833 Eastern Blvd.

Montgomery, AL

58. SAI Montgomery CH, LLC

Capitol Chevrolet

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

2820 Eastern Blvd.

Montgomery, AL

59. SAI Nashville CSH, LLC

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

60. SAI Nashville H, LLC

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

61. SAI Nashville M, LLC

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

62. SAI Nashville Motors, LLC

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

63. SAI OK HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

64. SAI Oklahoma City C, LLC

 

4401 Colwick Rd.

Charlotte, NC

Schedule 6.13 - Page 7

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

65. SAI Oklahoma City H, LLC

Momentum Honda Northwest

4401 Colwick Rd.

Charlotte, NC

66. SAI Oklahoma City T, LLC

Momentum Toyota Northwest

Momentum Scion Northwest

 

4401 Colwick Rd.

Charlotte, NC

67. SAI Orlando CS, LLC

Massey Cadillac [North]

Massey Saab of Orlando

 

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

68. SAI Peachtree, LLC

 

4401 Colwick Rd.

Charlotte, NC

69. SAI Riverside C, LLC

Riverside Chevrolet

Momentum Chevrolet of Tulsa

 

 

4401 Colwick Rd.

Charlotte, NC

70. SAI Rockville Imports, LLC

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

71. SAI Rockville L, LLC

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD

15814-A and B Paramount Dr.
Rockville, MD

72. SAI Santa Clara K, Inc.

Kia of Stevens Creek

4401 Colwick Rd.

Charlotte, NC

73. SAI Stone Mountain T, LLC

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

74. SAI TN HC1, LLC

 

4401 Colwick Rd.

Charlotte, NC

75. SAI TN HC2, LLC

 

4401 Colwick Rd.

Charlotte, NC

76. SAI TN HC3, LLC

 

4401 Colwick Rd.

Charlotte, NC

77. SAI Tulsa T, LLC

Momentum Toyota of Tulsa

Momentum Scion of Tulsa

Riverside Toyota

Riverside Scion

4401 Colwick Rd.

Charlotte, NC

Schedule 6.13 - Page 8

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

78. SAI Tysons Corner H, LLC

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

1593-1595 Spring Hill Rd.

Vienna, VA

79. SAI Tysons Corner I, LLC

Infiniti of Tysons Corner

 

 

(Wash Bays)

8527 Leesburg Pike

Vienna, VA

 

8525 Leesburg Pike

Vienna, VA

80. SAI VA HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

81. Santa Clara Imported Cars, Inc.

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

82. Sonic – 2185 Chapman Rd., Chattanooga, LLC

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

83. Sonic Advantage PA, L.P.

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

 

84. Sonic Agency, Inc.

 

4401 Colwick Rd.

Charlotte, NC

85. Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

Schedule 6.13 - Page 9

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

86. Sonic Automotive – 3401 N. Main, TX, L.P.

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

87. Sonic Automotive – 4701 I-10 East, TX, L.P.

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

88. Sonic Automotive – 9103 E. Independence, NC, LLC

Infiniti of Charlotte

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

9009 E. Independence Blvd.

Matthews, NC

89. Sonic Automotive Aviation, LLC

 

4401 Colwick Rd.

Charlotte, NC

90. Sonic Automotive F&I, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

91. Sonic Automotive of Chattanooga, LLC

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

92. Sonic Automotive of Nashville, LLC

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

93. Sonic Automotive of Nevada, Inc.

 

4401 Colwick Rd.

Charlotte, NC

94. Sonic Automotive of Texas, L.P.

Lone Star Ford

8477 North Fwy.

Houston, TX

95. Sonic Automotive Support, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

96. Sonic Automotive West, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

97. Sonic-Buena Park H, Inc.

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

98. Sonic – Cadillac D, L.P.

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

99. Sonic-Calabasas A, Inc.

Acura 101 West

24650 Calabasas Rd.

Calabasas, CA

Schedule 6.13 - Page 10

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

100. Sonic Calabasas M, Inc.

Mercedes-Benz of Calabasas

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

Parking lot north of and

abutting above address containing 20,036 square feet, more or less

 

21800 Oxnard Street

Woodland Hills, CA

101. Sonic-Capitol Cadillac, Inc.

Capitol Cadillac

 

Capitol Hummer

 

5901 S. Pennsylvania Ave.

Lansing, MI

 

102. Sonic-Capitol Imports, Inc.

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

103. Sonic – Carrollton V, L.P.

 

 

4401 Colwick Rd.

Charlotte, NC

104. Sonic – Carson F, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC

105. Sonic-Carson LM, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC

106. Sonic-Clear Lake Volkswagen, L.P.

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

107. Sonic – Denver T, Inc.

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

108. Sonic Development, LLC

 

4401 Colwick Rd.

Charlotte, NC

109. Sonic Divisional Operations, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

110. Sonic – Downey Cadillac, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC

111. Sonic - Fort Worth T, L.P.

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

112. Sonic - Frank Parra Autoplex, L.P.

Frank Parra Chevrolet

 

 

Frank Parra Chrysler Jeep Dodge

 

Frank Parra Mitsubishi

4401 Colwick Rd.

Charlotte, NC

113. Sonic Fremont, Inc.

Jaguar Fremont

Land Rover Fremont

Volvo Fremont

4401 Colwick Rd.

Charlotte, NC

Schedule 6.13 - Page 11

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

114. Sonic - Harbor City H, Inc.

Carson Honda

 

1435 E. 223rd St.

Carson, CA

115. Sonic Houston JLR, LP

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

116. Sonic Houston LR, L.P.

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

117. Sonic - Houston V, L.P.

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

118. Sonic-Jersey Village Volkswagen, L.P.

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

119. Sonic - Las Vegas C West, LLC

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

120. Sonic - Lone Tree Cadillac, Inc.

Don Massey Cadillac

 

 

Used Car

 

 

Don Massey Collision Center

8201 Parkway Dr.

Lone Tree, CO

 

8301 Parkway Drive

Lone Tree, CO

 

6208 E. County Line Rd.

Littleton, CO

121. Sonic - LS Chevrolet, L.P.

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

122. Sonic - LS, LLC

 

4401 Colwick Rd.

Charlotte, NC

123. Sonic - Lute Riley, L.P.

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

Schedule 6.13 - Page 12

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

124. Sonic - Massey Chevrolet, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC

125. Sonic Momentum B, L.P.

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West - Parking

 

 

Momentum Collision Center

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

126. Sonic Momentum JVP, L.P.

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

127. Sonic Momentum VWA, L.P.

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

 

2600 Southwest Freeway

Houston, TX

128. Sonic - Newsome Chevrolet World, Inc.

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

129. Sonic of Texas, Inc.

 

4401 Colwick Rd.

Charlotte, NC

130. Sonic-Plymouth Cadillac, Inc.

Don Massey Cadillac

40475 Ann Arbor Trail

Plymouth, MI

Schedule 6.13 - Page 13

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

131. Sonic Resources, Inc.

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

132. Sonic - Richardson F, L.P.

North Central Ford

1819 N. Central Expy.

Richardson, TX

133. Sonic - Sanford Cadillac, Inc.

 

4401 Colwick Rd.

Charlotte, NC

134. Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

W.I. Simonson

 

 

 

 

 

(Service)

 

 

(Parking)

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

 

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

135. Sonic - Shottenkirk, Inc.

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

136. Sonic - Stevens Creek B, Inc.

Stevens Creek BMW

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

4333 Stevens Creek Blvd.

San Jose, CA

137. Sonic-Volvo LV, LLC

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

138. Sonic Walnut Creek M, Inc.

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

Schedule 6.13 - Page 14

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

139. Sonic Wilshire Cadillac, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC

140. SRE Alabama - 2, LLC

N/A

N/A

141. SRE Alabama-5, LLC

N/A

N/A

142. SRE California - 1, LLC

N/A

N/A

143. SRE California-2, LLC

N/A

N/A

144. SRE California – 3, LLC

N/A

N/A

145. SRE California - 4, LLC

N/A

N/A

146. SRE California – 5, LLC

N/A

N/A

147. SRE California – 6, LLC

N/A

N/A

148. SRE California -7 SCB, LLC

N/A

N/A

149. SRE California – 8 SCH, LLC

N/A

N/A

150. SRE California – 9 BHB, LLC

N/A

N/A

151. SRE California 10 LBB, LLC

N/A

N/A

152. SRE Colorado - 1, LLC

N/A

N/A

153. SRE Colorado – 2, LLC

N/A

N/A

154. SRE Florida - 1, LLC

N/A

N/A

155. SRE Florida - 2, LLC

N/A

N/A

156. SRE Georgia – 4, LLC

N/A

N/A

157. SRE Holding, LLC

N/A

N/A

158. SRE Nevada – 2, LLC

N/A

N/A

159. SRE North Carolina – 2, LLC

N/A

N/A

160. SRE Ohio 1, LLC

N/A

N/A

161. SRE Ohio 2, LLC

N/A

N/A

162. SRE Oklahoma-1, LLC

N/A

N/A

163. SRE Oklahoma -2, LLC

N/A

N/A

164. SRE Oklahoma-5, LLC

N/A

N/A

165. SRE South Carolina – 2, LLC

N/A

N/A

166. SRE South Carolina-3, LLC

N/A

N/A

167. SRE South Carolina – 4, LLC

N/A

N/A

168. SRE Tennessee – 1, LLC

N/A

N/A

169. SRE Tennessee – 2, LLC

N/A

N/A

170. SRE Tennessee – 3, LLC

N/A

N/A

171. SRE Tennessee-4, LLC

N/A

N/A

172. SRE Tennessee – 5, LLC

N/A

N/A

173. SRE Texas – 1, L.P.

N/A

N/A

174. SRE Texas – 2, L.P.

N/A

N/A

175. SRE Texas – 3, L.P.

N/A

N/A

176. SRE Texas – 4, L.P.

N/A

N/A

177. SRE Texas – 5, L.P.

N/A

N/A

178. SRE Texas – 6, L.P.

N/A

N/A

179. SRE Texas – 7, L.P.

N/A

N/A

180. SRE Texas – 8, L.P.

N/A

N/A

181. SRE Texas 9, LLC

N/A

N/A

182. SRE Texas 10, LLC

N/A

N/A

183. SRE Texas 11, LLC

N/A

N/A

184. SRE Texas 12, LLC

N/A

N/A

185. SRE Virginia – 1, LLC

N/A

N/A

Schedule 6.13 - Page 15

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles,
Fictitious Names and “d/b/a”
Names

III.

Collateral Locations

186. Stevens Creek Cadillac, Inc.

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

187. Town and Country Ford, Incorporated

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

188. Tree Trunk, Inc.

 

4401 Colwick Rd.

Charlotte, NC

189. TT Denver, LLC

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

190. TTRE CO 1, LLC

N/A

N/A

191. Windward, Inc.

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

 

 

Schedule 6.13 - Page 16

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01

EXISTING LIENS

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Sonic Automotive, Inc.

Delaware Secretary of State

Dell Financial Services L.L.C.

 

Amendment: Continuation

 

Amendment: Change S/P from Dell Financial Services L.P.

 

05/19/2006

 

04/20/2011

 

04/18/2012

61708031

 

20111474157

 

20121493073

 

Leased equipment

Dell Financial Services L.L.C.

 

Amendment: Continuation

 

Amendment: Change S/P from Dell Financial Services L.P.

 

05/19/2006

 

04/20/2011

 

04/18/2012

61708049

 

20111474140

 

20121493081

 

Leased equipment

GE Money Bank

06/29/2010

20102272346

Precautionary filing relating to GE Money Bank CarCareONE open-end credit
program.




Autobahn, Inc., d/b/a Autobahn Motors

California Secretary of State

 

Mercedes-Benz of North America, LLC

 

 

Amendment: Continuation

 

Amendment: Change Debtor address

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Continuation

 

Amendment: Continuation

 

Amendment: Continuation

 

12/10/1991

 

 

08/21/1996

 

01/21/1997

 

09/27/2000

 

10/30/2001

 

10/10/2006

 

08/22/2011

 

91261652

 

 

96234C0412

 

97021C0292

 

00273C0058

 

01304C0008

 

06-70880947

 

11-72818029

 

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz North America, Inc. in accordance with the provisions of the
Mercedes-Benz Dealer Agreement

 

FAA Beverly Hills, Inc., d/b/a Beverly Hills BMW

California Secretary of State

Schedule 7.01 - Page 1

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment: Change S/P name

from Inc. to LLC

 

Amendment: Restate collateral to delete Inc. and add LLC

 

Amendment: Delete Debtor d/b/a

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Change Debtor information

 

Amendment: Change Debtor information

 

Amendment: Continuation

10/27/1999

 

08/20/2004

 

05/10/2005

 

05/10/2005

 

 

05/10/2005

 

10/30/2007

 

10/30/2007

 

10/30/2007

 

12/04/2007

 

08/04/2009

 

02/10/2011

 

12/13/2011

 

05/07/2014

9930660594

 

04-10021858

 

05-70262321

 

05-70262327

 

 

05-70262328

 

07-71348214

 

07-71348217

 

07-71348201

 

07-71389993

 

09-72045370

 

11-72603191

 

11-72939269

 

14-74109558

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, tools,
special tools, equipment, signage, warranty advances, holdbacks, incentives,
warranty credits, parts and accessories, Lifestyle products and gift articles
that are manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North
America, Inc. and/or bear trademarks of BMW, all accessions and additions
thereto and all proceeds of any of the foregoing, including insurance proceeds,
and a security interest in and right of setoff with respect to all credits and
right to payment (e.g. holdbacks, bonuses, incentives, warranty credits and the
like) held by BMW, its subsidiaries and affiliates for the account of debtor,
and as to the foregoing whether now owned or hereafter acquired

 

FAA Serramonte, Inc., d/b/a Serramonte Auto Plaza, Serramonte Mitsubishi,
Serramonte Nissan

California Secretary of State

 

Nissan Motor Acceptance Corporation

 

Amendment:  Change S/P address

 

Amendment:  Change S/P address

 

Amendment:  Continuation

 

05/05/2005

 

11/06/2006

 

02/25/2008

 

12/04/2009

 

05-7025737733

 

06-70909112

 

08-71483201

 

09-72160741

 

 

Signs, together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations

 

FAA Stevens Creek, Inc., d/b/a Stevens Creek Nissan

California Secretary of State

Nissan Motor Acceptance Corporation

 

Amendment: Continuation

08/21/2007

 

03/07/2012

07-7126162527

 

12-73037533

Signs, together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations.

 

Ryna Capital Corporation

04/27/2010

10-7229801878

Leased Equipment: Items per lease schedule #229720 which includes: 1- 240
Complete system WR Series including: 1 – 240 TALL Lighted Drawer, Server, 17”
Flat Monitor, Mouse, Keyboard, CDRW, Web Plus, Automated Report Generator and
Auto Sales Plus SW License.

 

Schedule 7.01 - Page 2

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

SAI Ann Arbor Imports, LLC, d/b/a Mercedes-Benz of Ann Arbor, BMW of Ann Arbor,
Auto-Strasse

Michigan Secretary of State

 

BMW of North America, LLC

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment:  Change Debtor name

 

Amendment: Continuation

 

10/23/2003

 

11/21/2006

 

09/05/2008

 

01/26/2009

 

07/11/2013

 

2003202420-2

 

2006194891-4

 

2008139289-4

 

2009012242-6

 

2013100550-5

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances, parts
and accessories, Lifestyle products and gift articles that are manufactured or
sold by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired.

 

Mercedes-Benz USA, LLC

 

Amendment:  Continuation

 

Amendment:  Change Debtor name

 

Amendment: Continuation

11/05/2003

 

09/25/2008

 

02/12/2009

 

09/03/2013

2003212735-1

 

2008149688-2

 

2009023157-8

 

2013127555-6

 

Motor vehicles, parts, and accessories for which payment has not been received
by Mercedes-Benz USA, LLC, in accordance with the provisions of the
Mercedes-Benz Dealer Agreements

Vesco Oil Corporation

(filed under Debtor d/b/a and f/k/a)

 

Amendment: Continuation

05/30/2007

 

12/01/2011

2007085884-9

 

2011168100-8

(a)Equipment on loan:  (1) DW165 tank, 165 gal double wall; (1) G575215A pump,
flojet; (1) 1740002S strainer, flojet; (1) A770A30B-PB hose, flex 1/4” x 30”;
(1) 180-685 water bibb; (1) 110-318 air regulator; (1) 29850 air gauge; (1) 210
air coupler; (1) P6-6 hose 6’ x 2/8” air

 

Vesco Oil Corporation

(filed under Debtor f/k/a and d/b/a)

03/15/2010

2010034515-4

Equipment on loan 1 75500 Power Steering Fluid Service Machine, 1 M75600 SS
Cleaner Appl Tool, 1 M74100 Tool, Air Intake System

 

Vesco Oil Corporation

(filed under Debtor f/k/a and d/b/a)

03/17/2010

2010035558-5

Equipment on loan 1 M75600 SS Cleaner Appl Tool, 1 M75500 Power Steering
Machine, 1 M73010 GM Kit SSAKITGM, 1 RM7805 3 Tube Power Flush Machine, 1 M98250
Brake Fluid Machine

 

 

SAI Atlanta B, LLC, d/b/a Global Imports BMW, Global Imports MINI

Georgia Central Filing

Schedule 7.01 - Page 3

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

 

 

 

 

 

 

 

 

 

 

Amendment:  Change Debtor name

 

Amendment: Change Debtor information

 

Amendment: Continuation

09/04/2007

 

 

 

 

 

 

 

 

 

 

 

03/02/2009

 

10/21/2011

 

05/25/2012

0602007-10773

 

 

 

 

 

 

 

 

 

 

 

0602009-01822

 

0602011-09110

 

0602012-04691

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired

Manheim Remarketing, Inc. for itself and as agent

04/25/2013

67-2013-002712

All motor vehicle inventory now or hereafter acquired by Debtor from S/P
including the proceeds and produces therefrom and all increase, substitutions,
replacements, additions and accessions thereto, as well as proceeds from
insurance policies insuring any of the foregoing.

 

 

SAI Broken Arrow C, LLC

Oklahoma Secretary of State

 

American Tire Distributors, Inc.

(filed under Debtor former name)

 

 

Amendment:  Continuation

 

 

06/21/2005

 

 

 

02/22/2010

 

2005007653634

 

 

 

20100222020166230

 

All inventory or merchandise purchased from secured party and held for sale or
lease or furnished or to be furnished under contract of service, and all
proceeds of the foregoing, and all equipment and proceeds thereof including all
additions, accessions or substitutions; all proceeds

 

SAI Columbus VWK, LLC d/b/a Volkswagen West, Hatfield Kia, Hatfield Volkswagen

Ohio Secretary of State

Vesco Oil Corporation

 

(Under Debtor name Hatfield Volkswagen)

 

04/11/2013

OH00166230197

Equipment on loan: 1 RM94000 Refurb Machine Collant w/Adapter, 1 M75006 tool
Foaming Intake Audi/VW

 

SAI Denver B, LLC

Colorado Secretary of State

Schedule 7.01 - Page 4

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

08/09/2013

 

09/03/2013

 

09/03/2013

 

01/06/2014

 

01/07/2014

20132070604

 

20132077140

 

20132077141

 

2014001400

 

20142001812

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of

the foregoing, including insurance proceeds and a security interest in and right
of setoff with respect to all credits and rights to payments held by BMW, its
subsidiaries and affiliates for the account of Debtor and as to all of the
foregoing whether now owned or hereafter acquired.

 

SAI Denver M, LLC

Colorado Secretary of State

Mercedes-Benz USA, LLC

08/30/2013

20132076420

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, the Debtor has granted to MBUSA a purchase money security interest in
all new Mercedes-Benz automobiles, light trucks, Maybach automobiles, commercial
vehicles and smart automobiles and Mercedes-Benz, Maybach, commercial vehicle
and smart parts, accessories and special tools sold by MBUSA to Debtor for which
MBUSA has not received payment.

 

 

SAI Fort Myers B, LLC

Florida Secretary of State

 

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor name

 

Amendment: Add collateral

 

Amendment: Change Debtor information

 

Amendment: Continuation

 

04/05/2002

 

01/29/2007

 

03/10/2008

 

02/27/2009

 

06/01/2010

 

08/26/2010

 

01/26/2012

 

200200808778

 

200704690533

 

200807835615

 

200900101049

 

201002611537

 

201003111295

 

201206072162

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances, parts
and accessories, Lifestyle products and gift articles that are manufactured or
sold by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired.

 

 

SAI Fort Myers M, LLC, d/b/a Mercedes-Benz of Fort Myers

Florida Secretary of State

Schedule 7.01 - Page 5

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Mercedes-Benz USA, LLC

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Continuation

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor name

 

Amendment:  Continuation

 

02/29/2000

 

02/16/2001

 

11/19/2004

 

12/21/2006

 

02/11/2009

 

01/20/2010

 

200000050147-6

 

200100036392-5

 

20040835754X

 

200604417827

 

200900014006

 

20100187531X

 

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz USA, Inc. in accordance with the provisions of the Mercedes-Benz
Dealer Agreement

 

SAI Irondale Imports, LLC, d/b/a Tom Williams Imports, Audi, BMW, Porsche, Land
Rover

Alabama Secretary of State  

 

BMW of North America, LLC

 

Amendment: Change Debtor address

 

Amendment: Change Debtor name to delete d/b/a

 

Amendment: Change S/P name from BMW of North America, Inc.

 

Amendment: Continuation

 

 

 

Amendment: Restate collateral

 

Amendment:  Change Debtor name

 

Amendment:  Change Debtor address

 

Amendment:  Continuation

 

02/17/2000

 

03/23/2004

 

02/01/2005

 

02/01/2005

 

 

02/01/2005

 

 

 

01/17/2006

 

04/02/2009

 

10/01/2009

 

12/10/2009

 

B2000-07123 FS

 

B2000-07123AM

 

B2000-07123AM

 

B2000-07123AM

 

 

B2000-07123 CS

 

 

 

B2000-07123 AM

 

B2000-07123AM

 

B2000-07123AM

 

B2000-07123CS

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America LLC (collectively “BMW”) and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right to set off with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of debtor, and as to all of the
foregoing whether now owned or hereafter acquired.

 

 

SAI Long Beach B, Inc., d/b/a Long Beach BMW, Long Beach MINI

California Secretary of State

Schedule 7.01 - Page 6

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment: Continuation

08/13/2007

 

06/25/2012

07-7125294239

 

12-73181533

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including

insurance proceeds, and a security interest in and right of setoff with respect
to all credits and right to payment (e.g. holdbacks, bonuses, incentives,
warranty credits and the like) held by BMW, its subsidiaries and affiliates for
the account of debtor, and as to the foregoing whether now owned or hereafter
acquired .

 

 

SAI Monrovia B, Inc., d/b/a BMW of Monrovia, MINI of Monrovia

California Secretary of State

BMW of North America, LLC

 

Amendment: Change Debtor information

12/05/2013

 

01/30/2014

13-7389419136

 

14-73972817

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of Debtor and as to all of the
foregoing whether now owned or hereafter acquired.

 

Internal Revenue Service

12/1/2013

14-7394160904

940 Tax Lien for period ending 12/31/2007 totaling $25,509.49

 

 

SAI Montgomery B, LLC, d/b/a BMW of Montgomery

Alabama Secretary of State

BMW of North America, LLC

 

Amendment:  Change Debtor name

 

Amendment:  Continuation

 

Amendment: Change Debtor information

06/27/2005

 

04/02/2009

 

03/10/2010

 

10/10/2013

B05-0489290 FS

 

B05-0489290AM

 

B05-0489290CS

 

B05-0489290AM

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

Schedule 7.01 - Page 7

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

SAI Montgomery CH, LLC, d/b/a Capitol Chevrolet, Capitol Hyundai

Alabama Secretary of State

SLP Performance Parts Inc.

01/24/2013

B13-7021877FS

All products purchased from SLP Performance Parts, vehicles modified with SLP
Performance Parts products, and all proceeds therefrom.

 

 

SAI Nashville M, LLC, d/b/a Mercedes-Benz of Nashville, smart Center of
Nashville

Tennessee Secretary of State

 

Mercedes-Benz USA, LLC

 

 

Amendment: Change Debtor name

 

Amendment:  Continuation

 

Amendment: Restate collateral

 

04/07/2005

 

 

02/12/2009

 

01/21/2010

 

05/15/2013

 

305-020582

 

 

209-007725

 

210-008425

 

313-503573

 

 

Motor vehicles, parts, and accessories for which payment has not been received
by Mercedes-Benz USA, LLC in accordance with the provisions of the Mercedes-Benz
Dealer Agreements

 

 

 

 

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, the Debtor has granted to MBUSA a purchase money security interest in
all new Mercedes-Benz automobiles, light trucks, Maybach automobiles, commercial
vehicles and smart automobiles and Mercedes-Benz, Maybach, commercial vehicle
and smart parts, accessories and special tools sold by MBUSA to Debtor for which
MBUSA has not received payment.

 

Daimler Vehicle Innovations USA LLC

05/07/2012

212-023435

(b)In accordance with the terms and conditions of the Daimler Vehicle
Innovations USA LLC smart Passenger Car Vehicle Dealer Agreement Debtor has
granted to DVIUSA a purchase money security interest in all new smart Passenger
Car Vehicles, smart Passenger Car Vehicle parts, accessories and special tools
sole by DVIUSA to Debtor for which DVIUSA has not received payment.

 

SAI Oklahoma City C, LLC

Oklahoma Secretary of State

Schedule 7.01 - Page 8

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

American Tire Distributors, Inc.

(Filed in former name of Debtor)

 

 

Amendment:  Continuation

 

 

07/25/2005

 

 

 

02/23/2010

 

2005009154834

 

 

 

20100223020172910

 

 

All inventory or merchandise purchased from secured party and held for sale or
lease or furnished or to be furnished under contract of service, and all
proceeds of the foregoing, and all equipment and proceeds thereof including all
additions, accessions or substitutions; all proceeds

 

SAI Oklahoma City T, LLC, d/b/a Dub Richardson Toyota, Dub Richardson Scion

Oklahoma Secretary of State

American Tire Distributors, Inc.

(in Debtor former name)

 

 

 

Amendment: Continuation

02/27/2006

 

 

 

 

11/24/2010

2006002320015

 

 

 

 

20101124021165130

 

All debtors inventory or  merchandise purchased from Secured Party now or
hereafter acquired and held for sale or lease or furnished or to be furnished
under contract of services, and all proceeds of the foregoing (all hereinafter
called inventory), and all equipment and proceeds thereof including any and all
additions, accessions, or substitutions; proceeds

 

Sonic Automotive-9103 E. Independence, NC, LLC, d/b/a Infiniti of Charlotte

North Carolina Secretary of State

Nissan Motor Acceptance Corporation

 

Amendment: Change Debtor information

 

Amendment: Change S/P from Infiniti Financial Services, a division of Nissan
Motor Acceptance Corporation

 

Amendment: Continuation

 

12/04/2007

 

07/06/2012

 

07/09/2012

 

 

 

07/09/2012

20070113213A

 

20120063687G

 

20120063905K

 

 

 

20120063998A

Leased Equipment:  Signs, together with all related materials, tools, parts,
fittings, supports, fixings, attachments, illumination, electrical cables,
connections and equipment, and concrete foundations.

 

 

Sonic Automotive Aviation, LLC

North Carolina Secretary of State

 

Millrock Aviation Financial, L.L.C.

 

07/29/2013

 

20130073295C

 

Leased Equipment: Dassault Aviation model Falcon 2000EX aircraft s/n 200 and
U.S. Reg. Nos. N501RR; and 2 – Pratt & Whitney Canada model PW308C aircraft
engines s/n’s PCE-CF0431 and PCE-CF0435; together with all other property
essential and appropriate to the operation of the Aircraft, including all
instruments, avionics, auxiliary power units, engines, equipment and accessories
attached to and connected with the Aircraft,; all log books, manuals and other
documents issued for, or reflecting use or maintenance of the Aircraft together
with all other attachments, accessories, accessions, additions, replacements,
exchanges and substitutions now or hereafter attached thereto and made a part
thereof, and all insurance or other proceeds.

 

 

Sonic Automotive of Chattanooga, LLC, d/b/a BMW of Chattanooga

Tennessee Secretary of State

Schedule 7.01 - Page 9

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Continuation

10/28/2002

 

11/21/2006

 

07/24/2007

 

09/26/2012

302-060389

 

206-073733

 

107-039829

 

212-060018

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired .

 

 

Sonic Automotive of Nashville, LLC, d/b/a BMW of Nashville, MINI of Nashville,
Sonic Automotive Body Shop

Tennessee Secretary of State

BMW of North America, Inc.

 

Amendment: Add Debtor information

11/29/2012

 

01/16/2014

312-344637

 

U0030.3049

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of Debtor and as to all of the
foregoing whether now owned or hereafter acquired.

 

 

Sonic Automotive of Texas, L.P., d/b/a Lone Star Ford

Texas Secretary of State

Ford Motor Company

 

(Debtor name of Lone Star Ford, Inc.)

04/03/2012

12-0010279870

Industrial equipment – Rotunda general service equipment tools and fixtures
including but not limited to equipment now in possession or hereafter acquired
by Debtor and all proceeds

 

 

Sonic-2185 Chapman Rd., Chattanooga, LLC, d/b/a Economy Honda Cars, Economy
Honda Superstore

Tennessee Secretary of State

Ally Financial

 

Amendment: Change S/P from GMAC

 

Amendment: Continuation

02/22/2008

 

09/26/2012

 

09/10/2012

308-015486

 

312-340110

 

212-054476

Motor vehicles purchased by Debtor through the Smart Auction or
UsedVehicleAuction.com (SM) web site service and all proceeds thereof.

 

Schedule 7.01 - Page 10

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Sonic-Calabasas M, Inc., d/b/a Mercedes-Benz of Calabasas

California Secretary of State

Mercedes-Benz USA, LLC

 

Amendment: Continuation

07/31/2007

 

05/04/2012

07-7124004691

 

12-73117907

New motor vehicles, parts and accessories for which payment has not been
received by Mercedes-Benz USA LLC, in accordance with the provisions of the
Mercedes-Benz Dealer Agreements

 

 

Sonic-Frank Parra Autoplex, L.P., d/b/a Frank Parra Chevrolet, Frank Parra
Chrysler Jeep, Frank Parra Chrysler Jeep Dodge

Texas Secretary of State

Wynns, a division of Illinois Tool Works, Inc.

 

 

 

Amendment: Delete collateral

 

09/07/2010

 

 

 

11-00315423

10-0025914840

 

 

 

11-00315423

Enviropurge with sight glass, Enviropurge tool adapter kit [collateral
attributable to Frank Parra CJ]

 

SAI Fairfax B, LLC, f/k/a Sonic-Manhattan Fairfax, Inc., d/b/a BMW of Fairfax

Virginia Secretary of State

 

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Delete d/b/a as additional debtor

 

Amendment: Restate collateral

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Change Debtor name

 

Amendment: Continuation

 

09/27/1999

 

07/09/2004

 

07/14/2005

 

07/14/2005

 

12/28/2005

 

01/25/2007

 

09/22/2008

 

06/08/2009

 

10/26/2012

 

04/01/2014

 

990927-7803

 

040709-7310-4

 

050714-7028-8

 

050714-7026-4

 

051228-7173-5

 

070125-7270-6

 

080922-7434-6

 

090608-7346-5

 

121026-3977-2

 

14-01-01-6331-1

 

 

All unpaid BMW Motor Vehicles, including BMW automobiles and motorcycles,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories that are manufactured or sold by Bayerische Motoren Werks AG and/or
BMW of North America, Inc. and or bear trademarks of BMW, all accessions and
additions thereto and all proceeds of any of the foregoing whether now owned or
hereafter acquired

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

Sonic Momentum B, L.P., d/b/a Momentum BMW, Momentum MINI, Momentum Collision
Center

Texas Secretary of State

Schedule 7.01 - Page 11

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment:  Continuation

 

Amendment: Change Debtor information

 

Amendment: Continuation

09/24/2004

 

04/20/2009

 

10/17/2011

 

05/19/2014

04-0082933655

 

09-00112142

 

11-00303846

 

14-00158173

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

Sonic Santa Monica M, Inc., d/b/a W.I. Simonson

California Secretary of  State

Mercedes-Benz USA, LLC

 

Amendment: Continuation

06/02/2005

 

04/16/2010

05-7029278010

 

1072291571

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz USA, LLC in accordance with the provisions of the Mercedes-Benz
Dealer Agreement.

 

Manheim Remarketing, Inc. for itself and as agent

05/09/2013

13-7359741474

All motor vehicle inventory now or hereafter acquired by Debtor from S/P
including the proceeds and produces therefrom and all increase, substitutions,
replacements, additions and accessions thereto, as well as proceeds from
insurance policies insuring any of the foregoing.

 

 

Sonic-Stevens Creek B, Inc., d/b/a Stevens Creek BMW

California Secretary of State

Schedule 7.01 - Page 12

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

BMW of North America, Inc.

 

Amendment: Change Debtor address

 

Amendment: Continuation

 

Amendment: Change Debtor name from f/k/a

 

Amendment: Change Debtor address

 

Amendment: Change S/P address

 

 

Amendment:  Restate collateral

 

Amendment: Delete Debtor d/b/a

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

01/31/2000

 

01/30/2001

 

11/23/2004

 

11/23/2004

 

03/07/2005

 

05/10/2005

 

 

05/10/2005

 

12/01/2005

 

02/26/2009

 

12/22/2009

 

0003360313

 

01031C0242

 

04-70065566

 

04-70065565

 

05-70182663

 

05-70282350

 

 

05-70262352

 

05-70503928

 

09-71889092

 

09-72177363

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired

 

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische

Motoren Werks AG and/or BMW of North America LLC (collectively “BMW”) and/or
bear trademarks of BMW, all accessions and additions thereto and all proceeds of
any of the foregoing, including insurance proceeds, and a security interest in
and right to set off with respect to all credits and rights to payments held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to all of
the foregoing whether now owned or hereafter acquired

 

SAI Tysons Corner I, LLC, f/k/a Sonic Tysons Corner Infiniti, Inc., d/b/a
Infiniti of Tysons Corner

Virginia State Corporation Commission

Nissan Motor Acceptance Corporation

 

Amendment: Change S/P name from Infiniti Financial Services, a division of
Nissan Motor Acceptance Corporation

 

Amendment: Continuation

 

Amendment: Change Debtor name

05/20/2008

 

01/14/2013

 

 

 

02/01/2013

 

03/05/2013

080520-7396-2

 

130114-3896-8

 

 

 

130201-3900-4

 

130305-3887-4

 

Signs, together with all related materials, tools, parts, fittings, supports,
footings, attachments, documentation, electrical cables, connections and
equipment, and concrete foundations

 

 

Sonic Walnut Creek M, Inc., d/b/a Mercedes-Benz of Walnut Creek

California Secretary of State

Mercedes-Benz USA, LLC

 

 

Amendment: Continuation

03/16/2006

 

 

01/18/2011

06-7062844976

 

 

11-72579286

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz USA LLC, in accordance with the provisions of the Mercedes-Benz
Dealer Agreements

 

Town and Country Ford, Incorporated

North Carolina Secretary of State

Ford Motor Company

10/30/2013

2013010781G

Industrial equipment – Rotunda general service equipment tools and fixtures
including equipment now in possession or hereafter acquired by Debtor and all
proceeds.

 

 

Schedule 7.01 - Page 13

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.03

EXISTING INDEBTEDNESS

Description

Creditor

Original Principal Balance

Principal Balance

as of 5/31/14

Maturity Date

Advantage Lease Holdings*

iStar Financial

$8,213,445

$3,404,950

09/01/2016

Richmond Lease Holdings*

iStar Financial

$5,622,157

$1,169,838

11/01/2015

Momentum Lease Holdings*

iStar Financial

$12,735,033

$2,770,623

12/01/2015

Capital Lease – Concord Toyota Facility

1090 Concord Associates, LLC

$6,514,841

$5,004,519

12/01/2025

 

*Indicates indebtedness constituting “Falcon Indebtedness”

 

 

Schedule 7.03 - Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Sonic Automotive, Inc.

4401 Colwick Road

Charlotte, North Carolina 28211

Attention:  Stephen K. Coss and Heath R. Byrd

Telephone: 704-566-2420 and 704-566-2482

Facsimile:  704-927-3412 and 704-973-0798

Email:   steve.coss@sonicautomotive.com and heath.byrd@sonicautomotive.com

Website Address:  www.sonicautomotive.com

U.S. Taxpayer ID Number:  56-2010790

 

 

ADMINISTRATIVE AGENT:

For Payments and Requests for Credit Extensions:

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, North Carolina 28255

Attention: Jelani S. Ford

Telephone:  980-386-7637

Facsimile: 704-719-8266

Email: jelani.s.ford@bankofamerica.com

 

Wire Instructions:

Bank of America, N. A.

New York, New York

ABA Number:   026009593

Account Name:   Bank of America Credit Services

Account Number: 136-621-225-0600

Reference:   Sonic Automotive, Inc.

 




Schedule 10.02 - Page 1

 

--------------------------------------------------------------------------------

 

 

For Credit Related Matters:

Bank of America, N.A.

100 N. Westshore Boulevard

Mail Code:  FL2-399-02-05

Tampa, Florida 33609

Attention: Kenneth W. Winston

Telephone:   813-384-3638

Facsimile: 800-851-6341

Email: kenneth.winston@baml.com

 

with copy to:

Bank of America, N.A.

800 Hingham Street

Mail Code:  MA1-600-01-01

Rockland, Massachusetts  02370

Attention: M. Patricia Kay

Telephone:   781-878-2109

Email: patty.kay@baml.com

 

Other Notices/Deliveries to Administrative Agent:

Bank of America, N.A.

135 South LaSalle Street

Mail Code:  IL4-135-09-61

Chicago, Illinois  60604

Attention: Renee Marion

Telephone:   312-828-3972

Facsimile:   877-206-8433

Email: renee.marion@baml.com

 

 

LETTER OF CREDIT ISSUERS:

Bank of America, N.A.

1 Fleet Way

Mail Code:  PA6-580-02-30

Scranton, Pennsylvania  18507

Attention: Alfonso Malave

Telephone: 570-496-9622
Facsimile:   800-755-8743

Email:   alfonzo.malave@baml.com

 

 




Schedule 10.02 - Page 2

 

--------------------------------------------------------------------------------

 

 

SWING LINE LENDER:

BANK OF AMERICA, N.A.

101 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, North Carolina 28255

Attention: Jelani S. Ford

Telephone:   980-386-7637
Facsimile:   704-719-8266
Email:   jelani.s.ford@bankofamerica.com

 

 

Schedule 10.02 - Page 3

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:  ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of July 23, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement” the
terms defined therein being used herein as therein defined), among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer, and Wells Fargo Bank, National Association, as an
L/C Issuer.  

The undersigned hereby requests (select one):

¨  A Borrowing of Committed Loans

¨  A conversion of Committed Loans

1. On _________________________ (a Business Day).

2. In the amount of $_______________.

3. Comprised of _______________________________________.

[Type of Committed Loan requested]

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Credit Agreement.

SONIC AUTOMOTIVE, INC.

By:

 

Name:

 

Title:

 

 

 

A-1

Form of Committed Loan Notice

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of July 23, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement” the
terms defined therein being used herein as therein defined), among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer, and Wells Fargo Bank, National Association, as an
L/C Issuer.  

The undersigned hereby requests (select one):

¨  A Swing Line Borrowing

¨  A conversion of Swing Line Loans

1. On _______________ (a Business Day).

2. In the amount of $_______________.

3. Comprised of _________________________________________________.

[Type of Swing Line Loan requested]

The Swing Line Borrowing, if any, requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Credit Agreement.

SONIC AUTOMOTIVE, INC.

By:

 

Name:

 

Title:

 

 

 

B-1

Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF NOTE

_______________

FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Company under
that certain Third Amended and Restated Credit Agreement, dated as of July 23,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the Company, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer, and Wells Fargo Bank, National Association, as an
L/C Issuer.  

The Company promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement.  Except as
otherwise provided in Section 2.04(f) of the Credit Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Subsidiary Guaranty and is secured by the Collateral.  [This
Note is issued in replacement of a Note dated July 8, 2011, issued to the Lender
pursuant to the Credit Agreement (the “Existing Note”), and does not effect any
refinancing or extinguishment of the indebtedness and obligations of such
Existing Note and is not a novation but is a replacement of such Existing
Note.]  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall (if required by the Credit Agreement) become, or may be declared
to be, immediately due and payable all as provided in the Credit
Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.




C-1

Form of Note

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.

SONIC AUTOMOTIVE, INC.

By:

 

Name:

 

Title:

 

 

 

 

C-2

Form of Note

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

Form of Note

--------------------------------------------------------------------------------

 

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]2  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit or the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.

Assignor[s]:

 

 

 

 

 

 







 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

D-1

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

2.

Assignee[s]:______________________________

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower or the Company:Sonic Automotive, Inc., a Delaware corporation

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.

Credit Agreement:Third Amended and Restated Credit Agreement, dated as of July
23, 2014 among Sonic Automotive, Inc., a Delaware corporation, the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, and Wells Fargo Bank, National Association,
as an L/C Issuer.  

 

6.

Assigned Interest:

 

 

 

Assignor[s]3

 

 

 

Assignee[s]4

Aggregate

Amount of Commitment

for all Lenders5*

Amount of Commitment Assigned*

Percentage
Assigned of Commitment 6

CUSIP Number

 

 

$________

$________

________%

 

 

 

$________

$________

________%

 

 

 

$________

$________

________%

 

 

[7.

Trade Date:__________________]  7

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

3 

List each Assignor, as appropriate.

4 

List each Assignee, as appropriate.

5 **

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

7 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

D-2

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR:

 

 

[NAME OF ASSIGNOR]

 

 

By:

 

 

Title:

 

 

ASSIGNEE:

 

 

[NAME OF ASSIGNEE]

 

 

By:

 

 

Title:

[Consented to and] 8 Accepted:

 

BANK OF AMERICA, N.A., as Administrative

Agent [, an L/C Issuer and Swing Line Lender]

 

By: _________________________________
      Title:

 

[Consented to:]9

 

WELLS FARGO BANK, NATIONAL

ASSOCATION, as an L/C Issuer

By: _________________________________
      Title:

 

[Consented to:] 10

SONIC AUTOMOTIVE, INC.

By: _________________________________
      Title:

 

 

8 

To be added only if the consent of the Administrative Agent, such L/C Issuer or
Swing Line Lender, as applicable,  is required by the terms of the Credit
Agreement.

9 

To be added only if the consent of the applicable L/C Issuer is required by the
terms of the Credit Agreement.  

10 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

D-3

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

 

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

D-4

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of North
Carolina.

 

 

 

D-5

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF THIRD AMENDED AND RESTATED

SUBSIDIARY GUARANTY

See attached.

 

E-1

Form of Second Amended and Restated Subsidiary Guaranty

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: __________, _____

 

 

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to (i) that certain Third Amended and Restated Credit
Agreement, dated as of July 23, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Revolving
Credit Agreement”; all terms used herein but not otherwise defined herein have
the respective meanings given thereto in the Revolving Credit Agreement), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Revolving Administrative Agent”), Swing Line Lender and an
L/C Issuer and Wells Fargo Bank, National Association, as an L/C Issuer and (ii)
that certain Second Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement, dated as of July 23, 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Floorplan Credit Agreement”; and collectively with the Revolving Credit
Agreement, the “Credit Agreements”), among the Company, certain Subsidiaries of
the Company from time to time party thereto, the lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent (in such capacity, the
“Floorplan Administrative Agent”, and collectively with the Revolving
Administrative Agent, the “Administrative Agents”), New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured Parties (as defined in the Floorplan Credit Agreement).  

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Company, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agents on the behalf of the
Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of each Credit Agreement for the fiscal year of the
Company ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of each Credit Agreement for the fiscal quarter of the
Company ended as of the above date.  Such quarterly financial statements fairly
present the financial condition, results of

F-1

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

[Use following paragraph 1 for fiscal month-end financial statements, if
required]

1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(c) of each Credit Agreement for the fiscal month of the Company
ended as of the above date.  Such monthly financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of each Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.

3.A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party has performed and observed all
of its Obligations under the Loan Documents, and

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party has performed and observed all
of its Obligations under the Loan Documents (each defined term used in this
Section 4 shall have the meanings set forth for such term in the Floorplan
Credit Agreement), and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

F-2

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

5.The representations and warranties of the Company and each Loan Party
contained in Article V of the Revolving Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Revolving Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Revolving Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

6.The representations and warranties of the Company and each Loan Party
contained in Article V of the Floorplan Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Floorplan Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Floorplan Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered (each defined term used in this Section
6 shall have the meanings set forth for such term in the Floorplan Credit
Agreement).

7.The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

SONIC AUTOMOTIVE, INC.

By:

 

Name:

 

Title:

 

 

 

F-3

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

SCHEDULE 1
to the Compliance Certificate


Financial Statements

 

F-4

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

For the Month/Year ended ___________________(“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.

Section 7.11(a) – Consolidated Liquidity Ratio.

 

 

 

 

 

 

 

A.

Consolidated Current Assets at Statement Date:

 

 

 

 

 

 

 

 

1.

Current assets at Statement Date:

$

 

 

 

 

 

 

 

2.

All long-term assets of discontinued operations held for sale and included in
current assets at Statement Date:

$

 

 

 

 

 

 

 

3.

Long-term assets of discontinued operations held for sale which are subject to a
non-cancelable purchase and sale agreement  which are to be Disposed of within
60 days of such date of Statement Date:

$

 

 

 

 

 

 

 

4.

Investments made in connection with the Company’s supplemental executive
retirement plan at Statement Date11:

$

 

 

 

 

 

 

 

5.

Temporary Excess Cash at Statement Date:

$

 

 

 

 

 

 

 

6.

Consolidated Current Assets Numerator at Statement Date (Lines I.A.1 – 2 + 3 –
4– 5):

$

 

 

 

 

 

 

B.

Revolving Facility Liquidity Amount at Statement Date:

 

 

 

 

 

 

 

 

1.

Revolving Advance Limit:

 

 

 

 

 

 

 

 

 

(a) Aggregate Commitments at Statement Date:

$

 

 

 

 

 

 

 

 

(b) The Revolving Borrowing Base at Statement Date:

$

 

 

 

 

 

 

 

 

(c) Revolving Advance Limit: ((Lesser of Lines I.B.1(a) and I.B.1(b)):

$

 

 

 

 

 

 

 

2.

Total Outstandings at Statement Date:

$

 

 

 

 

 

 

 

3.

Lines I.B.1(c) – I.B.2:

$

 

 

 

 

 

 

 

4.

The largest principal amount of Loans that may be borrowed under the Credit
Agreement without resulting in an Event of Default under Section 7.11(c) (on a
pro forma basis as of the Statement Date) after giving pro forma effect to such
Loans:

$

 

 

 

 

 

 

 

5.

Revolving Facility Liquidity Amount at Statement Date (Lesser of Lines I.B.3 and
I.B.4):

$

 

 

 

 

 

 

C.

Consolidated Current Liabilities at Statement Date:

$

 

 

 

 

 

 

Not to exceed $5,000,000 in any given calendar year.

F-5

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

D.

Consolidated Current Liabilities consisting of any holder put right,

balloon, bullet or similar final scheduled principal payment that would repay
any Indebtedness permitted by Section 7.03 in full at Statement Date:

$

 

 

 

 

 

 

E.

Consolidated Current Liabilities listed in Line I.D. which are due within ninety
(90) days following Statement Date:

$

 

 

 

 

 

 

F.

Temporary Indebtedness at Statement Date:

$

 

 

 

 

 

 

G.

Without duplication, Indebtedness (whether or not reflected as a Consolidated
Current Liability) under all floorplan financing arrangements at Statement Date:

$

 

 

 

 

 

 

H.

Consolidated Liquidity Ratio ((Lines I.A.6. + I.B.5) ÷ (Lines I.C. – I.D. + I.E.
– I.F. + I.G.)):

                 to 1

 

 

 

 

 

 

Minimum Required: 1.05:1.00

 

 

 

 

 

 

II.

Section 7.11 (b) – Consolidated Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

A.

Consolidated EBITDAR for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

$

 

 

 

 

 

 

 

2.

Consolidated Interest Expense with respect to non-floorplan Indebtedness
(including interest expense not payable in cash) for Subject Period12*:

$

 

 

 

 

 

 

 

3.

Charges against income for foreign, Federal, state and local income taxes for
Subject Period*:

$

 

 

 

 

 

 

 

4.

Depreciation expenses for Subject Period*:

$

 

 

 

 

 

 

 

5.

Amortization expenses (including, without limitation, amortization of other
intangible assets and transaction costs) for Subject Period*:

$

 

 

 

 

 

 

 

6.

Non-cash charges for Subject Period*:

$

 

 

 

 

 

 

 

7.

Extraordinary losses for Subject Period*:

$

 

 

 

 

 

 

 

8.

Legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the aggregate for
each such Acquisition) during Subject Period*:

$

 

 

 

 

 

 

 

9.

Consolidated Rental Expense*:

$

 

 

 

 

 

 

 

10.

Non-cash lease termination charges, net of amortization*:

$

 

 

 

 

 

 

 

11.

Extraordinary gains during Subject Period13**:

$

 

 

 

 

 

 

To the extent deducted in computing Consolidated Net Income in Line II.A.1.
above.

** To the extent included in computing Consolidated Net Income in Line II.A.1.
above.

F-6

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

12.

Gains on repurchases for long-term Indebtedness during Subject Period14**:

$

 

 

 

 

 

 

 

13.

Consolidated EBITDAR for Subject Period

 

 

 

 

 

 

 

 

(Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 − 11 −12):

$

 

 

 

 

 

 

B.

Assumed maintenance and capital expenditures during Subject Period:

 

 

 

 

 

 

 

 

 

1.

$100,000

 

 

 

 

 

 

 

 

 

2.

Average daily number of physical dealership locations at which the Subsidiaries
operated franchised vehicle dealerships during the Subject Period = _____

 

 

 

 

 

 

 

 

 

3

Line II.B.1 multiplied by Line II.B.2:

$

 

 

 

 

 

 

 

C.

Numerator (Line II.A.13 – II.B.3):

$

 

 

 

 

 

 

 

D.

Consolidated Fixed Charges for Subject Period:

 

 

 

 

 

 

 

 

 

1.

Consolidated Interest Expense with respect to non-floorplan Indebtedness for
Subject Period:

$

 

 

 

 

 

 

 

 

2.

Interest expense not payable in cash included in Line D.1. which is not payable
as a result of any default for Subject Period:

$

 

 

 

 

 

 

 

 

3.

Consolidated Principal Payments for Subject Period:

$

 

 

 

 

 

 

 

 

4.

Consolidated Rental Expenses for Subject Period:

$

 

 

 

 

 

 

 

 

5.

Federal, state, local and foreign income taxes paid on a consolidated basis
during Subject Period:

$

 

 

 

 

 

 

 

 

6.

Dividends and distributions paid in cash on a consolidated basis made during
Subject Period:

$

 

 

 

 

 

 

 

 

7.

Cash refunds of income taxes during the Subject Period:

$

 

 

 

 

 

 

 

 

8.

Consolidated Fixed Charges for Subject Period (Lines II.D.1 − 2 + 3 + 4 + 5 + 6
− 7):

$

 

 

 

 

 

 

 

 

E.

Consolidated Fixed Charge Coverage Ratio ((Line II.C.) ÷ Line II.D.8)):

 

              to 1

 

 

 

 

 

 

 

 

Minimum Required: 1.20:1.00

 

 

 

 

 

 

 

III.

Section 7.11 (c) – Consolidated Total Lease Adjusted Leverage Ratio.

 

 

 

 

 

 

 

 

A.

Consolidated Total Outstanding Indebtedness at Statement Date:

 

 

 

 

 

 

 

 

 

1.

Aggregate outstanding principal amount of Consolidated Funded Indebtedness at
Statement Date:

$

 

 

 

 

 

 

 

 

7

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

2.

Indebtedness under New Vehicle Floorplan Facility at Statement

Date15*:

$

 

 

 

 

 

 

 

 

3.

Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory at
Statement Date16*:

$

 

 

 

 

 

 

 

 

4.

Indebtedness under the Used Vehicle Floorplan Facility at Statement Date:

$

 

 

 

 

 

 

 

 

5.

Temporary Indebtedness

$

 

 

 

 

 

 

 

 

6.

Permitted Third Party Service Loaner Indebtedness

$

 

 

 

 

 

 

 

 

7.

Consolidated Total Outstanding Indebtedness at Statement Date (Lines III.A. 1 −
2 − 3 − 4 – 5 – 6):

$

 

 

 

 

 

 

 

B.

Consolidated Rental Expense at Statement Date:

$

 

 

 

 

 

 

 

C.

Consolidated Rental Expense related to any real property acquired during the
Subject Period:

$

 

 

 

 

 

 

 

D.

To the extent not included in Line B. above, the Rental payments for any real
property Disposed of and leased back during the Subject Period as if such
sale-leaseback transaction had occurred on and such “rental payments” began on
the first day of the Subject Period:

$

 

 

 

 

 

 

 

E.

Eight (8) times Consolidated Rental Expense (8 x (Line III.B. − III.C. +
III.D)):

$

 

 

 

 

 

 

 

F.

Consolidated Total Lease Adjusted Indebtedness at Statement Date (Line III.A.7 +
III.E):

$

 

 

 

 

 

 

 

G.

Consolidated EBITDAR for Subject Period (Line II.A.13):

$

 

 

 

 

 

 

 

H.

Consolidated Total Lease Adjusted Leverage Ratio (Line III.F ÷ Line III.G):

 

              to 1

 

 

 

 

 

 

 

Maximum permitted:

5.50 to 1.00



Applicable Rate – Revolving Credit Agreement



 

To the extent such amounts were included in Consolidated Funded Indebtedness in
Line III.A.1. above.

To the extent such amounts were included in Consolidated Funded Indebtedness in
Line III.A.1. above.

F-8

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

Pricing Level

Consolidated Total Lease Adjusted Leverage Ratio

Commitment Fee

Eurodollar

Rate Loans +

–––––––––

Letter of

Credit Fee

Base Rate Loans +

1

Less than  3.50:1.00

0.30%

1.75%

0.75%

2

Less than 4.00:1.00 but greater than or equal to 3.50:1.00

0.30%

2.00%

1.00%

3

Less than 4.50:1.00 but greater than or equal to 4.00:1.00

0.35%

2.25%

1.25%

4

Less 5.00:1.00 but greater than or equal to 4.50:1.00

0.35%

2.50%

1.50%

5

Greater than or equal to 5.00:1.00

0.50%

2.75%

1.75%

 

 

Applicable Rate – Floorplan Credit Agreement

Commitment Fee on New Vehicle Floorplan Facility

Commitment Fee on Used Vehicle Floorplan Facility

Eurodollar Rate Loans + (for New Vehicle Floorplan Facility)

Base Rate Loans + (for New Vehicle Floorplan Facility)

Eurodollar Rate Loans + (for Used Vehicle Floorplan Facility)

Base Rate  Loans + (for Used Vehicle Floorplan Facility)

0.20%

0.25%

1.25%

0.25%

1.50%

0.50%

 




F-9

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

V.Information Regarding Litigation Matters.17

Describe all actions, suits, proceedings, claims or disputes pending, or to the
knowledge of the Company after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority seeking damages or other remedies in excess of the Threshold Amount:







VI.Information Regarding Disposition.18

Describe all asset purchase agreements entered into during Subject Period,
intended closing dates of dispositions thereunder and amounts of discontinued
operations and all new and used vehicle floorplan indebtedness associated
therewith:







 

 

 

 

17 

To be included with Compliance Certificates delivered for each March, June,
September and December.

18 

VI. to be completed if Line I.A.3. is included in the Consolidated Liquidity
Ratio or if Consolidated Interest Expense, Consolidated Principal Payments or
Consolidated Rental Expenses attributable to Permitted Dispositions are excluded
from the Consolidated Fixed Charge calculation above

F-10

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF REVOLVING JOINDER AGREEMENT

See attached.

 

 

G-1

Form of Joinder Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT H-1

FORM OF THIRD AMENDED AND RESTATED

PLEDGE AGREEMENT

See attached.

 

 

 

H-1-1

Form of Amended and Restated Pledge Agreement

--------------------------------------------------------------------------------

 

EXHIBIT H-2

FORM OF THIRD AMENDED AND RESTATED

ESCROW AND SECURITY AGREEMENT

See attached.

 

 

 

H-2-1

Form of Amended and Restated Escrow and Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF REVOLVING

BORROWING BASE CERTIFICATE

Date:  ___________, _____

 

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of July 23, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer and Wells Fargo Bank, National Association,
as an L/C Issuer.  Terms used herein not otherwise defined herein have the
respective meanings given thereto in the Credit Agreement.

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that at the close of business on _________________ (the “Calculation
Date”) the Revolving Borrowing Base19 was $_____________, computed as set forth
on the schedule attached hereto.

SONIC AUTOMOTIVE, INC.

By:

 

Name:

 

Title:

 

 




 

19 

See definition of Revolving Borrowing Base in the Credit Agreement.

I-1

Form of Revolving Borrowing Base Certificate

--------------------------------------------------------------------------------

 

REVOLVING BORROWING BASE SCHEDULE

 

 

 

Available Revolving

Borrowing Base Amount

Column 1

Column 2

I.Eligible Accounts

Factory Receivables, Net of Holdback:

 

 

A.Net Book Value of factory receivables

$__________

 

B.Net Book Value of warranty claims receivables – factory

$__________

 

C.Net Book Value of warranty claims receivables – other

$__________

 

D.2210 – A/R factory holdback

$__________

 

E.Net Book Value of Accounts which constitute factory receivables, net of
holdback (Lines I.A + B + C – D)

 

$__________

 

F.Net Book Value of Accounts described in Line I.E which are subject to any Lien
(other than the Administrative Agent’s Lien or Liens permitted by Section
7.01(j) and (m) of the Credit Agreement so long as such Liens are subject to the
Master Intercreditor Agreement)20

 

 

 

 

 

$__________

 

G.Net Book Value of any other Accounts described in Line I.E which fail to
satisfy any of the requirements set forth in the definition of “Eligible
Accounts” in the Credit Agreement

 

 

 

$__________

 

H.Lines I.F + G

$__________

 

I.Net Book Value of Eligible Accounts which constitute factory receivables, net
of holdback (Lines I.E – H)

 

 

$__________

 

J.Line I.I x 80%

 

$__________

Finance Receivables:

 

 

K.Net Book Value of Accounts which constitute current finance receivables

 

$__________

 

L.Net Book Value of Accounts described in Line I.K which are subject to any Lien
(other than the Administrative Agent’s Lien or Liens permitted by Section
7.01(j) and (m) of the Credit Agreement so long as such Liens are subject to the
Master Intercreditor Agreement)

 

 

 

 

 

$__________

 

M.Net Book Value of any other Accounts described In Line I.K which fail to
satisfy any of the requirements set forth in the definition of “Eligible
Accounts” in the Credit Agreement

 

 

 

$__________

 

N.Lines I.L + M

$__________

 

 

 

20 

Administrative Agent’s Lien means a perfected Lien of the Administrative Agent
(for the benefit of the Secured Parties) pursuant to the Loan Documents with the
priority referenced in the Master Intercreditor Agreement.

I-2

Form of Revolving Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

 

Available Revolving

Borrowing Base Amount

Column 1

Column 2

O.Net Book Value of Eligible Accounts which constitute current finance
receivables (Lines I.K – N)

 

$__________

 

P.Line I.O x 80%

 

$__________

Parts & Service Receivables:

 

 

Q.Net Book Value of Accounts which constitute  receivables for parts and
services

 

$__________

 

R.Allowance for doubtful Accounts described in Line I.Q

 

$__________

 

S.Amounts payable in connection with parts and services related to the Accounts
described in Line I.Q

 

$__________

 

T.Lines I.R + S

$__________

 

U.Lines I.Q – T

$__________

 

V.Net Book Value of Accounts described in Line I.U which are subject to any Lien
(other than the Administrative Agent’s Lien or Liens permitted by Section
7.01(j) and (m) of the Credit Agreement so long as such Liens are subject to the
Master Intercreditor Agreement)Lien

 

$__________

 

W.Net Book Value of any other Accounts described in Line I.U which fail to
satisfy any of the requirements set forth in the definition of “Eligible
Accounts” in the Credit Agreement

 

$__________

 

X.Lines I.V + W

$__________

 

Y.Net Book Value of Eligible Accounts which constitute receivables for parts and
services (after netting any amounts payable in connection with such parts and
services) (Lines I.U – X)

 

$__________

 

Z.Line I.Y x 80%

 

$__________

 

II.Eligible Inventory

 

 

A.Net Book Value of parts Inventory

$__________

 

B.Net Book Value of accessories Inventory

$__________

 

C.Net Book Value of parts and accessories Inventory (Lines II.A + B)

 

$__________

 

D.Net Book Value of parts and accessories Inventory described in Line II.C which
is subject to any Lien (other than the Administrative Agent’s Lien or Liens
permitted by Section 7.01(j) and (m) of the Credit Agreement so long as such
Liens are subject to the Master Intercreditor Agreement)

 

$__________

 

I-3

Form of Revolving Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

 

Available Revolving

Borrowing Base Amount

Column 1

Column 2

E.Net Book Value of any other parts and accessories Inventory described in Line
II.C which fails to satisfy any of the requirements set forth in the definition
of “Eligible Inventory” in the Credit Agreement

 

$__________

 

 

 

F.Lines II.D + E

$__________

 

G.Net Book Value of Eligible Inventory which constitutes parts and accessories
(Lines II.C – F)

 

$__________

 

H.Line II.G x 65%

 

$__________

 

III.Eligible Equipment

 

 

A.Gross Book Value of equipment – machinery and shop

 

$__________

 

B.Gross Book Value of equipment – parts and accessories

 

$__________

 

C.Gross Book Value of furniture and trade fixtures (signage)

 

$__________

 

D.Gross Book Value of computer equipment

$__________

 

E.Gross Book Value of company Vehicles (excluding Inventory and any other
Vehicles financed by the New Vehicle Floorplan Facility, Permitted Silo
Indebtedness, Permitted Third Party Service Loaner Indebtedness or included in
the Used Vehicle Borrowing Base (as defined in the Floorplan Credit Agreement))

 

$__________

 

F.Lines III.A + B +C + D + E

$__________

 

G.Accumulated depreciation – machinery and shop

$__________

 

H.Accumulated depreciation – parts and accessories

$__________

 

I.Accumulated depreciation – furniture and trade fixtures (signage)

 

$__________

 

J.Accumulated depreciation – computer equipment

$__________

 

K.Accumulated depreciation – company vehicles

$__________

 

L.Lines III.F - G - H - I - J - K

$__________

 

M.Amount of Equipment Notes payable

$__________

 

N.Net Book Value of Equipment, less Equipment Notes payable (Lines III.L - M)

 

$__________

 

O.Net Book Value of Equipment described in Line III.N which is subject to any
Lien (other than the Administrative Agent’s Lien or Liens permitted by Section
7.01(j) and (m) of the Credit Agreement so long as such Liens are subject to the
Master Intercreditor Agreement)

 

$__________

 

P.Net Book Value of any other Equipment described in Line III.N which fails to
satisfy any of the requirements set forth in the definition of “Eligible
Equipment” in the Credit Agreement

$__________

 

I-4

Form of Revolving Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

 

Available Revolving

Borrowing Base Amount

Column 1

Column 2

Q.Lines III.O + P

$__________

 

R.Net Book Value of Eligible Equipment (Lines III.N – Q)

$__________

 

S.Line III.R. x 40%

$__________

 

IV.Eligible Borrowing Base Real Estate

A.Appraised value of Eligible Borrowing Base Real Estate (that is listed in the
attached Schedule I)

$__________

 

B.Line IV.A x 50%

$__________

 

C.Personal Property Portion of Revolving Borrowing Base (Lines I.J + I.P + I.Z +
II.H + III.S)

$__________

 

D.Line IV.C x 25%

$__________

 

 

 

 

E.Lesser of Line IV.B and Line IV.D

 

$__________

V.Revolving Borrowing Base

A. Total of Column 2

 

 

$__________

 

VI.      Revolving Advance Limit

 

 

A.Lesser of (i) Aggregate Commitments and (ii) Line V.A.

$__________

 

 

 

 

VII.Amount Available to be Drawn under Revolving

Credit Facility

 

 

A.Revolving Advance Limit (Line VI.A.)

$__________

 

B.Outstanding Amount of all Committed Loans

$__________

 

C.Outstanding Amount of all Swing Line Loans

$__________

 

D.Outstanding Amount of all L/C Obligations

$__________

 

E.Lines VII.B + C + D

$__________

 

F.Amount available to be drawn under revolving credit facility provided for by
the Credit Agreement (Lines VII.A – E)

 

 

$__________

 

 

I-5

Form of Revolving Borrowing Base Certificate

--------------------------------------------------------------------------------

 

SCHEDULE I

TO REVOLVING BORROWING BASE CERTIFICATE

 

Property in Revolving Borrowing Base Certificate:

 

Name

Address

Tenant

Effective Value per Credit Agreement

Date Included in Revolving Borrowing Base

Property in Flood Zone [Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-1

Schedule I to Form of Revolving Borrowing Base Certificate

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF THIRD AMENDED AND RESTATED

SECURITY AGREEMENT

See attached.

  

 

 

 

J-1

Form of Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT K

OPINION MATTERS

See attached.

 

 

 

 

K-1

Opinion Matters

--------------------------------------------------------------------------------

 

EXHIBIT L

FORM OF MASTER

INTERCREDITOR AGREEMENT

See attached.

 

 

 

L-1

Form of Master Intercreditor Agreement

--------------------------------------------------------------------------------

 

EXHIBIT M

FORM OF REPORT OF

LETTER OF CREDIT INFORMATION

 

To:

Bank of America, N.A. as Administrative Agent

 

 

Attention:

 

 

 

Telephone No.:

 

 

 

Facsimile No.:

 

 

 

Reference:

Letters of Credit Issued for the account of Sonic Automotive, Inc. or any
Subsidiary thereof under the Third Amended and Restated Credit Agreement July
23, 2014

 

 

Reporting Period:

___/___/20__ through___/___/20__

 

 

 

 

 

 

L/C No.

Maximum Face Amount

Current Face Amount

Currency of L/C

Escalating Y/N(?)

If “Y" Provide Schedule*

Beneficiary Name

Issuance Date

Expiry Date

Auto Renewal

Auto Renewal Period/

Notice

Date

of Amendment

Amount

of Amendment

Type

of Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M-1

Form of Report of Letter of Credit Information

--------------------------------------------------------------------------------

 

EXHIBIT O-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of July 23, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, an
L/C Issuer and Swing Line Lender, and Wells Fargo Bank, National Association, as
an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

 

By:  

 

Name:

 

Title:

 

 

Date: ___________ ____, 20[___]

 

 

 

 

O-1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT O-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of July 23, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, an
L/C Issuer and Swing Line Lender, and Wells Fargo Bank, National Association, as
an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of
Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:  

 

Name:

 

Title:

 

 

Date: ___________ ____, 20[___]

 

 

 

 

O-2

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT O-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of July 23, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Sonic Automotive, Inc., a
Delaware corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender, and Wells Fargo Bank, National Association, as an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

 

By:  

 

Name:

 

Title:

 

 

Date: ___________ ____, 20[___]

 

O-3

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT O-4

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of July 23, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Sonic Automotive, Inc., a
Delaware corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender, and Wells Fargo Bank, National Association, as an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

By:  

 

Name:

 

Title:

 

 

Date: ___________ ____, 20[___]

 

 

O-4 Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

FORM OF REVOLVING JOINDER AGREEMENT

 

THIS REVOLVING JOINDER AGREEMENT (the “Revolving Joinder Agreement”), dated as
of _____________, 20__ is made by _______________________________, a
________________ (the “Joining Subsidiary”), and delivered to BANK OF AMERICA,
N.A., in its capacity as Administrative Agent (the “Administrative Agent”) under
that certain Third Amended and Restated Credit Agreement (as amended, revised,
modified, supplemented or amended and restated from time to time, the “Revolving
Credit Agreement”), dated as of July 23, 2014, by and among Sonic Automotive,
Inc., a Delaware corporation (the “Company”), the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer and Wells Fargo Bank, National Association, as an L/C
Issuer.  All capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Revolving Credit Agreement.

 

WHEREAS, certain Subsidiaries of the Company and the Administrative Agent have
entered into a Third Amended and Restated Subsidiary Guaranty Agreement dated as
of July 23, 2014 (as amended, revised, modified, supplemented or amended and
restated from time to time, the “Subsidiary Guaranty Agreement”);

 

WHEREAS, the Company, certain Subsidiaries of the Company and the Administrative
Agent have entered into a Third Amended and Restated Security Agreement dated as
of July 23, 2014 (as amended, revised, modified, supplemented or amended and
restated from time to time, the “Security Agreement”);

 

WHEREAS, the Company, certain Subsidiaries of the Company and the Administrative
Agent have entered into a Third Amended and Restated Securities Pledge Agreement
dated as of July 23, 2014 (as amended, revised, modified, supplemented or
amended and restated from time to time, the “Pledge Agreement”);

 

WHEREAS, the Company, certain Subsidiaries of the Company and the Administrative
Agent have entered into a Third Amended and Restated Escrow and Security
Agreement dated as of July 23, 2014 (as amended, revised, modified, supplemented
or amended and restated from time to time, the “Escrow and Security Agreement”);

 

WHEREAS, the Joining Subsidiary [does] [does not] engage in the business of
selling new motor vehicles;

 

[WHEREAS, the Joining Subsidiary is a [Silo Subsidiary][Dual Subsidiary];]

 

WHEREAS, the Joining Subsidiary is required by the terms of the Revolving Credit
Agreement to become a “Guarantor” under the Subsidiary Guaranty Agreement and be
joined as a party to the Subsidiary Guaranty Agreement as a Guarantor (as
defined in the Subsidiary Guaranty Agreement);

1

 

--------------------------------------------------------------------------------

 

WHEREAS, the Joining Subsidiary is required by the terms of the Revolving Credit
Agreement to become a “Revolving Subsidiary Grantor” under the Security
Agreement and be joined as a party to the Security Agreement as a Revolving
Subsidiary Grantor (as defined in the Security Agreement); [and]

[WHEREAS, the Joining Subsidiary is required by the terms of the Credit
Agreement to become a “Pledgor” under the Pledge Agreement and be joined as a
party to the Pledge Agreement as a Pledgor (as defined in the Pledge Agreement)]
[and][21]

[WHEREAS, the Joining Subsidiary is required by the terms of the Credit
Agreement to become a “Grantor” under the Escrow and Security Agreement and be
joined as a party to the Escrow and Security Agreement as a Grantor (as defined
in the Escrow and Security Agreement)] [and][22]

WHEREAS, the Joining Subsidiary will materially benefit from the credit
facilities made available and to be made available to the Company by the Lenders
and the L/C Issuers under the Revolving Credit Agreement;

NOW, THEREFORE, the Joining Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Revolving Secured Parties (as
defined in the Subsidiary Guaranty Agreement, [and] the Security Agreement[,
and] [the Pledge Agreement][the Escrow and Security Agreement]):

 

1.Subsidiary Guaranty Agreement.

 

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
“Guarantor” (such term as used in this Section 1 having the meaning set forth in
the Subsidiary Guaranty Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Guarantor or to which any
Guarantor is subject thereunder, including without limitation the joint and
several, unconditional, absolute, continuing and irrevocable guarantee to the
Administrative Agent for the benefit of the Revolving Secured Parties of the
payment and performance in full of the Guaranteed Liabilities (as defined in the
Subsidiary Guaranty Agreement) whether now existing or hereafter arising, all
with the same force and effect as if the Joining Subsidiary were a signatory to
the Subsidiary Guaranty Agreement.

 

21 

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any Subsidiary that is not prohibited under any applicable Franchise
Agreement or Framework Agreement from pledging capital stock.  See also Footnote
3 below.

 

23 

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any Subsidiary that is prohibited under any applicable Franchise
Agreement or Framework Agreement from pledging capital stock.  See also Footnote
4 below.

2

 

--------------------------------------------------------------------------------

 

b.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Guarantor contained in the Subsidiary
Guaranty Agreement.

 

2.Security Agreement.

 

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a “Revolving
Subsidiary Grantor” (such term as used in this Section 2 having the meaning set
forth in the Security Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Revolving Subsidiary Grantor
or to which any Revolving Subsidiary Grantor is subject thereunder, including
without limitation the grant pursuant to Section 2 of the Security Agreement of
a security interest to the Administrative Agent for the benefit of the Revolving
Secured Parties in the property and property rights constituting Collateral (as
defined in Section 2 of the Security Agreement) of the Joining Subsidiary or in
which the Joining Subsidiary has or may have or acquire an interest or the power
to transfer rights therein as security for the payment and performance of the
Revolving Secured Obligations (as defined in the Security Agreement), all with
the same force and effect as if the Joining Subsidiary were a signatory to the
Security Agreement.

 

b.Grant of Security Interest.  Without limiting the generality of the terms of
Section 2(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of its Obligations
(including all of its Guarantor’s Obligations (as defined in the Subsidiary
Guaranty Agreement)), (ii) the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) under the Security
Agreement or any of the Loan Documents to which it is now or hereafter becomes a
party and (iii) the obligations and liabilities of any Loan Party now existing
or hereafter arising under Related Swap Contracts and Secured Cash Management
Arrangements, to the Administrative Agent for the benefit of the Revolving
Secured Parties, a security interest in all of the Collateral (as defined in
Section 2 of the Security Agreement) of the Joining Subsidiary or in which the
Joining Subsidiary has or may have or acquire an interest or the power to
transfer rights therein, whether now owned or existing or hereafter acquired or
arising and wherever located.

 

c.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Revolving Subsidiary Grantor contained in
the Security Agreement.

 

d.Supplemental Schedules.  Attached to this Revolving Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement.  The Joining
Subsidiary represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Subsidiary and its properties
and affairs is true, complete and accurate as of the date hereof.

 

3

 

--------------------------------------------------------------------------------

 

[3.Pledge Agreement.

 

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a “Pledgor” (such
term as used in this Section 3 having the meaning set forth in the Pledge
Agreement) and bound by all the terms, conditions, obligations, liabilities and
undertakings of each Pledgor or to which any Pledgor is subject thereunder,
including without limitation the grant pursuant to Section 1 of the Pledge
Agreement of a security interest to the Administrative Agent for the benefit of
the Revolving Secured Parties in and collateral assignment and pledge to the
Administrative Agent of, the Pledged Interests and other property constituting
Collateral (as defined in Section 1 of the Pledge Agreement, after giving effect
to the Supplemental Schedules) of the Joining Subsidiary or in which the Joining
Subsidiary has or may have or acquire an interest or the power to transfer
rights therein as security for the payment and performance of the Secured
Obligations (as defined in the Pledge Agreement), all with the same force and
effect as if the Joining Subsidiary were a signatory to the Pledge Agreement.

 

b.Grant of Security Interest.  Without limiting the generality of the terms of
Section 3(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of the Obligations
(including all of its Guarantor’s Obligations (as defined in the Guaranty
Agreement)), (ii) the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) under the Pledge Agreement or any of
the Loan Documents to which it is now or hereafter becomes a party and (iii) the
obligations and liabilities of any Loan Party now existing or hereafter arising
under Related Swap Contracts and Secured Cash Management Arrangements, to the
Administrative Agent for the benefit of the Revolving Secured Parties, a
security interest in all of the Collateral (as defined in Section 2 of the
Pledge Agreement, after giving effect to the Supplemental Schedules) of the
Joining Subsidiary or in which the Joining Subsidiary has or may have or acquire
an interest or the power to transfer rights therein, whether now owned or
existing or hereafter acquired or arising and wherever located.

 

c.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Pledgor contained in the Pledge Agreement.

 

d.Supplemental Schedules.  Attached to this Revolving Joinder Agreement are duly
completed Supplemental Schedules supplementing as thereon indicated the
respective Schedules to the Pledge Agreement.  The Joining Subsidiary represents
and warrants that the information contained on each of the Supplemental
Schedules with respect to the Joining Subsidiary and its properties and affairs
is true, complete and accurate as of the date hereof.][23]

 

24 

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any newly created or acquired  Subsidiary that is not prohibited under
any applicable Franchise Agreement or Framework Agreement from pledging capital
stock.  See also Footnote 2 above.

4

 

--------------------------------------------------------------------------------

 

 

[4.Escrow and Security Agreement.

 

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Escrow and Security Agreement as a
“Grantor” (such term as used in this Section 4 having the meaning set forth in
the Escrow and Security Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Grantor or to which any
Grantor is subject thereunder, including without limitation the escrow
arrangement pursuant to Article I of the Escrow and Security Agreement with
respect to the Escrowed Shares (as defined in Section 1.1 of the Escrow and
Security Agreement, after giving effect to the Supplemental Schedules) and any
and all delivery requirements contained therein and the grant pursuant to
Article II of the Escrow and Security Agreement of a security interest to the
Administrative Agent for the benefit of the Revolving Secured Parties in and
collateral assignment and pledge to the Administrative Agent of the Disposition
Proceeds (as defined in Section 1.1 of the Escrow and Security Agreement, after
giving effect to the Supplemental Schedules) of the Joining Subsidiary or in
which the Joining Subsidiary has or may have or acquire an interest or the power
to transfer rights therein as security for the payment and performance of the
Secured Obligations (as defined in the Escrow and Security Agreement), all with
the same force and effect as if the Joining Subsidiary were a signatory to the
Escrow and Security Agreement.

 

b.Grant of Security Interest.  Without limiting the generality of the terms of
Section 4(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of its Obligations and
(ii) the obligations and liabilities of any Loan Party now existing or hereafter
arising under Related Swap Contracts and Secured Cash Management Arrangements,
to the Administrative Agent for the benefit of the Revolving Secured Parties, a
security interest in and to, and collaterally assigns to the Administrative
Agent for the benefit of the Revolving Secured Parties all of such Grantor’s
rights, title and interest in the Disposition Proceeds (as defined in Section
1.1 of the Escrow and Security Agreement, after giving effect to the
Supplemental Schedules) of the Joining Subsidiary or in which the Joining
Subsidiary has or may have or acquire an interest or the power to transfer
rights therein, whether now owned or existing or hereafter acquired or arising
and wherever located.

 

c.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Grantor contained in the Escrow and Security
Agreement.

 

d.Supplemental Schedule.  Attached to this Revolving Joinder Agreement are duly
completed Supplemental Schedules supplementing as thereon indicated
the  Schedule to the Escrow and Security Agreement.  The Joining Subsidiary
represents and warrants that the information contained on the Supplemental
Schedule

5

 

--------------------------------------------------------------------------------

 

with respect to the Joining Subsidiary and its properties and affairs is true,
complete and accurate as of the date hereof.][24]

 

[5].Miscellaneous.  

 

a.Notices.  Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Revolving Joinder Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be given in the manner, and deemed
received, as provided for in the Revolving Credit Agreement.

 

b.Severability.  Whenever possible, each provision of this Revolving Joinder
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Revolving Joinder Agreement shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Revolving
Joinder Agreement.  This Revolving Joinder Agreement is to be read, construed
and applied together with the Revolving Credit Agreement and the other Loan
Documents, which, taken together, set forth the complete understanding and
agreement of the Administrative Agent and the Lenders and the Joining Subsidiary
with respect to the matters referred to herein and therein.

 

c.Successors and Assigns.  This Revolving Joinder Agreement and all obligations
of the Joining Subsidiary hereunder shall be binding upon the successors and
assigns of the Joining Subsidiary (including any debtor-in-possession on behalf
of the Joining Subsidiary) and shall, together with the rights and remedies of
the Administrative Agent, for the benefit of the Revolving Secured Parties,
hereunder, inure to the benefit of the Administrative Agent and the Revolving
Secured Parties, all future holders of any instrument evidencing any of the
Obligations and their respective successors and assigns.  No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner affect the Liens granted to the
Administrative Agent, for the benefit of the Revolving Secured Parties,
hereunder.  The Joining Subsidiary may not assign, sell, hypothecate or
otherwise transfer any interest in or obligation under this Revolving Joinder
Agreement.

 

d.Counterparts.  This Revolving Joinder Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement.  This Revolving Joinder Agreement may be
authenticated by manual signature, facsimile or, if approved in

 

25 

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any newly created or acquired Subsidiary that is prohibited under any
applicable Franchise Agrement or Framework Agreement from pledging capital
stock.  See also Footnote 3 above.

6

 

--------------------------------------------------------------------------------

 

writing by the Administrative Agent, electronic means, all of which shall be
equally valid.  Without limiting the foregoing provisions of this Section 5(d),
the provisions of Section 10.10 of the Revolving Credit Agreement shall be
applicable to this Revolving Joinder Agreement.

 

e.Section Titles.  The Section titles contained in this Revolving Joinder
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

f.Delivery.  The Joining Subsidiary hereby irrevocably waives notice of
acceptance of this Revolving Joinder Agreement and acknowledges that the
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents made and maintained, in reliance on this Revolving Joinder
Agreement and the Joining Subsidiary’s joinder as a party to the Security
Agreement, the Subsidiary Guaranty Agreement, [and] [the Pledge Agreement][the
Escrow and Security Agreement] as herein provided.  

 

g.Governing Law; Venue; Waiver of Jury Trial.  The provisions of Sections 10.14
and 10.15 of the Credit Agreement are hereby incorporated by reference as if
fully set forth herein.

 

[Signature pages follow.]




7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Subsidiary has duly executed and delivered this
Revolving Joinder Agreement as of the day and year first written above.

 

JOINING SUBSIDIARY:

 

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 



8

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE 7(f) TO SECURITY AGREEMENT

 

Grantor Information

 

I.

II.

III.

IV.

V.

VI.

VII.

Name

Jurisdiction of

Formation/

Form of

Equity/State I.D.

Number/

Federal Tax I.D.

Number

Address of Chief

Executive Office

Trade Names,

Trade Styles,

Fictitious

Names, “d/b/a”

Names and

brand

Collateral

Locations

(and Type

of Collateral)

Name and address

of Owner of

Collateral Location

(If other than Grantor)

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered pursuant to Revolving Joinder Agreement of
_______________________________.

Applicable Date:  __________, 20__

 

 

(Supplemental Schedule to Security Agreement)

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE I TO PLEDGE AGREEMENT

 

 

 

Name of Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity of

Pledged

Subsidiary

 

Class or Type of

Pledged Interest

Total Amount of

Class or Type of

Pledged Interests Authorized

 

Total Amount of

Class or Type

Outstanding

 

 

Total Amount

Pledged

 

Certificate

Number (if

applicable)

 

 

Par Value  (if

applicable)

 

 

Name of Transfer

Agent (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Pursuant to Revolving Joinder Agreement of:
__________________________________

Applicable Date:  __________, 20__

 

 

(Supplemental Schedule to Pledge Agreement)

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE II TO PLEDGE AGREEMENT

 

 

Name and Address

of Pledgor

 

Type of Person

Jurisdiction of

Formation of Pledgor

Jurisdiction of Formation

Identification Number

Address of Chief

Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Pursuant to Revolving Joinder Agreement of:
__________________________________

Applicable Date:  __________, 20__

 

(Supplemental Schedule to Pledge Agreement)

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE I TO ESCROW AND SECURITY AGREEMENT

 

Escrowed Shares and Interests

 

 

Escrow Subsidiaries

No. Of Shares

Type Of Shares

Cert No.(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Pursuant to Revolving Joinder Agreement of:
__________________________________

Applicable Date:  __________, 20__

 

(Supplemental Schedule to Escrow and Security Agreement)

 